ROSINVEST (Z) LIMITED

ENVIRONMENTAL IMPACT STATEMENT (EIS)

FOR THE PROPOSED TIN MINING IN CHIROBI
VILLAGE OF MAPATIZYA CONSTITUENCY OF
KALOMO DISTRICT SOUTHERN
PROVINCE OF ZAMBIA

UNDER LARGE MINING LICENSE
NO. 16395-HQ-LPL

DEVELOPER:
ROSINVEST ZAMBIA LIMITED,
PLOT 66B CENTRAL STREET,
JESMONDINE,
LUSAKA, ZAMBIA.
CELL: 0977 808008
EMAIL: info@rosinvest.co.zm

CONSULTANTS:
TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS
SUITE F11 GREAT NORTH MALL,
GREAT NORTH ROAD,
LUSAKA, ZAMBIA.
CELL: 0977 864057
EMAIL: tropicalenvironmental123@ yahoo.com

ENVIRONMENTAL IMPACT STATEMENT (EIS)
SEPTEMBER 2014

JANAGEMENT EXPER

FIRMATION

Rosinvest Zambia Limited hereby affirms that the information presented in this report reflects
our environmental management commitments. Therefore, necessary resources shall be made
available by our management to fulfill our commitments as presented in this report. We also
acknowledge that failure to implement our commitments and any approval conditions that may
be issued by the Zambia Environmental Management Agency (ZEMA) will be contrary to

environmental and social laws in Zambia.

Name: Mr. Edward Simukonda

Be

Signature: 2.0.0.2... 00 ceceeenee eee ee eee _

—

Date: 12" June 2014

Mine Manager/Holder
TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

EXECUTIVE SUMMARY

This Environmental Impact Statement (EIS) have been prepared by Tropical Environmental
Management Experts (TEME Consultants) for Rosinvest Zambia Limited (Developer) a Private
Joint Venture Company between Daled Mining Limited and Vidayu Holdings Corporation

Zambia Limited.

Rosinvest Zambia Limited is a Private Joint Venture company between Daled Mining Limited
and Vidayu Holdings Corporation Zambia Limited who has acquired a Tin Mining Area in
Chirobi Village of Kalomo District Southern Province of Zambia. The company was registered
by the government of Zambia as a Private Limited Company on the 26" day of February, 2014
with the Company Registration No. 120174 and it is currently holding a Large Tin Mining

License under Daled Mining Limited in Mapatizya Constituency of Kalomo District.

The mine for which this Environmental Impact Statement (EIS) report is prepared for is located
in Chiefdom Simwata Chela of Chirobi village, Mapatizya Constituency of Kalomo District on a
Large Mining License No. 16395-HQ-LPL. The mine approximately covers an area of about
40km/. It is about 165Km from Mapatizya Junction off Great North Road (T2).

The project under consideration involves open pit mining of Tin, Transportation of Overburden
Material to the Overburden Dump, Dewatering the Open Pit, Servicing of Equipment, Hand
Picking of Tin if seen in the Pit and Transportation of the Tin Ore to the Crushing and Smelter
Plant. Support facilities include a Mine Camp for 82 workers, Security Fence, Explosives
Magazine, Generator, settling Pond for Dewatering Water, Hired Earth Moving Machines, Water
Bowser, Fuel Bowser, Service Workshop, Borehole and an Administration Office support the

above.

The lifespan of the Mine has been estimated at 40 years with a possibility of extension if

exploration is carried out and more tin resources are discovered.

TROPICAL ENV

MANAGEMENT EXPE!

ROSINVEST

Some of the Key and relevant legislation to this proposed project are the Environmental
Management Act No. 12 of 2011 and its regulations, the Mines and Minerals Development Act
No. 7 of 2008 and its regulations. Legislation on the workers welfare is also relevant to this
proposed project. All relevant legislation that is key and relevant to this proposed developmental

project has been discussed under the legal and policy framework chapter of this EIS report.

Post mine acquisition activities (mainly for maintenance reasons) included installation of a
security fence, accommodation containers, continuation of dewatering activities, stabilizing the

open pit and general housekeeping activities.

PROJECT ENVIRONMENT

The proposed mine is approximately 4 hectares in extent. The terrain is high and flat. The main
vegetation cover is natural vegetative canopy of medium density with occasional ridges and hills
hidden beyond the canopy. Most of the vegetation in the project site has not been affected by
anthropogenic activities because for a long period access to the area by local people has been
restricted. Vegetation covers within the proposed project site are Brachystegia allenii (mutondo)
woodland with Muombo woodland, moderate grass covers in the slopes, Pterocarpus angolensis
(mulombwa). The extraction of the Tin from Cassiterite will revert the site to above level visual

access in the area except for the vegetative canopy crowning the forest with its nature beauty.

SCOPING AND CONSULTATIONS

A scoping process was conducted to identify and determine potential impacts of significance that
would form the basis of the study and to eliminate issues unlikely to be of importance. In order
to take into account public views in this process, a public consultation meeting regarding the
proposed project and EIA study was held on 13” March 2014 and attended by different
stakeholders. The results of this meeting together with deliberations within the study team
formed a basis for determining the project Terms of References (TORs). Consultation with
government institutions, local authorities and relevant stakeholders and interested and affected

parties had continued throughout the study process as found necessary.

4

JANAGEMENT EXPER

RO:

VEST

Kany TROPICAL ENV

The scope of the study follows the EIA terms of reference for review. It consisted of three main

phases, firstly the preliminary actions and scoping exercise; secondly the baseline studies and
data collection; impacts and their mitigation measures. The study addresses issues surrounding

the following aspects of the environment;

= Land and soil;

= Air quality and noise environment;

= Surface water;

= Underground water and quality;

= Occupational health and safety;

= Public health and safety;

= Traffic, road safety and public access;

= Local Ecosystem, vegetation and habitat; Land use/ Aesthetics;

= Employment and multiplier effects

POTENTIAL SOCIO AND ENVIRONMENTAL IMPACTS

Positive impacts of the project include a significant contribution to Large Scale Mining
development in Zambia and provision of job opportunities to the local Kalomo/Chirobi
Residents. Other benefits include tax to government, revenue contribution to the local authority,
local business opportunity development and profit to the company for further investment in large

scale mining development.

Just like other mining related projects, negative impacts of the project for which mitigation

measures have been proposed are summarized below in the order of significance.

Y Social challenges for employees due to the camping arrangement which makes them
leave their families during all the working days of the week: - Mitigation measures for
this impact include ensuring that employees go home during weekends and they are
entitled to annual leave. Counseling services shall also be provided to all employees and

their families.
TROPICAL ENV

v

JANAGEMENT EXPER

RO:

VEST

Conflicts with the community and nearby mines: - This impact shall be managed by
continuing with stakeholder engagement and putting in place a grievance management
system which shall be publicized to the community once developed none of the residents
will be removed from their settlements because the mining activities will be more than

5km away from any human settlements.

HIV/AIDS related challenges due to limited time at home by employees and by
having more money in their pockets: - This shall be managed through professional

counseling services and support for employees living with HIV/AIDS.

Occupational health and safety problems due to exposure of employees to dust,
hazardous waste and explosives: - Various operating procedures have been proposed
and these include provision of protective clothes, monitoring and annual medical check-

ups for all the employees.

Air pollution due to release of dust from the open pit, from the overburden dump,
from roads and from open spaces within the camp: - This shall be managed by
frequent dust suppression using a water bowser and monthly ambient dust monitoring

which shall include monitoring dust in confined working places.

Water pollution due to dewatering activities, effluent from the machinery washing
bay, effluent from the workshop and due to sewage disposal: - Water from the pit
shall be pumped into a settling pond for settling off solids before discharge, all the
effluent from the washing bay and the workshop shall be directed into an oil/water
separator before discharge and a modular sewage treatment plant has been proposed for

treatment of sewage.

Noise and vibration due to blasting and movement of machinery: - Noise monitoring
shall be done frequently, noise protective clothes shall be provided to workers and

warning signs to show places where protective clothes are required shall be installed.

TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

Y Loss of flora and fauna due to site clearing activities: - This shall be management by
restricting site clearing to specific areas, routine security patrols of the mine licensed
area, prohibiting charcoal burning, obtaining a site clearing permit from management

before site clearing and conducting conservation awareness activities.

vY Landscape change and land degradation due to mining and overburden disposal: -
This shall be managed by re-vegetation of the overburden dump and minimizing site
clearing. Rehabilitation of contaminated sites in the entire mine area shall also be

conducted.

ENVIRONMENTAL MANAGEMENT AND MONITORING

To implement all the commitments herein, an environmental management and monitoring plan
has been proposed. Major issues that shall be monitored frequently include air quality, water

quality, flora and fauna, soil quality, climate, waste management and socio-economic issues.

MANAGING DIRECTOR STATEMENT

that the information presented in this report is nothing else but only the truth about Rosinvest’s

intention regarding the proposed project.

Signature: ~<_"——

——
10

2.0

3.0

JANAGEMENT EXPER

CONTENTS

INTRODUCTION

1

12
13
14
15

1.6
17
18
19

BACKGROUND OVERVIEW

SCOPE OF WORK

OBJECTIVES

THE COMPANY/CONTACT DETAILS

TRACK RECORD/PREVIOUS EXPERIENCE OF THE PROJECT
DEVELOPER

COMMENCEMENT OF THE PROJECT

THE EIA STUDY

SCOPE OF THE EIA STUDY

METHODOLOGY

1.9.1 PHASE 1: PRELIMINARY ACTIONS AND SCOPING
1.9.2. PHASE 2: BASELINE STUDY AND DATA COLLECTION
1.9.3 PHASE 3: IMPACT ASSESSMENT AND RECOMMENDATION

LEGAL AND POLICY FRAMEWORK

2.1

BRIEF HISTORICAL BACKGROUND OF THE LEGAL AND POLICY
FRAMEWORK IN ZAMBIA

THE ENVIRONMENTAL MANAGEMENT ACT NO. 12 of 2011

THE MINES AND MINERALS DEVELOPMENT ACT NO. 7 of 2008
THE OCCUPATIONAL HEALTH AND SAFETY ACT NO. 36 OF 2010
THE PNEUMOCONIOSIS ACT NO. 13 OF 1994

THE NATIONAL HERITAGE CONSERVATION COMMISSION ACT
THE ROAD TRAFFIC ACT

THE FOREST ACT CAP199 OF 1973

THE ZAMBIA WILDLIFE ACT, NO. 12 OF 1998

THE FISHERIES ACT OF 1974

THE PETROLEUM ACT CAP 439 AND THE ENERGY REGULATION
ACT CAP 436

TOWN AND COUNTRY PLANNING ACT CAP 475 OF 1962

THE LOCAL GOVERNMENT ACT OF 1991

PUBLIC HEALTH ACT CAP 295 OF 1978

LANDS ACT CAP 29 OF 1995

EMPLOYMENT ACT CAP 268

THE WATER SUPPLY AND SANITATION ACT NO. 28 OF 1997
THE WATER ACT, CAP 312 OF 1948

MINIMUM WAGES AND CONDITIONS OF EMPLOYMENT

ACT (CAP 276)

WORKERS COMPENSATION ACT No. 10 OF 1999
INTERNATIONAL CONVENTIONS AND PROTOCOLS

BASALINE DESCRIPTION OF THE ENVIRONMENT

3.1

BIO-PHYSICAL ENVIRONMENT AND GEO-ENVIRO
3.1.1 DESCRIPTION AND LOCATION OF THE SITE
3.1.2 © ECOLOGY

3.1.3. CLIMATE

3.14 HYDROLOGY

Kany TROPICAL ENV

40

5.0

JANAGEMENT EXPER

3.1.5 GEOLOGY AND GEOMORPHOLOGY
3.1.6 TOPOGRAPHY

3.1.7 LANDSCAPE

3.1.8 SOILS

3.1.8 FLORA

3.1.9 FAUNA

3.2. SOCIO- ECONOMIC AND CULTURAL ENVIRONMENT

3.2.1 DISTRICT BACKGROUND

3.2.2 GOVERNMENT, ADMINISTRATION AND POPULATION
CHARACTERISTICS

3.2.3 HEALTH/INFRASTRUCTURES

3.24 EDUCATION/INFRASTRUCTURES

3.2.5 ©TRANSPORT TRADE AND COMMUNICATION

3.2.6 LAND USE IN THE PROJECT AREA.

3.2.7 LAND OWNERSHIP AND LAND TENURE

3.2.8 WATER AND SANITATION

3.2.9 EMPLOYMENT CREATION

3.2.10 ARCHAEOLOGICAL SITE

3.2.11 SOCIAL-CULTURAL

PROJECT DESCRIPTION

41

42
43

BACKGROUND, OBJECTIVES AND NATURE OF THE PROJECT
4.1.1 BACKGROUND OVERVIEW
4.1.2 OBJECTIVE OF THE PROJECT
4.1.3. COMPONENTS OF THE PROJECT
4.1.4 NATURE OF THE PROJECT
4.1.4.1 OPEN PIT MINING PROCESS AND MINING
MACHINERY
4.1.4.2 MINING DESIGN
4.1.4.3 OVERBURDEN DUMP (OB)
4.14.4 ORE CRUSHING, WASHING PLANT,
CONCERTRATOR AND SMELTER
4.1.4.4.1 CONCENTRATOR DESIGN
4.1.4.3.2 SMELTER DESIGN
4.1.4.5 DOMESTIC WASTE AND SEWAGE
MANAGEMENT

414.6 DE-WATERING, DOMESTIC WATER AND WASTE

WATER FACILITIES
4.1.4.7 FUEL STORAGE FACILITIES
4.1.4.8 MINE SITE ACCESS ROAD
4.1.4.9 ACCOMMODATION AND SECURITY FACILITIES
4.1.4.10 MECHANICAL AND METAL FABRICATION
WORKSHOP
4.14.11 SALVAGE YARD
4.1.4.12 EXPLOSIVES STORAGE FACILITIES
4.1.4.13 DUST SUPPRESSION FACILITIES
4.1.4.14 HEAVY MACHINES AND LIGHT VEHICLE
WASHING BAY
DESCRIPTION OF THE PROJECT LIFECYCLE ACTIVITIES
PROJECT INPUTS AND OUTPUTS

PROJECT ALTERNATIVES

5.1

NO PROJECT, AVOID OR POSTPONE ALTERNATIVE

TROPICAL ENV NME! MANAGEMENT EXPE! ROSINVEST
52 SITE ALTERNATIVES 82
53 MINING METHODS 83
54 ORE PROCESSING 83
5.5 HIRING OF MINING MACHINES AGAINST BUYING THE

MACHINES 85
56 MINING WASTE DISPOSAL ALTERNATIVES 84
5.7 CONSTRUCTION OF THE WASHING PLANT AND CRUSHER 84
58 POWER SUPPLY ALTERNATIVES 84
59 FUEL STORAGE ALTERNATIVES 84
5.10 DOMESTIC WASTE DISPOSAL FACILITIES 85
5.11 | SEWAGE MANAGEMENT 85
5.12. “WITHOUT PROJECT” ALTERNATIVE” 85
5.13. PROCESS AND MATERIALS 86
6.0 ENVIRONMENTAL IMPACT ANALYSIS AND MITIGATION
MEASURES 87
6.1 OBJECTIVE 87
62 LEGISLATION, COMPANY POLICIES AND LIMITATIONS 87
63 PRE-MINING PHASE IMPACTS AND MITIGATIONS 89
6.3.1 Introduction 89
6.3.2 Summary of the Environmental Impacts — Pre-Mining Phase 90
6.3.3 Pre-Mining Impacts Mitigation and Management 91
64 OPERATIONAL PHASE ENVIRONMENTAL IMPACTS
AND MITIGATIONS 107
6.4.1 — Introduction 107
64.2 Environmental Impacts — Mining (Operational) Phase 108
65 SOCIAL IMPACT ASSESSMENT 123
6.5.1 Introduction 123
6.5.2 Impacts and Mitigations Measures 124
6.6 IMPACT EVALUATION CRITERIA 143
6.6.1 NATURE OF IMPACT 143
6.6.2 DIRECT IMPACT 143
6.6.3 INDIRECT IMPACT 143
6.6 4SPATIAL EXTENT 144
6.6.5 FREQUENCY 144
6.6.6 DURATION 145
6.6.7INTENSITY 145
6.6.8 SEVERITY 146
6.6.9 PROBABILITY 147
6.6.10 SENSITIVITY 147
6.6.11 DETERMINATION OF SIGNIFICANCE 148
70 ENVIRONMENTAL MANAGEMENT AND MONITORING PLAN 153
7A INSTITUTIONAL FRAMEWORK FOR MONITORING, REPORTING AND
SUPERVISION 161
7.1.1 MONITORING ARRANGEMENTS 161
7.1.2 OPERATIONAL PHASE 161
8.0 CLOSURE AND DECOMMISSIONING 163
8.1 GENERAL APPROACH 164
8.2 RECLAMATION ACTIVITIES 165
8.2.1 TOPSOIL SALVAGE 166
8.2.2 GRADING DISTURBED AREAS 166

8.2.3 REVEGETATION 166

10
Kany TROPICAL ENV NME! JANAGEMENT EXPER

8.3 CLOSURE AND DECOMMISSIONING OF MINE COMPONENTS 167

8.3.1 OPEN PIT 167

8.3.2 WASTE ROCK DISPOSAL FACILITY 168

8.3.3 ORE STOCKPILE 168

8.3.4 PLANT SITE 168

8.3.5 TAILINGS STORAGE FACILITY 169

8.3.6 WATER STORAGE FACILITY 170

8.3.7 SEDIMENT CONTROL STRUCTURES 170

8.3.8 ROADS 170

8.3.9 ANCILLARY FACILITIES 171

84 MONITORING 171

9.0 CONCLUSION AND RECOMMENDATIONS 176
9.1 FINDINGS OF THE EIA 176

92 RECOMMENDATIONS 176

93 CONCLUSION 177

11
TROPICAL ENVIRONMEN MANAGEMENT EXPE!

ROSINVEST

ABBREVIATIONS AND ACRONOMYNS

dBA Decibels on the “A” Scale

CBD Convention on Biological Diversity

EIA Environmental Impact Assessment

EIS Environmental Impact Statement

EMP Environmental Management Plan

EMMP Environmental Management and Monitoring Plan
EMA Environmental Management Act

FNDP Fifth National Development Plan

GDP Gross Domestic Product

HIV/AIDs Acquired Immune Deficiency Syndrome
Km Kilometer

Kph Kilometers per hour

MMDA Mines and Minerals Development Act

MSD Mine Safety Department

NAPSA National Pension Scheme Authority

NCS National Conservation Strategy

NEAP National Environmental Action Plan

NHCC National Heritage Conservation Commission
OB Overburden

PAYE Pay As You Earn

PMT Project Management Team

SI Statutory Instrument

STDs Sexually Transmitted Diseases

TORs Terms of Reference

USD United States Dollar

VAT Value Added Tax

(Z) Zambia

ZABS Zambia Bureau of Standards

ZEMA Zambia Environmental Management Agency
ZRA Zambia Revenue Authority

12
TROPICAL ENVIRONMEN

Tal
Tal
Tal
Tal
Tal
Tal
Tal
Tal
Tal
Tal
Tal
Tal
Tal
Tal
Tal
Tal
Tal
Tal
Tal
Tal
Tal
Tal

le 22

MANAGEMENT EXPE!

LIST OF TABLES

Particulars of Shareholders

Details of Directors

Chemical analysis results

Species of Area;

Animal Species

Population of Kalomo District (CSO Preliminary Report of 2010)
Project Inputs and Outputs

Environmental Impacts Pre-Mining Phase

Air Pollution

Water and Soil Pollution

Noise and Vibration

Loss of Flora and Fauna

Non-Hazardous and Hazardous Waste Generation
Occupational Health and Safety

Social Challenges by Employees

Conflicts with the Local Community and Nearby Mines
HIV/AIDS Related Challenges

Disease Vector

Evaluation of Impacts

Environmental Management and Monitoring Plan (EMMP)
Monitoring and Reporting Responsibilities

Decommissioning and Closure Activities and Cost Estimates

13

ROSINVEST

TROPICAL ENVIRONMENTAL MANAGEMENT EXPERT: ROSINVEST -

LIST OF ANNEXTURES

I. ATTENDANCE REGISTER
II. | MINUTES OF THE MEETING
Il. | LETTER FOR THE TERMS OF REFERENCES
IV. CVs OF THE EIA TEAM
V. MINING LICENSE
VI. © DALED CERTIFIECATE OF INCEORPORATION
VII. © ROSINVEST CERTIFICATE OF INCORPORATION
VIII. © MINE LAYOUT
IX. _ CONCENTRATOR DESIGN
X. SMELTER DESIGN
XI. CRUSH PLANT
XII. TIN ORE PROCESSING PLANT
XIII. © STONE PRODUCTION LINE
XIV. GRAVITY CONCERNTRATOR CIRCUIT
XV. ROCK CRUSHING CIRCUIT
XVI. TANK DESIGN
XVII. ©UNZA LABORATORY RESULTS
XVIII. LETTER FROM THE CHIEF
XIX. SITE LOCATION MAP
XX. TOPOGRAPHICAL MAP
XXI. © GEOLOGICAL MAP

14
JANAGEMENT EXPER

1.0 INTRODUCTION

1.1 BACKGROUND OVERVIEW

Mineral resources of the nation reflect in terms of potential economic growth of the country at
large. Our natural mineral wealth has been exploited considerably during the past years. With
increase in industrialization coupled with population growth, the demand for different minerals
has increased and is likely to grow further in years to come. With liberalized mining sector, there
are efforts by locals and foreigners to take a share in the mining industry. Most investors have

since ventured into mining at both small and as well large scale.

The Tin Belt of the Southern Province of Zambia has a history of small working extending over
Sixty years, with limited production from numerous small eluvia, alluvial and pegmatite
deposits, co-operative tin mining was initiated in 1963, but ceased in 1965 following Rhodesia’s
unilateral declaration of independence. The Geological Survey Department carried out a study of
all known occurrences in 1967 and 1968 in order to assess the potential of the area as a
preliminary to re-activating co-operative mining. (See expanded Geological Maps in Annex 21).

=F

Mazabuka

Fig 1: Tin Belt of Southern Province

15
ROSINVEST

Fig. 2. Simplified Geological Map of Zambia — TANZANIA lopromruNTEs

showing Mineral Locations IN ZAMBIA
SCALE 1:4,000,000

U © 090120 190 290 340 OB,

Fig 2: Geological Map of Zambia

Zambia is an attractive investment destination offering various lucrative investment
opportunities in mining tourism, agriculture, manufacturing, energy. The investment climate is
characterized by a stable macroeconomic environment, stable political system, investment

guarantees and security.

Rosinvest Zambia Limited is one such Company which has been attracted by the aforesaid
incentives. To break through the market, the company would like to invest in the Tin Mining
project in Chiefdom Simwata Chela of Chirobi Village, Kalomo District of the Southern

province of Zambia.

The company plans to spend US$6,508,000 (Six million Five Hundred Eight Thousand
dollars) to implement and start its operations of the project. The life of mining is estimated about
40 years, tin average cost of producing tin ingot at the site is estimated at USD 4500 per ton.

This includes costs for mining, concentrating, smelting, and government taxes.

The project site is located in Chiefdom Simwata Chela of Chirobi village, Mapatizya
Constituency of Kalomo District on a Large Mining License No. 16395 — HQ — LPL. The site is

16
JANAGEMENT EXPER

RO:

VEST

Kany TROPICAL ENV

about 165Km from Mapatizya Junction off Lusaka Livingstone Road (T2) and is approximately
about 40km’.

1.2 SCOPE OF WORK

The Project falls under the Environmental Management Act (EMA) No.12 of 2011 of the
Environmental Impact Assessment (EIA) Regulations and it is therefore a requirement that an
Environmental Impact Assessment (EIA) study is carried out for the project. The Environmental
Impact Statement (EIS) presents the findings of the study to identify both positive and negative
impacts together with recommendations to mitigate potential negative impacts and to enhance

benefits.

The scope of work for this report includes identifying all the key project aspects (activities that
interact with the environment) and proposing management measures as a means of mitigating
environmental impacts. Major components of the report therefore include the project description,
environmental impact analysis, mitigation measures and a Decommissioning and Closure Plan.

The scope of work for the Project baseline study included:-

= A desk study of all available information on the project area;
= Visits to government departments, Non-Governmental Organisations and other relevant
authorities.

= An investigation/assessment of environmental baseline conditions including:-

Land and soil;
Air quality and noise environment;
Surface water;

Underground water and quality;

Public health and safety;

Traffic, road safety and public acc!

v
v
v
v
Y Occupational health and safety;
v
v
v

Local Ecosystem, vegetation and habitat; Land use/ Aesthetics;

17
Kany TROPICAL ENV

JANAGEMENT EXPER

v Employment and multiplier effects

Other environmental concerns addressed by the proposed project include;

1.3

1.3.1

To identify major activities of the project that shall interact with the environment, also
called environmental aspects.

To comply with the Zambian legal requirements.

To provide a platform to the local people and other Interested and Affected Parties (IAPs)
to suggest how best the mine should operate and how they shall benefit.

To highlight key environmental management costs expected throughout the project life

cycle.

OBJECTIVES

The Project

The main objectives of the proposed project are;

Develop a project into a major open pit tin mining

Mining Tin Ore for commercial use

Running and operating a profitable Tin mine

Creating wealth for both the shareholders and workers

Improving the welfare of the local people

Providing jobs to the local people living in the vicinity of the proposed project site

Enhancing social and security services through corporate social responsibilities

18
TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

1.3.2 The EIA

The objective of the EIA is to provide relevant details of the Project, the potential impacts and
proposed management measures to minimise and control any potential adverse impacts. The
information provided in the EIA should enable the environmental acceptability of the project to

be assessed. The specific aims of this EIA are:

= To identify and evaluate the environmental impacts that will be caused by the
construction and operation, and may be caused by the continued operation, of the
mine.

= To identify and describe procedures and activities that will mitigate adverse
impacts and enhance any beneficial effects.

= To make recommendations on how mitigation measures should be incorporated
into the operation and decommissioning stages of the project as appropriate.

= To produce an environmental management plan that summarises the impacts and
mitigation measures in a formalised way, and designates responsibility for each of
them. This will help ensure that items identified in the EIA are taken forward and
incorporated into the operation and decommissioning stages as appropriate. It will
also incorporate recommendations for on-going monitoring.

= Providing necessary information to the local people, Mines Safety Department
(MSD), Zambia Environmental Management Agency (ZEMA) and Kalomo

Municipal Council for decision making.

1.4 THE COMPANY/CONTACT DETAILS

Rosinvest Zambia Limited is a Private Joint Venture Company between Daled Mining Limited
and Vidayu Holdings Corporation Zambia Limited. It was registered by the Republic
Government of Zambia as a Private Limited Company on the 26th day of February, 2014 with
the Company Registration No. 120174. The company has two company shareholders Daled
Mining Limited with 50% of shares and Vidayu Holdings Corporation Limited with 50%.

19

TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

DEVELOPER’S CONTACT DETAILS:

ROSINVEST ZAMBIA LIMITED,
PLOT 66B CENTRAL STREET,
JESMONDINE,

LUSAKA, ZAMBIA.

CELL: 0977 808008

EMAIL: info@rosinvest.co.zm

Table 1: Particulars of Shareholders
Daled Zambia Limited Box 320112 Woodlands Lusaka, 2,500 50%
Zambia.
Vidayu Holdings Corporation (Z) | P.Bag E 017, Cross Roads, Lusaka, 2,500 50%
Limited Zambia
Total 5,000 100%
Table 2: Details of Directors
A D p
Mr. Rustem Nuriev 6786, Chiwalamabwe, Rd, Olympia Director
Mr. Eldar Nuriev 6786, Chiwalamabwe, Rd, Olympia Director
Mr. Yury Zhukov Central Street 66, Jesmondine Director
Mr. Edward Simukonda 5176, Chishango Road, Villa Elizabeth Director
Mr. David Bowa 5176, Chishango Road, Villa Elizabeth Director
Mr. Ali Ismail 5176, Chishango Road, Villa Elizabeth Director

20
TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

1.5 TRACK RECORD/PREVIOUS EXPERIENCE OF THE PROJECT
DEVELOPER

Rosinvest Zambia Limited was incorporated into the Zambian Laws on 26" day of February,
2014 as a Private Joint Venture between Daled Mining Limited and Vidayu Holdings
Corporation Zambia Limited. Apart from mining the shareholders of the company are involved

in other business ventures such as Industry, Agriculture, Construction and Transport.

At a higher level, the Director of Mine for Daled Mining Limited (one of the directors for
Rosinvest) has experience in mining industry. He has worked as an Inspector of Mines. His
duties involved inspecting underground and surface working environment; enforce the provision
of mining; dumps, explosives and environmental regulations. Inquiries into fatal accident, give
evidence at inquests hear cases related to contravention of mining and explosives regulation and
take appropriate action. Investigate dangerous or defective practices, instructs more management
to discuss problems pertaining to matters of safety and health, participates in mine rescue

meeting and evaluates mine rescue exercises.

1.66 COMMENCEMENT OF THE PROJECT

The project will commence upon the approval of the project by the Zambia Environmental

Management Agency (ZEMA) and other Government Institution e.g. Ministry of Mines.

1.7 THE EIA STUDY

The Project falls under the Environmental Management Act (EMA) No.12 of 2011 of the
Environmental Impact Assessment (EIA) Regulations and it is therefore a requirement that an
Environmental Impact Assessment (EIA) study is carried out for the project. The Environmental
Impact Statement (EIS) presents the findings of the study to identify both positive and negative
impacts together with recommendations to mitigate potential negative impacts and to enhance

benefits.

21

JANAGEMENT EXPER

Kany TROPICAL ENV

1.8 SCOPE OF THE EIA STUDY

The EIA study has been carried out following the guidelines and requirements of the Zambia
Environmental Management Agency (ZEMA) and the project Terms of References. The final
document of the EIA study comprises an Environmental Impact Statement (EIS) and an

Environmental Management and Monitoring Plan (EMMP).

Geographically the study is limited chiefly to the mining area Chirobi Village of Mapatizya
Constituency Kalomo District and neighbouring areas such as Choma District and Southern
province at large although effects on issues such as traffic, sources of raw materials and socio-

economic effects may have implications further afield.

From the outset it should be mentioned that one of the major environmental concerns that has
been addressed by the study, and as expressed by neighbouring residents to the project, is the

issue of Noise and Air Pollutions.

Other important environmental issues that have been addressed by the study include:
= Water pollution control: management of sewage, solid waste and other waste products as
well as the storage and handling of petroleum products especially during mining
construction and operation.
= Public health issues including waste management, HIV/AIDS and vector control
= Road access and traffic.
= Land use, aesthetics and urban development.

= Socio-economic issues including employment and multiplier effects.

The Environmental Management and Monitoring Plan (EMMP) outlines duties and
responsibilities of the developer, Company and other relevant parties to serve as a management
tool in the successful implementation of recommended mitigation measures and subsequent

monitoring thereof during all project phases.

22
TROPICAL ENV

JANAGEMENT EXPER

1.9 METHODOLOGY

The study consisted of three main phases as follows:

Phase 1: Preliminary actions and scoping exercise
Phase 2: Baseline studies and data collection
Phase 3 Impact Assessment (of Bio-physical and Social-economic environment during

Construction and operational phases) and recommendations.

Formal review of the EIS document by ZEMA (including public review) follows as the final

main stage in the EIA process.

1.9.1 PHASE 1: PRELIMINARY ACTIONS AND SCOPING

Information regarding the proposed project was reviewed and a pilot survey was conducted of
the study area in order for the study team to obtain an initial appraisal of the environmental
issues involved. Various alternatives for development of the project were discussed with the
developer. The legal and institutional framework applicable to the project was also reviewed at
this stage. From this the team made a preliminary identification of all environmental impacts that

could potentially arise as a result of implementation of the project.

A scoping process was then conducted to determine potentially significant issues that would
form the basis of the EIA study to be included in the Terms of References (TORs), and to
exclude issues unlikely to be of any significance. In order to ensure that public views were taken
into account in the preparation of the TORs, a public consultation (scoping) meeting was held at
in Chirobi Village which was attended by relevant Government agencies, local authorities, and

local residents as well as other interested and affected parties.

The agenda of this meeting included a presentation of the proposed project by Rosinvest Zambia
Limited and project professional team with questions and answers followed by an outline by the

Consultant of anticipated impacts and proposed mitigation measures with an open floor

23

JANAGEMENT EXPER

RO:

VEST

Kany TROPICAL ENV

discussion. A full attendance list and minutes of the meeting are included in the in the Terms of

References.
TERMS OF REFERENCE

The Terms of Reference were drawn up from discussions within the EIA study team taking into
consideration the issues contained in the Third Schedule of the EIA guidelines and results of the
public consultations. The scope of the study as described by the Terms of Reference is
summarized in Section 1.8 and a copy of the full Terms of Reference will be attached as

annexure 3.
1.9.2 PHASE 2: BASELINE STUDY AND DATA COLLECTION

The baseline study included the following tasks:

= A desk study was undertaken wherein the Consultant concentrated on available data,
documents and literature with information relevant to the study. References will be
incorporated in the final document.

= Several field trips / surveys were conducted by the study team at the mine and
surroundings to gather information on the existing environment including topography,
geology and soils, fauna and flora, population and settlement, economic activities and
existing physical infrastructure relevant to the environmental study.

= Continued consultation was undertaken as necessary with government agencies, other
stakeholders and members of the community to collect data and identify qualitative issues

associated with the proposed project.

From the above a baseline description of the bio-physical and socio-economic setting of the

study area was formed.

24
MANAGEMENT EXPE!

ROSINVEST

1.9.3. PHASE 3: IMPACT ASSESSMENT AND RECOMMENDATION

An assessment of potential positive and negative impacts resulting from implementation of the
proposed project was undertaken taking into consideration the technical description of the
proposed project and baseline information of the existing environment. Assessment was
undertaken through discussions within the study team and based on a combination of objective
and subjective experience and professional judgment. Further consultations with relevant

agencies / bodies / experts were undertaken as found necessary to assist in this process.

Potential impacts, both positive and negative, were identified and their significance assessed with

the help of the following criteria (as applicable):

= Likelihood of impact occurring (L)
= Magnitude / intensity (M)
= Extent (spatial area to be affected) (E)
= Duration (D)
= Frequency (F)

From this, mitigation measures could be identified and recommended to be incorporated into the
design, implementation and operation of the project so as to minimise, compensate for, or avoid
the occurrence of potential negative impacts or to enhance positive effects. This includes advice

on management clauses to be included in the contractual scope of works.
Mitigation measures and recommendations as well as parameters to be monitored, timing and

responsibilities, are outlined in the EMMP that constituted the final stage of document

preparation.

25

TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

2.0 LEGAL AND POLICY FRAMEWORK

This section describes social and environmental laws and institutions that shall be significant to
the Rosinvest Zambia Limited Tin project. This section shall also form the basis for development
of the environmental and social management legal register for the mine. The section briefly

describes the applicable law and explains the relationship to the project.

2.1. BRIEF HISTORICAL BACKGROUND OF THE LEGAL AND
POLICY FRAMEWORK IN ZAMBIA

Due to the requirement for development which meets the needs of today’s generations without
compromising the needs of future generations, the Government of the Republic of Zambia
(GRZ) adopted the National Conservation Strategy (NCS) in 1985. This was upgraded to the
National Environmental Action Plan (NEAP) in 1992 with the same aim of fostering sustainable

development. The NCS and NEAP are the foundation pillars of environmental laws in Zambia.

The NCS facilitated development of the Environmental Protection and Pollution Control Act
(EPPCA) in 1990 which led to formulation of the Environmental Council of Zambia (ECZ) in
1992. The EPPCA was repealed in 2011 into the Environmental Management Act No. 12 of
2011, which is the current supreme environmental management law. Consequently, ECZ was
changed to Zambia Environmental Management Agency (ZEMA) following repeal of the
EPPCA.

Likewise, the supreme environmental regulatory institution in Zambia is ZEMA, previously
called ECZ. This institution has the legal mandate to enforce provisions of the Environmental
Management Act with its subsidiary regulations. Further to this, the institution has the mandate
to create environmental management awareness and play an advisory function to both the private

and public sectors.

26

TROPICAL ENV

JANAGEMENT EXPER

2.2. THE ENVIRONMENTAL MANAGEMENT ACT NO. 12 of 2011

As highlighted above, this Act was immediately preceded by the Environmental Protection and
Pollution Control Act No. 12 of 1990. Provisions of the Environmental Management Act require
that all new projects begin with an Environmental Impact Assessment (EIA) and after project
implementation; follow-up activities such as licensing, auditing and compliance inspections are
done. These follow-up activities are conducted in accordance with provisions of applicable
Regulations. The Environmental Management Act also provides regulatory instruments for
activities such as, but not limited to waste management, water pollution, air pollution, chemicals

management and hazardous waste management.

Relevance to the Project: - All developments, whether small scale mining or large scale mining
have positive and negative environmental impacts. It is important to identify these impacts in
order to know management measures for mitigating negative impacts and promoting positive
impacts. The Environmental Management Act provides the general guiding principles for
environmental protection and pollution control. It is the umbrella regulatory tool for
environmental management issues in Zambia and all development activities with environmental

aspects have to comply with provisions therein hence the relevance.

Applicable Regulations under the Environmental Management Act No. 12 of 2011 are described

below.

2.2.1 Air Pollution Control (Licensing and Emissions Standards) Regulations of 112 of
2013 Part 2 (SI No. 3).

These Regulations provide air quality standards and guidelines for mitigating air pollutants. The

regulations gave both point source standards and non-point source standards.

Relevance to the Project: - Aspects that shall contribute to air pollution shall mainly be in form
of dust generation from the pit, from overburden dump and from access roads. Earth moving

machines shall also contribute to air pollution from exhaust fumes although regulations are not

27

TRO

MANAGEMENT EXPE!

ROSINVEST

yet developed for mobile emission sources. The project activities described herein will not have
significant point source emissions but ambient air shall have to be monitored especially dust

particulates hence the relationship to the project.

2.2.2 Water Pollution Control (Effluent and Waste Water) Regulations, 112 of 2013
Part 2 (SI No. 3).

These Regulations provides for control of water pollution by providing effluent discharge
standards. Ground water standards are basically established after collecting a set of monitoring
results as baseline and this is specific to the area under consideration. The Regulations also

provide requirements for licensing all effluent discharge points.

Relevance to the Project: - Storm water shall be generated and other effluents in form of
overflow from settling ponds, sewage and from washing of machinery shall be generated. The
effluent from project activities shall not be discharged without obtaining applicable licenses

which are issued with conditions. Therefore, these Regulations are relevant to project.

2.2.3 Waste Management (Licensing of Transporters of Waste and Waste Disposal
Sites) Regulations, 112 of 2013 Part 3 (SI No. 10).

Under these Regulations, activities relating to waste management such as waste generation,
collection, storage and disposal are regulated. The Regulations are only applicable to non-

hazardous waste.

Relevance to the Project: - Environmental aspects associated with waste generation are
provision of food to employees, housekeeping activities and removal of overburden material
from the open pit. To manage these wastes accordingly, adherence to the Waste Management

Regulations is relevant hence the relationship to the project.

28

MANAGEMENT EXPE!

ROSINVEST

Hazardous Waste Management Regulations, 112 of 2013 Part 4 (SI No. 18).

These Regulations do not cover non-hazardous waste. The Regulations control and monitor the
generation, storage, transportation, pretreatment, treatment disposal, export, import, transit, trade

in and Trans boundary movement of hazardous of all waste.

Relevance to the Project: - Rosinvest will hire a generator, light vehicles and earth moving
machines from the local suppliers which will be operating on the site. These machines require
frequent servicing and this leads to generation of hazardous waste. Further to this, used
fluorescent tubes will be generated. All these wastes have to be managed in a manner that would

not cause harm to human health and the environment hence the relevance to the project.

2.2.5 Pesticides and Toxic Substances Regulations, 112 of 2013 Part 5 (SI No. 31)

This provide for ZEMA to regulate the use and importation, exportation and manufacturing of

pesticides and chemicals in the country.

Relevance to the Project: -The proposed project will comply with these regulations.
Appropriate permits will be sought from ZEMA prior to implementation of the proposed project.
In addition, the storage areas will be bundled and upraised to contain any spillage and washing
from the toxic substances emanating from the proposed facilities. An impervious lining will be

laid on the floor to contain leaks. Further, a leak detection system will be put in place.

2.26 Noise Pollution

Noise will be generated by the moving vehicles and Mining equipment during operation.
However the noise will be localized by properly servicing vehicles and that the silencers are in
good condition. Any operations, which result in undue noise disturbance, will be restricted.
Signage will be put up to remind workers not to make noise during operation stages whilst on

site

29

TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

2.3. THE MINES AND MINERALS DEVELOPMENT ACT NO.7 of 2008

Besides the Environmental Management Act No. 12 of 2011, environmental issues associated
with mining activities in Zambia are also regulated by the Mines and Minerals Development Act
(MMDA) No. 7 of 2008. The enforcing institution of the MMDA is the Mines Safety
Department (MSD). Provisions of this Act entails that for all mining related projects, the
Factories Act CAP 441, which provides a framework for developing and enforcing regulations to
ensure the safety, health and welfare of persons employed in factories does not apply to the
mining industry. This is to avoid duplicity in law since most of the provisions are already

covered by the MMDA.

Requirements of the MMDA include conducting scheduled inspections, audits, appointment of
competent persons to oversee mining related activities and submission of periodic statutory

returns to MSD.

Relevance to the Project: - The Act provides key safety requirements in the mining industry,
environmental management requirements as well as mine development and mineral processing
requirements. The project under consideration is a typical open pit mining project with

associated support facilities hence provisions of this Act are applicable.

Subsidiary Regulations under the MMDA, which are relevant to Rosinvest Zambia Limited, are

described below:

2.3.1 The Mines and Minerals (Environmental) Regulations of 1997 (SI No 29):-

These Regulations provide a framework for conducting and reviewing EIA reports for all mining
related projects. Further to this, it provides follow-up activities such as auditing and compliance
inspections. The Regulations stipulates specific issues that must be covered in an EIA report for
a mining project and how such issues must be presented. The review and decision making

process is also outlined in these Regulations. The final decision making for new projects is

30

TROPICAL ENV

JANAGEMENT EXPER

RO:

VEST

legally done under the auspices of ZEMA but MSD plays a key function and ZEMA may

actually reject a project based on comments from MSD.

Relevance to the Project: - This report shall be submitted to MSD through ZEMA and it shall
be reviewed by MSD in accordance with provisions of the Mines and Minerals (Environmental)
Regulations. MSD will also have a duty to conduct inspections in accordance with their legal

mandate. Compliance with these Regulations is therefore very important hence the relevance.

2.3.2 Mines and Minerals Environmental Protection Fund (EPF) Regulations (SI No.
102 of 1998)

These Regulations provides the mechanism for setting up and operating the EPF as an
environmental protection security fund. The fund is managed under the auspices of the Ministry
of Mines and Minerals Development (MMMD) as a security fund for post-mining environmental
liabilities. The Regulations provide for periodic audits to be conducted and includes an
assessment of environmental management costs. Depending on the quality of environmental
management, specifically progressive rehabilitation activities in place, a percentage of the
security fund required to be contributed is proposed and once approved, the mining company in

question pays the stipulated contribution annually.

Relevance to the Project: - It is a legal requirement that all mines contribute to the EPF as a
security fund. The Regulations also demand for periodic audits by mining firms in accordance
with the EPF information requirements. Rosinvest Zambia limited, being a mining project is
fully subjected to these provisions and shall have to continue complying with these Regulations

hence the relevance.

2.3.4 The Explosives Act No. 10 of 1974

The Act defines explosives and the raw material used for manufacturing of explosives. It further

provides guidelines for manufacturing, storage, transportation, distribution and use of all

31

TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

explosives and related products/accessories in Zambia. Safety issues are the most outstanding in

this Act.

Relevance to the Project: - The mining methods adopted require procurement, transportation,
storage and use of explosives. This will be done under care and maintenance and it shall continue
in accordance with provisions of this Explosives Act and the regulatory institution (MSD) is will

be fully notified.

24 |THE OCCUPATIONAL HEALTH AND SAFETY ACT NO. 36 OF 2010

Unlike the Factories Act which does not cover the mining industry, the Occupational Health and
Safety Act cover all types of industries in Zambia. It provides general guiding principles for
occupational Health and Safety. For Example, Section 11 of the Act requires that all employers

establish Health and Safety committees.

Relevance to the Project: - Provisions in this Act are more inclusive than the Mining
Regulations and it is a legal requirement for all industries to comply with these provisions hence

the relevance to Rosinvest Zambia Limited.

2.5 THE PNEUMOCONIOSIS ACT NO. 13 OF 1994

The Pneumoconiosis Act provides the Health and Safety regulatory requirements for mining and
related activities carried out in restricted spaces where silica mineral fractions below 5 microns
are likely to be encountered in ambient air. Under this Act, all workers in the mining industry,
especially those that might be exposed to silica must undergo silicosis medical check-ups

annually.

Relevance to the Project: - Workers shall be exposed to silica especially at the pit and the
Overburden Dump. Dust can also be a potential source of silica. Therefore, all workers shall be
subjected annually to silicosis test in accordance with provisions of this Act. Therefore, the

Pneumoconiosis Act is relevant to the operations at mine.

32

TROPICAL ENV

JANAGEMENT EXPER

2.6 THE NATIONAL HERITAGE CONSERVATION COMMISSION ACT

The National Heritage Conservation Commission Act CAP 173 of 1989 stipulates preservation
and protection of ancient cultural and natural heritage resources and objects of aesthetic,
historical and archeological value. In this Act, “Ancient Heritage is defined as being among other
things, any structure, settlement previously inhabited, land mark, burial place or any other item
designated by the commission which is known or believed to have been erected, constructed or
used before Ist January 1924. The Act also provides for the formation of the National Heritage

and Conservation Commission which is the responsible institution.

Relevance to the Project: - In order to protect national heritage resources in the project area, it
is important to conduct any activity in accordance with provisions of the National Heritage
Conservation Commission Act. The project is located in the area gazetted for and all activities
are regulated. However, any resource of national heritage importance has to be protected hence

the relevance.

2.7. THE ROAD TRAFFIC ACT

The Road Traffic Act No. 11 of 2002 was enacted to cover issues of road safety in Zambia. The
Act provides for establishment of the Road Transport and Safety Agency (RTSA) and defines

functions of RATSA. It also provides for a system of road safety and traffic management.

Relevance to the Project: - Access to the site is through feeder roads that are used by other road
users. There are also settlements along these feeder roads, which is common for all rural roads in
Zambia. It is therefore necessary to adhere to road traffic requirements in order to safeguard the

health and safety of other road users.

2.8 THE FOREST ACT CAP199 OF 1973

The Act provides for establishment, gazetting and de-gazetting of forests. It also provides for

monitoring, forest inventories, management and regulation of forest areas and forest products,

33

TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

nationwide, and particularly in National and Local Forests. The Act is enforced by the Forest
Department Specific to the general protection of forest resources, the Act provides for protection

of Six (6) tree species in Zambia whether in a protected area or outside. These tree species are:

= Afzelia quanzensis (Pod Mahogany)
=  Baikiaea plurijuga (Teak)
= Entandrophragma caudatum (Mountain Mahogany)
= saligna (Beech wood)
= Khaya nyasica (Red Mahogany)

= Pterocarpus angolensis (African Teak)

Relevance to the Project: - The site is surrounded by an intact forest, apart from the already
cleared potion for mining. It is necessary to protect the area surrounding the site especially
within the mining license area. In addition, adherence to provisions of the Forest Act is relevant

to protection of the species listed above and any other forest resources around the project area.

2.9. THE ZAMBIA WILDLIFE ACT, NO. 12 OF 1998

The Zambia Wildlife Act No. 12 of 1998 provides for establishment of the Zambia Wildlife
Authority (ZAWA) and provides for the sustainable management of wildlife resources in
Zambia. The Act also provides for regulation of all wildlife activities such as hunting, poaching
and keeping of wild animals. The local management of wildlife resources and habitats is partly
delegated to Community Resource Boards (CRBs) in designated Game Management Areas
(GMAs). The CRBs in turn are given commission for the income generated from GMAs and this

technique has so far proved to be a success.

Relevance to the Project: - The existing ecosystem within the project area has potential for
existence of wild animals although most of the big animals have migrated from the area. In order
to protect wild life resources, it is important for Rosinvest to comply with provisions of the

Zambia Wildlife Act hence the relevance to the project.

34

TROPICAL ENV

JANAGEMENT EXPER

2.10 THE FISHERIES ACT OF 1974

The Act regulates all fishing activities in Zambia undertaken in any kind of aquatic ecosystem.
This includes lakes, rivers and streams. It also regulates activities that may interfere with
fisheries such as discharge of pollutants into aquatic ecosystems. The implementing institution

for this Act is the Ministry of Fisheries and Livestock.

Relevance to the Project: - The nearest stream to the project site in Siankopo area is in the east
side of the license area which drains into the Tabana River about 500 m in north east of the site.
Another stream in the Siankopo area about 3km from the site in south east is Singewso River.
Baseline assessments revealed that the stream does not have fish stocks of significance.
However, it is necessary to understand provisions of the Fisheries Act to avoid legal non-

compliances especially that there are water bodies near and around the project area.

2.11 THE PETROLEUM ACT CAP 439 AND THE ENERGY REGULATION ACT
CAP 436

The Petroleum Act provides for control of conveyance and storage of petroleum products such as
diesel and petrol. The Act further provides for control measures regarding production,

transportation, handling, distribution, re-sale and use of energy in Zambia.

The Energy Regulation Act of 1995 makes provision with respect to the production and
distribution of energy in Zambia and establishment of the Energy Regulation Board (ERB) for
purposes of control and licensing of energy undertakings. In accordance with this Act, ERB
shall, in conjunction with other Government agencies, formulate measures to minimize the
environmental impacts of transportation, storage and use of fuels and enforce such measures by

attachment of appropriate conditions to licenses held by such undertakings.

Relevance to the Project: - Mining machines and the generator shall require fuel in large

quantities. This fuel shall be obtained from various fuel suppliers. Even if an above ground fuel

35

TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

storage facility shall be constructed, transportation and refueling has to comply with provisions

of the Energy Regulation Act hence the relationship.

2.12 TOWN AND COUNTRY PLANNING ACT CAP 475 OF 1962

The Town and Country Planning Act came into force in 1962. It provides for the establishment
of planning authorities (Councils) and the preparation, approval and revocation of development
plans. It further provides for the control of development in a district and the subdivision of land.
The zoning and rezoning of areas must comply with the provisions of this Act. Environmental

Impact Statement for Rosinvest is in Kalomo District Southern Province of Zambia.

Relevance to the Project: - Rosinvest Zambia Limited falls within the jurisdiction of Kalomo
District Council and all planning and land use development activities are regulated by this
Council. The Council is constantly engaged in development activities and Rosinvest shall

continue with this relationship as a way of ensuring that activities are compliant with the Act.

2.13. THE LOCAL GOVERNMENT ACT OF 1991

The Local Government Act CAP 474 of 1991 provides for a system of local government
administration in Zambia at city, municipality and district Council levels. Each local governance
level has delegated statutory functions with respect to development planning. The Act also
allows Councils to implement environmental protection and natural resources management
functions which include prevention of pollution of water supplies and has some control in

undertaking of mining operations.
Relevance to the Project: - As already stated the project is located in Kalomo District which is

the implementing institution of the Act. In accordance with this Act, all construction engineering

drawings and site plans must be approved by the Local Authority before construction.

36

TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

2.14 PUBLIC HEALTH ACT CAP 295 OF 1978

This Act provides for prevention and suppression of public health hazards. It regulates all
matters and activities that are connected to outbreak of diseases. Local Authorities, in this case
Kalomo District Council is the custodian of the Public Health Act. Provisions of the Act are

implemented by Councils through licensing and inspections.

Relevance to the Project: -Wherever human activities take place, issues of public health are
critical. Environmental aspects of the project that shall require adherence to the Act include
provision of waste management facilities, sanitation facilities, food, shelter, pest control services,
drinking water storage and food storage facilities. To ensure that issues of public health are
understood, implemented and sustained, the Public Health Act is relevant to the proposed

project.

2.15 LANDS ACT CAP 29 OF 1995

The Lands Act controls all matters pertaining to the management/use of land and land tenure
systems. The process of acquiring the mining license exhausts part of the applicable land

acquisition laws.

Relevance to the Project: -The project is being implemented on land that falls with Chiefdom
Simwata Chela within Kalomo District. For land acquisition and surface rights, provisions of the

Lands Act do hereby apply hence the relevance.

2.16 EMPLOYMENT ACT CAP 268

This Act provides conditions under which employees should work in Zambia. The Act covers
both temporary and permanent employees. Generally, this Act talks about employee protection
and social security requirements. Major provisions include:

= Minimum contractual age;

37

TROPICAL ENV

JANAGEMENT EXPER

= Establishment of employment contracts;

= Settlement of disputes arising from such contracts of employment;

= The appointment of Labor Officers and other staff for the administration of the Act; and

= Certain conditions of employment such as ordinary leave, sick leave, maternity,

redundancy and welfare of employees.

Relevance to the Project: - One of the significant positive impacts of the project is creation of
job opportunities to the local people. Whenever labor issues are involved, provisions of the

Employment Act are critical hence the relevance of the Act to the project.

2.17 THE WATER SUPPLY AND SANITATION ACT NO. 28 OF 1997

The Water Supply and Sanitation Act provides the regulations and standards applied in the
provision of public water and sanitation services. It also provides for permitting of water supply

and sanitation service provision.

Relevance to the Project: - Domestic water will be provided to workers at the project site and
this water will meet the minimum quality standards. This report therefore acknowledges this fact

for compliance hence the relevance to the project.

2.18 THE WATER ACT, CAP 312 OF 1948

The Water Act provides the control process for the abstraction of water from surface sources.
The Act is currently being revised as an Integrated Water Resources Management Act that will
widen its influence to include groundwater. The Act further provides for the right to access
public water and restricts public access prohibiting activities around public water sources such as

rivers.

Relevance to the Project: - Water abstraction activities require permits from the Water Board
through provisions of the Water Act. Currently, no permits are obtained and through

implementation of this report, all applicable water abstraction and use permits shall be obtained.

38

TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

2.19 MINIMUM WAGES AND CONDITIONS OF EMPLOYMENT ACT (CAP 276)

This Act stipulates the minimum conditions of service for permanent as well as casual workers.
It further provides the minimum monthly wages for different categories of workers and defines

workers who are exempted from the wage categories.

Relevance to the Project: - When jobs are provided, labor related issues should also be
followed to strike a balance between employees and the employer. The Act actually protects both

parties and its provisions are very much applicable to the project.

2.200 WORKERS COMPENSATION ACT No. 10 OF 1999

This is a social security Act which has provisions for employee compensation in case of injury or
death of an employee whilst at work. It is a requirement under this Act that all employers register
their employees with the Workers Compensation Fund and make periodic subscriptions for

compensation of their employees.

Relevance to the Project: -The mining industry is not exempted from provisions of this Act.
Considering the fact that job opportunities will be provided by Rosinvest Zambia limited, a

detailed understanding and adherence with requirements of the Workers Compensation Act.

2.21 INTERNATIONAL CONVENTIONS AND PROTOCOLS

Among the most relevant environmental conventions are; Convention dealing with the Protection
of the World Cultural and Heritage (1972) and ratified by Zambia in 1982, Statutes of the
International Union for the Conservation of Nature and Natural Resources (IUCN). Others
include Convention on Biological Diversity (1992) ratified in 1993 and the RAMSAR

Convention. Below are some of the applicable international conventions;

39

MANAGEMENT EXPE!

ROSINVEST

2.21.1 Convention on Biological Diversity (CBD)

The major aim of the CBD is to effect international cooperation in the conservation of biological
diversity and to promote sustainable use of natural resources worldwide. It also aims at bringing
about sharing of the benefits arising from utilization of natural resources. A number of plans in

this convention fall under the Departments of Agriculture, Forestry, Fisheries and ZAWA.

Relevance to the Project: - All wildlife conservation activities in this report are aimed at
implementing best practices for environmental management. Therefore, adhering to local laws
and complying with the CBD provisions is relevant. For this, provisions of the CBD are relevant

to the project.

2.21.2 Ramser Convention

The general objective of the Ramser Convention is to curtail the loss of wetlands and to promote
wise use of all wetlands. The convention addresses one of the most important issues in Southern
Africa, namely the conservation of water supplies and use of the natural and the human

environments in responsible manner for intergenerational benefit.

Relevance to the Project: - Wetlands provide a wide range of resources and services ranging
from pollution control as a service and water provision as a product. The nearest wetland to the
Mine is Lake Kariba. It is therefore imperative to protect these water resources as a conservation
measure and a way of complying with the above cited Convention hence the relevance to the

project.

2.21.3 Convention on International Trade in Endangered Species of Wild Fauna and

Flora (CITES)
The objective of this agreement is to ensure that international trade of wild flora and fauna does
not endanger their existence. The convention is customized through the Zambia Wild Life Act

No. 12 of 1998 and the implementing body is Zambia Wildlife Authority.

40

MANAGEMENT EXPE! ROSINVEST

TRO

Relevance to the Project: - The project area has potential for existence of wildlife and if
protection measures are not strictly enforced, there is likelihood that employees may start
exploiting these resources. Therefore, provisions of this Convention together with the

customizing regulations are critical to the project.

2.214 The United Nations Framework Convention on Climate Change (UNFCCC)

It was signed by Zambia in 1992. The main objective is to achieve stabilization of greenhouse
gas concentrations in the atmosphere. Zambia recognizes that the largest source of one of the

main greenhouse gases, carbon dioxide, is from burning wood fuel and the use of coal and oil.

Relevance to the Project: - Just like the Kyoto Protocol, reduction of greenhouse gases is key to
this Convention. Use of petroleum products such as fuel is one of the ways in which carbon
emissions are encountered and there is need to consider these issues during project planning.

This explains the relevance and relationship to the project.

41

TROPICAL ENVIRONMENTAL MANAGEMENT EXPERT:

3.0 BASALINE DESCRIPTION OF THE ENVIRONMENT
3.1 BIO-PHYSICAL ENVIRONMENT AND GEO-ENVIRO
3.1.1 DESCRIPTION AND LOCATION OF THE SITE.
The project site is located in Chiefdom Simwata Chela of Chirobi village, Mapatizya
Constituency of Kalomo District on a Large Mining License No. 16395 — HQ — LGL. The site is

accessed through Mapatizya Gravel Road about 165Km from Mapatizya Junction off Great
North Road (Livingstone Road T2) and is approximately about 40km?.

i *Cuuox png) (-[Pabowii cron)= Shotwell Biel
ain Mpaska Ban ovo CnpasKa

Sh. Tein Sepu

YMosepnyre |), O6pesars @ Ynancnnecnpacrexmnasy = Kopperywa _\, Yryuue

Fig 3: Location Map

42
MANAGEMENT EXPER’

Side | Distance | Angles of Direction CO-ORDINATES SYSTEM: Geographical Coordinates Systems
(Units: m) | (deg, min, sec) Point | Eastings/Latitudes Northings/Longitudes
(deg, min, sec) (deg, min, sec)

12 | 20409 | 090 00 00 1 26 47 30 7 31 48

23 1109 000 00 00 2 26 59 00 7 31 48

34 183 270 00 00 3 26 59 00 17 3 12

6) 2379 000 00 00 4 26 58 54 a? St. i

56 2024 | 090 00 00 5 26 58 54 17 29 54

67 7355 180 00 00 6 27 00 00 17 29 54

78 1768 270 00 00 v 27 00 00 17 34 00

89 936 180 00 00 8 26 59 00 17 34 00

9-10 5352 270 00 00 9 26 59 00 17 34 30

10-11 | 4642 180 00 00 10 26 56 00 17 34 30

11-12 | 15038 270 00 00 iL 26 56 00 17 37 00

12-4 9348 000 00 00 12 26 47 30 17 37 00

AB 2570 090 00 00 A 26 49 30 | 17 33 36

BC 1286 000 00 00 B 26 30 54 17 33 36

cD 1102 090 00 00 c 26 50 54 17 4 18

DE 551 000 00 00 D 26 50 18 17 34 18

EF 1470 090 00 00 E 26 50 18 17 34 36 |
FA 1836 000 00 00 F 26 49 30 17 34 36

vx 2020 000 00 00 Vv 26 51 06 17 35 30

XY 2 387 090 00 00 x 26 52 24 17:35 30

isd 2019 180 00 00 hd 26 52 24 17 36 36 |
vy 2 386 270 00 00 Zz 26 51 06 17 36 36

Fig 4: Coordinates of the Mine

43
TROPICAL ENV

JANAGEMENT EXPER

3.1.2 ECOLOGY

The ecological environment in the project area comprises of (i) terrestrial habitat of primary,
secondary forest, river-line vegetation, (ii) the aquatic habitat of local seasonal streams of which
the main rivers Lake Kariba. It is from this environment where a number of species (flora and

fauna) may be found.

3.1.3. CLIMATE

Chirobi village experiences a modified type of equatorial climate, the mean monthly rainfall
ranges within 0m in the dry summer months to 380mm in the winter part of the year, while the
mean annual rainfall is within 800mm to 1000mm. The mean monthly maximum temperature
ranges within 22°C to 34°C while the mean monthly minimum temperature is in the range of 6°C

to 14°C.

Wind direction in Chirobi is generally from the North West to the south east with occasional
changes in the wet part of the year. Wind speed average 30m/sec in the summer months to

22m/sec in the winter.

The mean monthly evaporation averages around 170mm. Kalomo District has experienced
incidences of extreme weather conditions such as the 1996-1997 drought that affected most parts
of the country causing a number of streams to dry up. The streams are gradually recovering from

the drought in the past two rainy seasons in which the country has received adequate rainfall.

3.14 HYDROLOGY

Chilobe stream crosses the edge of the site in the eastern direction while Chana stream is about
4km south of the site as shown in figure 6 and the attached annexure 7. This pattern of the two
streams in the area assumes adequate opportunity for infiltration and downward percolation in
the upland soils, allowing only minor runoff. However, during the study, it was noted that within

the area there were some pockets that had unsteady flow systems (Dambos and depressions),

44

MANAGEMENT EXPE!

ROSINVEST

where hydraulic gradients and moisture contents were varying with time. This kind of scenario
was noted on the land set imagery. Upon triangulation it was noticed that the variation was
associated with soil differences and this usually resulted in variation of vegetation types. It was
also observed that in the Dambos and depressions, vegetation and/or tree cover was not dense;

this could be due to poor drainage -where trees are not able to cope with water logged conditions.

3.1.4.1 SURFACE WATER FEATURES

The area is rapidly draining and has a number of perennial streams serving it. The nearest
streams to the mining license area include Chilobe stream which partially passes the license area
and Chana stream which passes about 4km south of the site. Figure 6 below shows the nearest

streams to the license area.

\

Fig 5: Nearest Streams to the License Area

45
MANAGEMENT EXPE! ROSINVEST

Not much significant work has been done so far, to ascertain the depth, presence and quality of

ground water but the area holds promise that the water table is nearly 50-65m below the surface.

Fig 7: Surface Water in Chirobi Area during Rainy Season
3.1.4.2. ©.UNDERGROUND WATER RESOURCES

While rainfall is the primary contributor usually the rainfall provides sufficient recharge facility
for the aquifer although seasonal groundwater level fluctuations occur according to rainfall
received. Levels go down between May and November and rise between December and April

during the rainy season.
The area is well drained with surface water streams which is unsuitable for human consumption.

The ground water table is estimated at around 50-65m below the surface, the quality is expected

to be good and suitable for domestic use.

46
TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

3.1.5 GEOLOGY AND GEOMORPHOLOGY

According to general survey map and study by the Geological Survey Department of Zambia
(1992), the regional geological description of the area where the project falls is dominated by a
granitic dome centred to the south of Kalomo town. The rock formation mainly consists of
calcite and dolomitic marbles. Others are a geological formation called pelitic formation, mainly
consisting of biotite schists, phylittes, calcareous and graphite slates. Ground elevations within

the project vary between 520 and 1,000 meters (M) above sea level (AMSL).

The proposed area lies within a basement complex zone mainly underlain by the gneisses and
schists. These rocks are intruded by the quartz-muscovite-feldspar-tourmaline pegmatites and
dolerite dykes. In some places these are cassiterite-bearing while in some they are not. In many
cases these pegmatites form hills for instance at Kapongo Hill. Tin occurs in form of cassiterite
(SnO ) as eluvial and alluvial, predominantly eluvial. In hand specimen it looks massive or as

tetragonal crystal with a sub metallic black colour and is heavy.

The geological survey of the proposed area was conducted and the chemical analysis reveals the

results as shown below:

Table 3 Chemical analysis results (done by MABVUTO MWALE)

xX Y coord

coord
HMS5- 479122 | 8057023 | - - - - 0.312 | - - 0.235 - |-
R/side
Chise- 483250 | 8056833 | - - - - 0.105 | - - 0.073 - |-
R/Ta-
HM4

47
TROPICAL ENVIRONMENTAL MANAGEMENT EXPERT: ROSINVEST -

HM6- 478831 | 8056750 | - - - - 0.892 | - - 0.708 - |e -
V/high

Dobolobo | 483348 | 8059428 | - - - - - - - - - |e -
ITl

HM1 482619 | 8060083 | - - - - - - - - - |e -
HM3 486161 | 8055670 | - - - - - - - - - |- -
Maboono | 483284 | 8060323 | - - - - 0.495 | - - 0.359 - |e -
pit 3

S7- 483430 | 8059251 | - - - - - - - 0.618 - |e -
Dobo2

Grave 483161 | 8056297 | 0.33 | 14.11 | - 0.24 | 0.04 | 0.03 0.02 0.52 | 83.05
Maboono | 483298 | 8060178 | 0.52 | 3.08 | 0.16 | 0.19 | 0.79 | 0.10 | 0.10 | 0.63 - |- -
pit 1

According to the results obtained from the chemical analyses of the ore (table3), the grades for
tin (Sn), Tantalum (Ta) and Niobium (Nb) range from 0.001%Sn [S7] to 94.44%Sn [Maboono];

from 0.04%Ta [Grave] to 0.892%Ta [HM6] and from 0.02%Nb [Grave] to 0.708%Nb [HM6].

From the results so obtained the average values in the entire study area are:

Ta: 0.439%
Nb: 0.378%
Sn: 35.51%4

aS

-

Fig 6: Geology of the Area

48

AL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

acy = TT ria 7 ¥ + Fy r T

Fig. 2. Simplified Geological Map of Zambia TANZANIA eS
showing Mineral Locations IN ZAMBIA

hk vannegd Metallic Minerals:
SCALE 1:4,000,000 j Facepiece
BR Manganose
en

Cooper

0 40 gO 120 160 200 240 2803920
ee eerie

UAPULA

Nick
DEMOCRATIC REPUBLIC i 2 roo

orconan Gamatones

@ Aciamarins
@ Aang
-  anaova @ Emerats
ass } Svan

Precious Metals

®@ ona

Energy Minerals
jo" MALAWI be

coal
fe HA Gao

» Uranium
Fertiliser Minerals

MI Carbonate rock

i = MOZAMBIQUE

$6 Building material,
2g.\Limastons}
(Giarriee granite)
{Sand and Gravel)

ia [Dpper Mesozous
Iicretacoous)
Lower Moscone

| te tional Bouretary

Paheozoic
[lower Pakssoroc

Ico to Meso

ozoke EME weipeuenewcerse Lumia Capea Cty
Tacopr ce OTE iretferetntad Uaeeenet Googe rw aeons
oArchian urns grec puntos weimiriaee

NAMIBIA init HO

Ei ter Sign

LT 4 L : T . come! Kabwe)

Figure 7: Map showing the general geological layout of Zambia.

3.16 TOPOGRAPHY

Four elevation points recorded with a Global Positioning System (GPS) receiver around the
project area gave an average elevation of 1403 meters above mean sea level. A walk around the
project area for a distance of 1000-1300m indicate water bodies and interviews with the field
guide explained that there were seasonal streams within a radius asked of about 5 km.( See

Topographical Map in Annex 20).

49
MANAGEMENT EXPE! ROSINVEST

Figure 8: Topography at the proposed Site

3.1.7 LANDSCAPE

The landscape is naturally gentle with depressions only where there are water bodies and most
elevations where there are anti-hills. From the field assessment, anthills in the area cover about
10% of land and these are on average about 7 meters high and are covered by a variety of

vegetation species.

Considering the average elevation recorded for the area, it is clear that the mine is on a higher

flat land hence the reasons why there are water bodies nearby.

3.1.8 SOILS

The soil classification conducted by Mount Makulu Agriculture Research Station in 1983 for

Kalomo district indicates the following generic soil types in the catchment area.

50
TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

* Gleyic Cambrisol: - This soil type mainly occurs in dambo areas. This has a relatively
fertile top soil but it usually gets waterlogged in the rainy season.

= Xanthic Ferrasol and Orthic Ferrasol: - These are extremely weathered, deep and well
drained soils. The soil is yellowish in color and the texture is clay.

= Ferric Acrisol: - These soils are extremely weathered, well drained and with a fine clay

soil texture.

Constraints for the common soils listed above are shallow rooting depth, nutrient deficiency,

highly leached, low pH and usually have a nutrient imbalance.

The site is characterized by reddish-brown soil varying from sand in the top soil to sandy loam or
clay loam at depth of close to 2m.The area is freely drained. In ridges and hills deep Laterite
stones mantle over weathering grit is evident. The wide valley flows have black to dark brown,
loose schist rocks. Being remote area, soil has predominantly been undisturbed. However, the

specific soil type for the project area is sandy loamy soil.

3.1.9 FLORA

The main vegetation cover is natural vegetative Miombo Woodland. This is the characteristic
vegetation of the Chirobi area. This vegetation type covers some 80% of the country. The term
“Miombo’ is derived from the plural of ‘Muombo’ the Bemba name for Brachystegia longifolia
one of the common dormant species in these woodlands. This plateau Miombo Woodland has an
open and semi evergreen canopy of about 15— 20m.The other species are Chipya and Riparian.

Below is the table of the different species:

Table 4 Species of Area;

Miombo woodland — Woodland rich in green

Subtype trees of different sizes
Brachystegia- Burkea

woodland

51
ICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST -EIS

Miombo woodland —
Subtype
Brachystegia -

Pteleopsis woodland

Anisolphlea pomifera, Brachystegia boehmii, B.

spiciformis, Burkea Africana, Parinari curatellifolia,

Phyllocosmus andDiplorynchus condylocarpon

Woodland rich in green

trees of different sizes

Miombo woodland —
Subtype Marquesia —

parinari woodland

Brachystegia spiciformis, Marquesia macroura Uapaca

kirkiana, U. bangweolensis

Woodland rich in green

trees of different sizes

Riparian Forest —
restricted along the

stream

Bridelia micratha, Ficus...,Parinari excels, Uapaca nitida

Intact with fires
affecting trees on the

fringes

Chipya woodland

Diplorynchus condylocarpon Julbernadia globiflora,
Isoberlinia angolensis, Monotes africanus Pericopsis

angolensis, Phyllocosmos

Intact with little fire

effect

Figure 9:

Vegetation at the proposed Site

52

TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

3.1.10 FAUNA

The welfare factors which attract wildlife such as water, vegetation cover and sandy areas are

available within the mining area.

Animal life:

There was a variety of wildlife observed ranging from Otolemur crassicaudatus (Bushbaby),
Crocuta (Spotted hyena), Potamochoerus porcus (Bushpig), Cricetomys gambianus (Giant rat),
Paraxerus cepapi (Bush squirrel), Lepus victoriae (Hare), and Sylvicapra grimmia (Common

duiker).

Reptiles included; Agama aculeate armata, Hemidactylus mabouia, Gerrhosaurus
nigrolineatus, Python sebaenatalensis, Natriciteres olivacea, Psammophis phillipsii and
Philothamnus hopplogaster and Bitis arietans while amphibians included Phrynobatrachus

natalensis and Xenopus laevis pertersii.

Bird life includes:

= Globally threatened species in the IBA are:
= Lesser Kestrel;

= Wattled Crane;

= Denham’s Bustard; and

= Black-winged Pranticole.
Species of regional conservation concern are:
= Bateleur;
= White-Spotted flufftail;
= Southern Ground Hornbill;

= White-Bellied Bustard;

53

TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

= White-bellied Kingfisher;
= Brown-eared Woodpecker;
=  Shrike-Flycatcher;

= Margret’s Batis;

= Chestnut Wattle-eye; and

= Potted Thrush-Babbler

Other animal species to have once been there are in the table below:

Table 5 Animal Species

Inkosa Hartebeest

Intandala Kudu
Chisuumpa Leopard
Impelembe Sable antelope
Impelembe Roan antelope

These species are said to be locally extinct. Most common reason for extinction of these animal

species is hunting using, hand-made guns, dug-pits armed with spears and wire snares.

3.2. SOCIO- ECONOMIC AND CULTURAL ENVIRONMENT

3.2.1 DISTRICT BACKGROUND

Kalomo District Council is one of eight Districts of the Southern Province. Other Districts of the
Southern Province are Mazabuka, Monze, Choma, Livingstone, Siavonga, Sinazongwe and
Mulobezi. The district geographical location is 27 10°’ 25 50” Longitudes East and 16 55’ - 17
30” Latitudes South. The Districts Headquarter is at Kalomo Town 340 Kilometers from Lusaka

city along Lusaka- Livingstone highway. The District is bordered by Choma District to the

54

TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

North, Livingstone District to the South and Mulobezi Districts to the West and to the East is
bordered by Zimbabwe border. It has a about of 20,000 sq kms of which 12000 sq kms of the
area is suitable for cultivation; and 51 sq kms is forest reserve area. Tonga Choma, Kalomo Hill,

Tara and Zimba Hill forest reserve has 15.99 sq kms.

District Council has four (7) divisions namely: Kalomo, Kanchele, Kabanga, Zimba, Siachitema,
Siavwima, Tara and Chikanta. These divisions are then divided into (15) wards, which in turn are

divided into 120 Villages.

3.2.2; GOVERNMENT, ADMINISTRATION AND POPULATION CHARACTERISTICS

Southern Province had a population of 1,606,793 of which 49 percent were males and 51 percent
were females. The population increased from 1,212,124 in 2000.The average annual population
growth rate for the province over the intercensal period 2000-2010 was 2.9 percent. There was a
decline in the growth rate from 2.3 percent in the 1990 -2000 period to 2.9 percent between 2000
and 2010.

The 2010 CSO preliminary statistics indicate that Kalomo District has a total of approximately
254,21 1people of which 130,886 representing a percentage of 51% are females and 130,886
representing a percentage of 49% males. In the year 2000, the district had a total of 169,503
people as shown in the table below. The 2000-2010 inter-censal average annual population

growth rate stood at 4.1%.

The following table highlights the trend in the population growth rate of Kalomo from the year
2000 to 2010 according the CSO preliminary report of 2010.

55
TROPICAL ENVIRONMEN

MANAGEMENT EXPERTS ROSINVEST

Table 6: Population of Kalomo District (CSO Preliminary Report of 2010)

D 2000 POPULATION 2010 POPUL/ POP R

KALOMO | 83,175 86,328 169,503 | 123,325 | 130,886 254,211 | 4.0 42 41

The proposed project area is located in Mapatizya constituency which has a total of 66,725

people 32,186 males, 34,539 females and 13,284 households.

3.2.3. HEALTH/INFRASTRUCTURES

Malaria is the most common sickness in the area followed by diarrhea and respiratory diseases.
Health services are accessed at Kabanga Mission Health Center about 30 km from the mine site.
The Clinic is currently providing almost all the necessary services such as RCHC services level
as farmers sell the crops to customers direct from the farm. Other health center is Simwatachela

Mission Rural Health Center in Kabanga area.

In the Mapatizya area, commercial sex work an outcome of poverty is contributing to a rising
number of HIV/AIDS cases. Migrant traders constitute the main clients for women in this
profession. The RHC has reported + 40 HIV cases and has 10 people under anti. Malaria
accounts for approximately 10 percent of district fatalities and can be attributed to conditions
associated with the low-lying, peri-urban, and unplanned settlements. Generally, malaria,
tuberculosis, HIV/AIDS, malnutrition, and silicosis account for many deaths among the

population.

3.24 EDUCATION/INFRASTRUCTURES

The study revealed that the majority in the area have at least stepped into school. Out of these,

said they had attained at least primary school level of education.

56
TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

This is closely followed by those who have been to secondary school and attained tertiary

education. A least of those in the area said they have never been to school.

The nearest schools to the area are Misika Basic School and Chalimungela about 10km from the

mining area. Other schools include Chana Community School, Siajina and Kabanga schools.

3.2.5 TRANSPORT, TRADE AND COMMUNICATION

The site is accessed through a gravel road from Mapatizya junction off great north road.
On mine vehicle traffic will be limited and restricted to the developed road network. Two road

ways will be constructed one (1) for public and second (2) for mining equipment.

Footpaths will be kept to a minimum, to prevent the opening up of the mine to too much
uncontrolled activity. This will be done by designating areas that shall be used as foot paths with

specific signs.

Most of the farmers in the proposed project sell their farm produce and buy their daily necessities

at Kabanga market which happens to be the nearest market about 30km from the mine. Others

prefer either Kalomo or Choma.

57
MANAGEMENT EXPE! ROSINVEST

=

ip,

Figure 10: | Nearest Market (Kabanga Market)

There are no telephone communication lines, though Mobile Cell Networks such as Airtel, MTN

and Zamtel are available.

3.2.6 LAND USE IN THE PROJECT AREA.

The livelihood strategies of the people in project area largely depend on mining, agricultural
fisheries forest products and animal rearing. These activities occupy most of the land use in the
area where Maize is the main crop grown. Other crops grown in medium to small quantities
include groundnuts, beans, sorghum, finger millet, sweet and potatoes. Livestock is a source of
livelihood and it is practiced on a large scale. Animals mostly reared include Cows, Goats, Pigs,
Chickens and Ducks.

58
TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

Beside Mining, Agriculture, Animal rearing and Fisheries various activities are undertaken such
as handcraft activities, carpentry, wood carving, mat carpet and basket making which are wide

spread and normally are taken as an off farm activities to supplement farm income.

Rosinvest (Z) Limited intends to use the land for Tin Mining and ensure that the demand for Tin
can be met with the favourable economic climate in the country and therefore contribute

significantly to the sustainability of the mining industry with resultant multiplier effects.

3.2.7 LAND OWNERSHIP AND LAND TENURE

The study area falls under Traditional land tenure and it is in Chiefdom Simwata Chela of

Chirobi Village, Mapatizya Constituency of Southern Province of Zambia.

The proposed area is under Traditional Land Tenure. Under this, Chief Simwata Chela through
village headmen provides pieces of land to families and clansmen without title. The Chief and
his/her clansmen communally own land. In a case where conversion of traditional land into lease
is needed, the applicant seeks the consent of the Chief through the Headmen and his subjects
within the area. If the Chief has no objection, Local Authorities process the application and

recommends to the Commissioner of Lands for final approval and offer of the lease.

The mining area under consideration has been gazetted as a Mining Area by the Ministry Mines
and it has been invested in interest of Rosinvest under Large Mining License No. 16395-HQ-
LPL.

3.2.8 WATER AND SANITATION

With regards to sustained access to clean water and sanitation, people in the study area get their
drinking water from hand-dug wells. With the investigation taken in proposed area shows that
the average depth of the hand-dug wells varies as to those in the highland and those in the
lowland. Those on highlands showed an average 8-10m and those on lowlands an average 5-8m.

On the other hand others get their drinking water from the Chilobe and Chana stream. In terms of

59

JANAGEMENT EXPER RO:

VEST

Kany TROPICAL ENV

treatment of drinking water, a few reported that they treated their drinking water with chlorine

while the rest did not.

In terms of sewage management and domestic waste disposal, most use pit latrines and the rest

resort to using the bush. For waste disposal, most respondents stated that they use rubbish pits.

For the proposed project, drinking water and operational use will be obtained from bore holes on
the site. The company envisages sinking 3 bore-holes. Septic tanks shall be constructed for

sewerage disposal and waste bin for domestic waste disposal.
3.2.9 EMPLOYMENT CREATION

The investment would create a number of jobs opportunities in the construction area and more in
the operation phase. About 82 local people are anticipated to be employed for the construction

and operation process for its duration.
The project will employ as follows:

= In mining about 60 persons
= In concentrator about 12 persons

= In smelting about 10 persons
As permanent employment and in temporary bases will be more.
3.2.10 ARCHAEOLOGICAL SITE

The area planned for the project including the access road did not show any unique resource that
could be of historical or archaeological significance. During the field study the access road was
trailed by foot in order to observe any feature of interest in this regard. A transect was also made
across the area and interviews with locals also confirmed that the area has no resources of this

nature.

60
JANAGEMENT EXPER

Kany TROPICAL ENV

3.2.11 SOCIAL-CULTURAL

Rural communities in Zambia are organized on the basis of chiefdoms which are under the
jurisdiction of Chiefs, who have advisors called Indunas. The chiefdoms are divided up in
villages, led by a village headman. Traditionally, the men of the village would gather to discuss
issues of importance until a decision is reached by consensus. In addition, most communities
have a chair lady; an elected female leader who will see to women’s affairs. Apart from this
person, women are poorly represented in traditional governance and are unlikely to influence or

be informed about decisions made by the village council.

The visited licensed mining area falls within the jurisdiction of traditional authorities. In the case
of Mapatizya, Chief Simwatachela presides over the area. His authority extends to the mining
settlement area and the headman may settle disputes between people in this area when asked to

do so.

61
TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

4.0 PROJECT DESCRIPTION

4.1 BACKGROUND, OBJECTIVES AND NATURE OF THE PROJECT

4.1.1 BACKGROUND OVERVIEW

Zambia has a wide range of mineral deposits namely; Copper, Zinc, Manganese, Coal, Amethyst,
Tin, Aquamarine, Silver, Garnet, Tourmaline, Gold etc. The mining industry has been dominated
by Copper and Cobalt. Mines account for 8% employment in the country. Zambia is ranked as
the Sth world’s largest producer of Cobalt and 12th largest Copper producer. It was also one of
the top producers of Gem-quality Emeralds in 2000. Besides Copper and Cobalt, Zambia
produces Gold, Selenium and Silver as byproducts of Copper Refinery, a variety of industrial

minerals and Coal.

The Tin Belt of the Southern Province of Zambia has a history of small working extending over
Sixty years, with limited production from numerous small eluvia, alluvial and pegmatite deposits,
co-operative tin mining was initiated in 1963, but ceased in 1965 following Rhodesia’s unilateral
declaration of independence. The Geological Survey Department carried out a study of all known
occurrences in 1967 and 1968 in order to assess the potential of the area as a preliminary to re-

activating co-operative mining.
4.1.2 OBJECTIVE OF THE PROJECT

The main objectives of the proposed project are;

= Develop a project into a major open pit tin mining

= Mining Tin Ore for commercial use

= Running and operating a profitable Tin mine

= Creating wealth for both the shareholders and workers

= Improving the welfare of the local people

= Providing jobs to the local people living in the vicinity of the proposed project site

= Enhancing social and security services through corporate social responsibilities

62

TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

Other Objectives include the following:

= To identify major activities of the project that shall interact with the environment, also
called environmental aspects.

= To comply with the Zambian legal requirements

= To provide a platform to the local people and other Interested and Affected Parties (IAPs)
to suggest how best the mine should operate and how they shall benefit.

= To describe the existing environment in terms of ecological resources, physical
environment and socio-economic activities.

= To identify major environmental impacts in order to suggest measures to sustain/promote
positive impacts as well as measures for mitigating negative impacts.

= To highlight key environmental management costs expected throughout the project life

cycle. recast

4.13 COMPONENTS OF THE PROJECT

The proposed project will consist of the following buildings:

e Concentrating plant

e Ore stockpiles/storage ore

e Security camps

e Workshop &stores

e Offices and accommodation

e Smelter plant

4.14 NATURE OF THE PROJECT

Rosinvest (Z) Limited Tin project is not complex and the only major activities are Open Pit
Mining, Dewatering and Removal of Overburden Material/Waste Rock. The sub-sections below
briefly describe the major activities of the project. The current and planned activities are both

described.

63
TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

The company will be using Open Pit Mining Method using heavy equipment like Excavators,

Bulldozers, Loaders, Drilling Machines and Dump Trucks.

The schedule of activities will be similar to any other mining ventures, starting with mining
which will include ripping of overburden, blasting of the virgin rock and the ore body (vein) and
dumping of the overburden/ waste rock. The extraction of the tin will involve smelting in low
temperature which rises to a maximum height of 300 degrees. There after ore crushing and
washing shall follow. During washing the sorting is done and finally storage of the ore and
disposal of slimes from the washing plant. The storage building will have the capacity of

stocking up to 10,000 metric tons of tin ore.

The process of acquiring tin from its ore will be by the pyro metallurgical smelting methods.
Pyro metallurgical techniques use heat to separate tin from Cassiterite ore, and finally fire and
electrolytic refining. In put materials will be Cassiterite and coal only, oxygen will be pushed
through to the furnace by blower. 60% from the input Cassiterite will come as 98%Tin (Sn), the

impurities will be in the slag.

The company is scheduled to export at least 1000 tons tin ingot 98% Tin to European Countries,

China and the United States of America.

Other scheduled activities are Domestic Waste and Sewage Management, Pit Dewatering,
Domestic Water Supply, Waste Water Management, Fuel Storage, Construction of Fuel Storage
Facilities, Access Roads, Campsite, Security Facility, Mechanical and Metal Fabrication

Workshop, Salvage yard, Magazine, Wash bay, Oil and Water separator etc.

Decommissioning and closure of all these (above mentioned) activities is also part of the

schedule.

These scheduled activities have been discussed in detail in the sections that follow. A life time of

40 years will be the total time in which all these activities will be implemented, starting with

64

TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

infrastructure that requires construction, followed by routine activities which are cyclic and

ending with decommissioning and closure activities.

1.1.4.1 OPEN PIT MINING PROCESS AND MINING MACHINERY

Mining activities will be done using open pit mining methods. Major activities will include
removal of overburden material, de-watering activities, defining the pit benches to comply with
standard open pit mining methods and generation of waste rock and overburden material.

The mining equipment that will be used include Excavators, Dump trucks, Compressors, Jack
Hummers, a Water Bowser, a Rock D14 Drilling Machine, Generator and Water Bowser. All

these machines will be hired from local suppliers.

4142 MINING DESIGN

The mining plan will start with open pit method for mining, the strike will be to identify the
diameter of the pit and the mining will be on the strike direction, the depth will depend on the ore
vein. The side wall of the pit will be benched 2 meters high. This will be maintained throughout
the mining activities and lifetime of the mine. Entrance to the pit will be through the ramp; one
will be entrance and second will be exit. All mining regulation will be applied in the mining area.
Blasting will be carried out in the hard rock’s only like quartz and quartzite. No building will be

near to the pit.

To remove all the waste material from the pit, the overburden material will be stripped from the
pit by excavation, controlled blasting will be used for the next level after the OB which is a rock
but highly weathered and the bottom competent layer is blasted using bulk explosives. These
explosives will be stored on site and will be used in accordance with procedures and the license

issued by MSD.

Haulage of the material will be done by using 35 tonnes dump trucks and a single ramp

connecting the surface and the pit bottom that will be used.

65

TROPICAL ENV

JANAGEMENT EXPER

4143 OVERBURDEN DUMP (OB)

Waste rock will be managed in areas located at prescribed distances from the proposed open pit.
The placement of waste rock will be initiated with perimeter buttresses designed to minimize the
visual effects of the project for travellers or passers-by and for viewers in the surrounding area.
The outside face of the buttresses will be re-vegetated and reclaimed as they are completed.
Waste rock in the remaining portions of each phase will then be deposited east of (behind) these

buttress

s. Waste rock will also be placed in the dry-stack slurry/tailings storage areas to provide

structural and erosional stability of the tailings pile.

4143.1 Foundation

Preparation and Stability Portions of the waste rock areas may be required to be cleared and
grubbed of organic materials. Suitable foundation materials will be stockpiled for later use in
reclamation. The remaining alluvial and overburden soils and rocks following clearing and
grubbing (and any foundation stripping) will be considered suitable foundation materials. The
waste rock will be placed with a final safe inter-bench slope. In addition, detailed stability
analyses will be carried out during final design to ensure that the waste rock piles will be stable

during and after placement.

4.1.4.3.2 Waste Rock Facility

Storm water management at the waste rock facilities will be such that for the construction of the
initial perimeter buttresses, concurrent reclamation will progress up the outer slopes as the
buttresses are constructed. They will limit erosion potential while minor diversion channels will
be used to direct runoff to down gradient sediment ponds. Where feasible, the top of the waste

rock facilities will be sloped to facilitate storm water draining towards the open pit.

4.14.3.3 Collection and Treatment of Waste Rock Drainage

The waste rock management facilities will be constructed in lifts that will generally not exceed

20m in height. The top surfaces will be constructed with upward gradients of about 0.5% to the

66

TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

south-east so that storm water runoff is directed back toward the open pit. The storm water will
be collected along the northern toes of the waste rock facilities and allowed to drain through the

coarse rock along the bottom.

Similarly, surface runoff from the northern faces will be allowed to collect along the toes and
drain through the base of the waste rock storage facilities. This water, along with surface water
runoff from the active face of the waste rock storage area will ultimately be collected in a
sediment pond. This pond will provide sediment control and water catchment for all of the
disturbed areas within the licence area. Runoff and seepage from the waste rock facility will be
sampled and tested for water quality to verify modeling results. The sediment pond will serve as

a final control point for water quality prior to discharge.

Suspended sediments will settle out in the collection pond downstream of the waste rock facility,

and the clarified water will be released.

4.144 ORE CRUSHING, WASHING PLANT, CONCERTRATOR AND
SMELTER

Rosinvest Zambia Limited shall have a crushing plant, washing plant, concentrator and smelter
at the site. Crushing, screening, and washing and sorting and smelting shall be conducted at the

site.

4144.1 CONCENTRATOR DESIGN

The raw material coming from the pit will go straight for screening, followed by primary crusher

then to the secondary crusher screening for classifying the products according to the size. The

product below 2 mm will go direct to jigs, above that will go to crushers. Grinding will be used
when the tin is combined with another mineral like tantalite to separate the two minerals and in
the jig the water will separate them. The amount of water required in this operation will be

calculated and will not be more than 20,000 litres jig/day. (ANNEX 9).

67

TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

4143.2 SMELTER DESIGN

The smelting process steps will start with roasting, smelting, converting, and finally fire and
electrolytic. Operation will be carried out by one furnace and one 20x40m storage facility for
stocking approximately 10,000 metric tons containing 70% tin oxide ore in an area about 4,000
m?. (ANNEX 10).

4145 DOMESTIC WASTE AND SEWAGE MANAGEMENT

The mine will have a total workforce of 82 and these employees will be staying within the camp.
Meals and other house-keeping services will be provided to employees by the company.
Considering the total workforce at the camp, domestic waste generation is therefore significant.

On the other hand, sewage management is also a significant activity.

The disposal method for domestic waste will be by the use of waste bins that will be provided
and the waste will be disposed of in a land fill located within the license area. The land fill is not
yet established and licensed. The proposed intervention is to have the landfill area licensed with
ZEMA strictly for domestic waste disposal. In order to meet the licensing requirements, one (1)
ha of land will be reserved for the land fill cells. The cells shall be dug in potions and each filled
up cell within a section shall be covered with top soil progressively until it gets full. Top soil in
this regard shall facilitate re-vegetation. Support facilities for the landfill area shall include a
perimeter wire-fence with a lockable gate, warning signs written in English and Tonga and
Nyanja to restrict access and a user instruction notice to remind users to always burry the waste

with top soil.

Regarding sewage management, septic tanks shall be used which will be emptied at regular

intervals. A ZEMA approved Sewerage Company shall be engaged to handle the job.

414.6 DE-WATERING, DOMESTIC WATER AND WASTE WATER
FACILITIES

Dewatering will be done through in-pit pumping only. About 5000 liters of water is estimated to

be pumped out per day during the rainy season and about 2000 liters per day during the dry

68

TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

season. This water will be pumped into a settling pond which will be constructed at the site. The
pumped water shall be used to water the mine to suppress dust. This practice shall continue

throughout the lifetime of the mine. Therefore, no changes are foreseeable unless otherwise.

Domestic water for the camp will be divided in general use and drinking. A borehole will be
sunk by the company for domestic use. Water for general use will be obtained from settling pond

and some from the borehole.

The plan for domestic water is to install a water purifier at the camp for treatment of the aquifer
water for drinking and to sink a borehole within the mine area where domestic water shall be

extracted.

Ultimately, water loss at the mine site will be due to domestic use, dust suppression, seepage,

evaporation and surface flow.

4147 FUEL STORAGE FACILITIES

A 20 000 liters diesel storage tank will be installed. The fuel tank will be locally fabricated and
constructed using carbon steel plates (300WA). The ends and the barrels of the tanks will be
fabricated using 6mm thick plates. The tanks shall be pressure tested at 0.7 bars after thoroughly
cleaning it of all loose matter. The tanks will be made in accordance with Zambia Bureau of

Standards as well as meeting the international standards.

The fuel storage tank will be placed 1.5meters from the bund wall. The storage tank will be 6
meters in length and 2.S5meters in diameter. The diameters of the inlet and outlet pipes will be
35mm and 20mm respectively. The tanks will have a dip pipe inlet and a vent pipe outlet and

will be fitted with a ladder with handrails.

4148 MINE SITE ACCESS ROAD

Rosinvest Zambia Limited will develop two access roads connecting to the site. One will be for

the public and the other one for the mine equipment.

The access roads shall periodically be maintained by re-surfacing them with gravel and filling all

the depressed points. Maintenance facilities that shall be installed shall include spoon drains and

69

TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

culverts at appropriate places. In addition, the access road for mining equipment shall be
widened to about 4.5 meters width to facilitate safe and smooth movement of the 35 tonnes

trucks and the dust suppression water bowser.

In order to ensure good safety to other road users, all necessary traffic signs shall be installed

along the access roads.

414.9 ACCOMMODATION AND SECURITY FACILITIES

The mine camp will have a perimeter wire fence covering a footprint of 2.0 hectares. All
accommodation facilities will be located within the wire-fence. The accommodation
infrastructure at the camp will be a combination of accommodation containers and hostels made

of concrete blocks.

There will 7 hostels, the Director’s House, the Mine Manager’s House and the Security
Manager’s House. Other facilities will include a strong room, kitchen, guard house, generator
shelter, ablution blocks and containerized offices. The camp is currently serviced by two septic

tanks.

4.14.10 MECHANICAL AND METAL FABRICATION WORKSHOP

The hired mining machines and light vehicles will be serviced at the site. In order to comply with
legal requirements for management of hazardous waste, a standard workshop shall be
constructed. The workshop shall have all the required facilities for generation and storage of
hazardous waste including storage of hazardous waste from the camp. Warning signs shall also
be installed to educate workers about the hazardous nature of waste that shall be generated from

the camp.

Key sections for the workshop shall include a bunded storage section with concrete lining and

partitioned to restrict access. This shall be used for storage of all the hazardous waste that shall

be generated from the mine site. The workshop shall have a concrete lined service bay for heavy
machines and another section for light vehicles. A perimeter drain shall be constructed to
connect both service areas to an oil/water separator. Used oil and used batteries shall be collected

from site for re-use and recycling respectively by licensed companies. Healthcare waste shall be

70

TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

transported to the nearby Healthy Clinic for appropriate disposal. The remaining hazardous
waste specifically used oil filters and used fluorescent tubes shall be dumped at the nearest
ZEMA licensed dumpsite and in an event that such a facility shall not be found, the waste shall
be kept within the hazardous waste storage facility at the camp awaiting disposal at the right

facility.

A small metal fabrication workshop shall also be included as part of the main workshop. The
only waste from this section shall be metal off-cuts and swarf. The swarf shall be treated as

hazardous waste whereas metal off-cuts shall be kept for alternative uses.
4.14.11 SALVAGE YARD

Scrap material will be generated and this is expected to continue. Lack of a good management
system for scrap material can lead to poor housekeeping. This may consequently become a
hazard to human health and the environment. Within the camp perimeter fence, a small section
of 60 meters by 80 meters shall be dedicated for storage of scrap material. This shall be
partitioned with a wire fence and all the scrap material shall systematically be kept under lock
and key. The Security Manager shall be responsible for the salvage yard and once in a while, the

scrap material shall be disposed off.

4.14.12 EXPLOSIVES STORAGE FACILITIES

The proposed plan is to construct the Explosives Magazine. The position of the Magazine will be
about 500m further north east the camp and the mining pit. Since explosives storage and use is
regulated by MSD, all the necessary permits will be obtained and the Magazine will be

constructed in accordance with prescribed standards.

71

MANAGEMENT EXPE! ROSINVEST

ROSINVEST LOCATIOM MAP/SITE PLAN
KALOMO TOWN

. —
SONIAIT
—

ROSINVEST SITE PLAN

l MAPATIZYA JUNG- [Kat am 5A r ET |

x Ho L il —
. -
( —
|

xmosives

€1 Gvow SANOL

a

reine ROAL ong CESS Om

S |
NZ) |=

SON ©

i a

'
I

Fig 11: Mine Lay out showing an Explosives Magazine

4.14121 Risk Assessment

Rosinvest will appoint one or more Safety Officer(s) who will assist in supporting a tactical plan

to address risks so they can be eliminated or be reduced to an acceptable level.

A safety decision-making model will be used to brief Safety Officers regarding the nature of the
incident, the allocated task and prevailing hazards and risks. The Incident Commander will
confirm that the Safety Officer understands:

72
Kany TROPICAL ENV

v
v
v

JANAGEMENT EXPER

their role and area of responsibility
allocated tasks

Lines of communication.

The Safety Officer will:

v
v
v

be competent to perform the role

ensure personnel are wearing appropriate personal protective equipment

monitor the physical condition of personnel and/or general or specific safety conditions at
the incident, in accordance with their brief

take any urgent corrective action required to ensure safety of personnel

update the Incident Commander or senior safety officer regarding any change in
circumstances

Not be engaged in any other aspect of operations, unless this is required to deal with a

risk critical situation.

The activities of a Safety Officer will be carried out by any of the Explosives and Rescue Service

roles, but the complexity of the task, size of the incident and scope of responsibility will be

considered by the Incident Commander when determining the supervisory level required.

4.1.4.12.2 Response Plans

There should be in place response plans for all locations where explosives maybe found

including ‘temporary arrangements’ for instance during loading/unloading of explosives on site.

The plans will be a mixture of those required by legislation and the Explosives and Rescue

Service’s tactical plan.

73

TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

4.1.4.12.3 Storage

The explosives will be typically held in a steel store, the site will also have a detonator annexe.
Most of the explosives will be mixed on-site from non-explosive ingredients. The contents of the
storage facility will be correctly identified through the use of hazard placards.

The Magazine will have a buffer zone of 700 m radius. It will be constructed to meet all
applicable fire code and mining industry safety standards, and will be accessible only to

authorized personnel.
4.14.13 DUST SUPPRESSION FACILITIES

A water bowser with a carrying capacity of 10,000 liters will be used to suppress dust at the
mine. This facility will be used for dust suppression along the haulage roads from the pit to the
OB dump and the service is extended to the public route connecting Rosinvest Zambia Limited

mine. The bowser shall be available for throughout the mine life.

In addition to the water bowser, water sprays using horse pipes shall be introduced and this

activity shall be conducted as part of good house-keeping.

The water that shall be used for dust suppression shall be pumped from the open pit as part of

dewatering or it shall be pumped from the settling pond.
4.14.14 HEAVY MACHINES AND LIGHT VEHICLE WASHING BAY

A washing bay for heavy machines and light vehicles shall be constructed next to the workshop.
To accommodate big dump trucks, the wash-bay shall be 50m by 50m in size. It shall be

concrete lined with a concrete lined perimeter drain which shall direct all the effluent into a silt

trap. The silt trap shall also be concrete lined.

After trapping solids in the silt trap, the overflow shall be directed through another concrete lined
drain into the workshop’s oil/water separator. Alternatively, the wash-bay will have its own

oil/water separator to avoid overload of the workshop oil/water separator. Effluent from the

74

TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

oil/water separator shall be directed into a soak-away and this effluent shall be monitored for

total hydrocarbons as proposed in the Monitoring Plan.
4.2. DESCRIPTION OF THE PROJECT LIFECYCLE ACTIVITIES

Three phases shall be applied to develop Rosinvest Mining for the life span of 40 years. These

will include;
4.2.1 Construction Phase
This phase shall include the following:

= Infrastructure development which shall involve vegetation clearing to establish Base
Camps from where the work teams will be operating and the opening up of the forest
area through developing access roads

= Construction of an explosives magazine to an appropriate site taking into account the safe
distance. This involves site clearing, leveling and construction activities and it is being
done in consultation with MSD who are the supreme regulator for such mining facilities.

= Construction of a standard workshop.

= Construction of Crushing and Washing plants

= Installation of the Smelter and concentrator

= Construction of a fuel bowser packing bay.

= Installation of a modular sewage treatment facility.

= Sinking of a domestic water borehole.

= Construction of an OB

= Construction of perimeter drains/silt traps for the overburden dump.

= Construction of a Crusher/Screening and Smelter Plant

= Installation of drinking water treatment equipment (filter).

= Installation of a Generator

75
TROPICAL ENV

MANAGEMENT EXPE!

ROSINVEST

4.2.2. Operation Phase

4.2.2.1 Mining Phase

Open pit operations will mainly comprise of drilling, controlled blasting, excavation, loading
and hauling. The overburden and waste rock material generated will be dumped at the waste
rock dump sites. Some waste rock generated from the operations of the mine will be used for

the construction of the access roads in the area.

4.2.2.2 Production Sequence

Open Pit/Cast or surface mining will be the mining method to be used at Rosinvest mine due
to the position of potential ore bodies which are near the land surface. The ultimate extent of
the pit will be based on long-range price forecasts for ore as well as engineering estimates of
operating costs, processing plant recoveries, charges, and marketing payment terms. The
design of the open pit and internal mining phases will incorporate geotechnical
recommendations for safe slope angles, internal ramp development for access to all working
areas, and pit wall smoothing to enhance stability and operator safety. Pit slope angles
between ramps will vary according to rock strength, lithology and structural controls, but are
expected to range between 28° and 48° between ramps. Where possible, catch benches will be

spaced on approximately 30m vertical intervals to maximize the effective widths.

ROSINVEST will ensure that the optimum extraction grade and quality is planned to remain
“at best” relatively constant throughout the extraction process. Principally, the walls of the
mine will be dug out in steps called benches that will provide a safe stable structure to the pit
walls, and also will allow earth moving machinery to have access when expanding the size of
the pit. In order to expand the size of the pit or to excavate in any certain direction, the rock
will be removed nearest the top of the pit, working sideways before moving down to the next
bench thus obtaining a safe angle of the pit walls at all times. Before the rock can be removed,
it will be broken up into manageable pieces. This will be done by drilling strategic holes into
the rock, which will be then filled with explosives. Consideration of the location and depth of

the holes will be very important as to fracture the rock in a way that will allow the shape of

76

TROPICAL ENV

JANAGEMENT EXPER

RO:

VEST

the pit to remain constant, prior to any detonation of explosives. Around the pit will be a
declining road or haul road to be cut into the walls of the pit that will allow large earth
moving machinery and vehicles access to the bottom of the pit floor. The benches will be
arranged as steps, with berms and the batter.

The mining design is of critical importance to the operations and therefore ROSINVEST shall
ensure that excavation at reasonable distance is started in order to have safe mining practices

and be able to maintain the natural angle of repose.

4.2.2.3 Mine Equipment

Machinery to be used will include but not limited to mechanized equipment such as drilling
machines, compressors, water pumps, generators, excavators and bulldozers, etc.
ROSINVEST will also use dump trucks, and any other heavy duty equipment to be

recommended by mining engineers.

The final equipment selection and fleet sizes may vary slightly with vendor selection and
future mine optimization studies. Production blast-hole drilling will be performed by diesel-
and/or electrically powered rotary rigs. A diesel powered percussion drill (12mm to 15mm
diameter holes) will be used for haul road and bench pioneering work and secondary rock
breakage. Electrically-powered mining shovels with will perform the bulk of the ore and
waste rock loading. Two front-end loaders will augment the shovel fleet and be used for
safety berm maintenance, bench pioneering, road construction, bench toe clean-up, and

constructing pit-bottom sumps.

Off-highway trucks will be used for the production haulage of all ore and waste rock. These
will be diesel powered units with either mechanical or electrical drive systems. The final truck
selection will be based on manufacturers' supply capabilities, tire availability, and economic
considerations. A computer — based truck dispatch system may be employed to direct haul
trucks to available loading units, maximize unit truck productivities, and maintain production
and performance records of the mine operations. This might require the use of a high

bandwidth radio communication system for data transfer between mobile units and the

77

TROPICAL ENV

JANAGEMENT EXPER

RO:

VEST

computer base station. An electric power line will be constructed around the perimeter of the
pit to supply energy to the shovels, pit dewatering systems and, potentially, to a trolley-assist
system for the haul trucks. Radial power lines will extend down into the pit to substations

located near the working faces.

Large (580- to 850-hp) crawler dozers will be used for road and sump construction, clearing
benches, trimming pit wall faces and maintaining the waste rock storage area, re-grading
waste rock storage area slopes for reclamation, and other tasks in and around the mine.
Rubber-tired dozers (630-hp) will be used primarily for cleaning up the shovel area, patrolling
the road, and clearing of blast hole sites. Motor graders (270- to 500-hp) will be used for
constructing and maintaining roads throughout the Project area. The 270- hp grader will also
be used for maintaining the project access road from SR 83 to the plant site. Water trucks,
with tank capacities of up to 110,000 Litres each, will be used to control dust emissions from
the mine haul roads. Road water for pit haul roads will be taken from the pit dewatering
system or the process water temporary storage (PWTS) pond located near the plant site.

Temporary holding tanks will be used for some limited storage and to fill water trucks close
to the main haul roads. Roads external to the pit will be watered using fresh water. Separate
water stands and holding tanks will be maintained for this purpose. In addition to the major
mining equipment described above ROSINVEST mine operations and maintenance crews will
require other support equipment, including, but not limited to, explosive blasting agent
delivery trucks, an 8-cy front-end loader, 25- T haul trucks (for stemming deliveries and
spreading aggregate), backhoe/loaders, a portable aggregate crushing and screening plant
(brought in periodically by a contractor to produce stemming and road surfacing material), an
all-terrain and weather crane, fuel/lube trucks, mechanic field service trucks, a 200- T
transporter/trailer, a tire handling truck, integrated tool carriers, forklifts, light plants, pickup

trucks and crew vans, etc.

The summarised operational phase as explained above shall include the following:

= Removal of the mining waste to access the Tin mineralized ore;

78

MANAGEMENT EXPE!

ROSINVEST

= Mining/ extracting the Tin ore and transporting the ore material to Crushing and Washing
Plant.

= Concentrating and Smelting of the Tin ore

= Maintenance of all support facilities that shall be constructed;

= Generation and disposal of waste rock and overburden;

= Dewatering activities;

= Dust suppression activities;

= Progressive backfilling of the pit with waste rock once the vain is access
= Generation of domestic waste and hazardous waste; and
= Environmental Management

= Transportation of diesel to the mine, storage and use.

4.2.3. Decommissioning Phase

The phase shall include the following:

= Stabilizing the open pit to ensure that it remains physically stable.

= Environmental monitoring activities and submission of necessary statutory report about
decommissioning and closures activities.

= Stabilizing the overburden dump and re-vegetating sections where overburden material
shall be dumped.

= Repairing all the structures to a suitable state for alternative uses.

=  Rehabilitating all contaminated sites such as the workshop area and the surrounding for
the fuel storage facility.

= Installation of necessary warning signs around the pit and dump sites

= Conducting re-vegetation activities where possible.

4.3. PROJECT INPUTS AND OUTPUTS

Based on the activities listed above, an input-output analyses was done to facilitate understand

possible impacts. The table below presents these inputs and outputs.

79
@ TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

Table 7 Project Inputs and Outputs

= Smooth operations of machines

Other mobile

equipment

consumables (batteries,

Filters, tires etc.)

= Powering mining machines.

= Powering the generator for
electricity.

= Transportation of water and raw

material

= Smooth operation of machines

Soil, ground water and
surface water
Contamination due to leakages.

Safety hazards

Generation of hazardous waste
Generation of

hazardous waste

Income to employees
Multiplier economic effects

Production of Tin

Mining machinery

Mining activities
Transportation of waste and Tin

ore

Vibration
Hazardous waste generation
Generation of used tires

Generation of scrap metal

Mining activities

Light vehicles

Production of Tin

Transportation of employees

Transportation of consumables

Generation of overburden
Generation of effluent

Dust generation.

Land degradation

Generation of hazardous waste
Generation of used tires and

other related scrap.

Accommodation

facilities

Shelter to employees

Construction waste generation

80
JANAGEMENT EXPER

Food for workers = Nutrition supplement to workers ||" Domestic waste Generation

«= Facilitate mining activities = Noise and vibration

81
TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

5.0 PROJECT ALTERNATIVES

A variety of alternatives, such as the following, exist for the design and management of the

project:

5.1 NO PROJECT, AVOID OR POSTPONE ALTERNATIVE

Avoid or postpone the need for the proposed development altogether. Under the do-nothing
alternative, there will be no possibility to have the much needed mining development at the
proposed site. The do-nothing alternative will impact economic development and might hinder
developer efforts of mining at the proposed site. Without the implementation of the project, the
government and other relevant stakeholders in the project cycle would continually have
shortages which can improve the livelihood of the local people and government revenue. This
would deprive them the opportunity for benefits to enhance development of the District. The
‘Do Nothing’ option is clearly not advisable given the heavy socio-economic costs it would

entail.

5.2 SITE ALTERNATIVES

No site alternatives were considered for the project as the proposed site was identified as being
suitable for the project. The site is located in a geologically surveyed area and mapped by
Ministry of Mines and deemed to contain mineral reserves. With the vast development in the
country the project and as such the site was considered viable. The site was specifically chosen

due to the occurrence of Tin deposits in the area.

The advantages of the specific site are as follows:

= The site is easily accessible.

= Availability of labor.

= Location of the project site is convenient for the mining.

82

TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

5.3. MINING METHODS

Two options were considered. That is, open pit mining and underground mining methods.
Considering the depth of the mineralized material, it is not feasible to undertake underground
mining. The mineral resources are not anticipated to go beyond 200 meters deep and this top

section of the earth is highly weathered making underground mining very dangerous.

54 ORE PROCESSING

Smelting is a form of extractive metallurgy; its main use is to produce a metal from its ore. This
includes production of tin and other base metals from their ores. Smelting uses heat and
chemical reducing agent to decompose the ore, carbon ore such as coke, or in earlier time

charcoal. Tin production through smelting will follow the process outlined below:

5.4.1 Process
Smelting involves more than just melting out of its ore. Tin is a chemical compound of the
metal with other elements, such as oxygen (SnO2. To produce the metal Tin, these compounds
have to undergo a chemical reaction. Smelting therefore consist of using suitable reducing
substances that will combine with those oxidizing elements to free the metal. This process
follows the chemical process as shown below:

SnO2_,Sn + O2

5.5 HIRING OF MINING MACHINES AGAINST BUYING THE MACHINES
Two options were considered. These are buying the mining machines and hiring. Buying

machines was found economical than hiring considering the life of the mine which is

anticipated to last for about 40 years.

83

TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

5.6 MINING WASTE DISPOSAL ALTERNATIVES

Developing a new overburden dumps and waste rock dumps was preferred since it is a new

development.

5.7 CONSTRUCTION OF THE WASHING PLANT AND CRUSHER

Construction of a washing plant and crushing plant at the site was considered since it is a new

development.

5.8 POWER SUPPLY ALTERNATIVES

A diesel powered generator was considered against connecting the site to the national hydro
power supply line. Cost limitations made the use of a diesel powered generation to be the
preferred alternative. Therefore, a power line connecting the site to the national hydro-
electricity line shall not be done because of the cost and distance where the national hydro
power supply is (167km) from the site. It has been estimated that a 250litres of Diesel will be
used per day to power the plant and the mine. A 20,000litre surface tank made from mild steel

and supplied by Mount Meru Fuel Services shall be installed to feed diesel fuel to the generator.

5.9 FUEL STORAGE ALTERNATIVES

Construction of an above ground diesel storage tanks at the site was considered against use of a
diesel bowser to transport diesel. The first option was adopted due to cost limitations

considering the distance from the CBD (Kalomo) to the site. (ANNEX 16).

A 20 000 liters diesel storage tank will be installed. The fuel tank will be locally fabricated and
constructed using carbon steel plates (300WA). The ends and the barrels of the tanks will be
fabricated using 6mm thick plates. The tanks shall be pressure tested at 0.7 bars after thoroughly

cleaning it of all loose matter.

The fuel storage tank will be placed 1.5meters from the bund wall. The storage tank will be 6

84

TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

meters in length and 2.S5meters in diameter. The diameters of the inlet and outlet pipes will be
35mm and 20mm respectively. The tank will have a dip pipe inlet and a vent pipe outlet and will

be fitted with a ladder with handrails.

5.10 DOMESTIC WASTE DISPOSAL FACILITIES

The first alternative was to have the waste collected in bins for disposal at the nearest licensed
disposal facility. The nearest dumpsite in this case is in Kalomo District. Transportation costs
limited this option. Therefore, creating a dumpsite at the mine which would then be licensed for
domestic waste disposal was the most practical. This dumpsite shall only be used for domestic

waste disposal.

5.11 SEWAGE MANAGEMENT

The use of Pit latrine was evaluated against the use of Septic Tanks or installing a Mini
Sewerage Treatment Plant. Pit Latrine has their own limitations and is not very good for a huge
number of people. There are also legal demands to avoid use of Pit Latrine in Zambia.

Therefore, the use of Septic Tanks or installing a Mini Sewerage Treatment Plant was preferred.

5.12 “WITHOUT PROJECT” ALTERNATIVE”

The alternative of not implementing the project was rejected by the proponent for the following

reasons;

= The developer would like to contribute to local, regional economic growth through
mining of tin ore which may be found at the proposed site.

= By not undertaking the proposed project local community will lose out the social
responsibility package the developer intends to initiate as a way of helping the local
people facing the challenges of poverty.

= The company may have loss of business from the intended buyers of Tin.

85

TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

= Not undertaking the proposed project will mean loss of business for various firms that
will be engaged by the company to supply goods and services to use at the proposed
project site.

= There will be loss of sources of livelihood for families of would-be skilled and unskilled
employees at the proposed project site.

= Both central and local government will lose direct and indirect revenue collected
through various taxes and levies respectively and

= By not undertaking the proposed project, the much needed growth of Zambian economy

will be hampered.
5.13. PROCESS AND MATERIALS
The proposed mining processes, equipment and materials are all environmentally
sustainable and hence unlikely to cause any major damages to the environment. Rubble remains

during construction will be used for compaction and site leveling, while solid and sewer waste

will be managed by the proponent by use of waste bins and septic tanks.

86
TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

6.0 ENVIRONMENTAL AND SOCIAL MANAGEMENT PLANS

6.1 OBJECTIVE

The objectives of the EMP are to provide:
= The Project Management Team with evidence of practical and achievable plans to ensure
that the project’s environmental requirements are complied with.

= An integrated plan for monitoring, ass

ssing and controlling potential impacts;

= Local, Regional and National authorities with a framework to confirm compliance with
policies and requirements; and

= The community with evidence that the Rosinvest Mine Project will be managed in an

environmentally acceptable manner.

The detailed EMP will be reviewed and periodically updated, if necessary to reflect knowledge
gained during the course of the project’s construction and operations. Changes to the detailed

EMP will be implemented in consultation with the relevant authorities where necessary.

6.2 LEGISLATION, COMPANY POLICIES AND LIMITATIONS

In accordance with Zambian EJA Regulation S.I. No. 28 and the IFC Performance Standards,
ROSINVEST is required to present an Environmental & Social Management (ESMP) to reduce
or offset and/or eliminate any impacts that have been identified as significant. ROSINVEST will
be responsible for implementing the ESMP, which will include the actions, and associated costs,

of the mitigation and rehabilitation program.

The Environmental & Social Management Plan for the project is well defined and considers the
environmental and social impacts of the entire operation lifecycle (including exploration and
planning, evaluation, operation and closure) in addition to occupational health and safety
management, describing both mitigation and management measures that are recommended for

important functions at various stages throughout the mine life.

87

TRO

MANAGEMENT EXPE!

ROSINVEST

ROSINVEST will prescribe all the mitigation and rehabilitation measures for each of the
identified activities or operation which may lead to significant impacts during each phase of the

project.

This EMP is based on the application of professional judgment to certain facts with resultant
subjective interpretations. Professional judgments expressed herein are based on the facts
currently available within the limits of the scope of work, information provided by the client or
its representative, prevailing secondary data, budget and schedule. To the extent that more
definitive conclusions are desired by the client than are warranted by the currently available
facts, it is specifically Tropical Environmental Management Experts’s intent that the conclusions
and recommendations stated herein will be intended as guidance and not necessarily a firm
course of action except where explicitly stated as such. We make no warranties, expressed or

implied, including, without limitation, warranties as to merchantability or fitness for a particular

purpose.

The ESMP is subdivided into sections as appropriate. The plan specifies:

= What needs to be managed? (Environmental Issue)

= Why does it need to be managed? (Environmental Impact)
= How should it be managed? (Management Action)

= Who should manage it? (Responsibility)

= By when should it be managed? (Timeline)

= What tells whether or not it is managed? (Performance indicators) In this report
The ESMP is structured to facilitate environmental auditing of operations. The management

actions proposed to mitigate the project impacts are based on industrial best practice and the

Zambian regulatory framework.

88

Kany TROPICAL ENV

JANAGEMENT EXPER

6.3. PRE-MINING PHASE IMPACTS AND MITIGATIONS

6.3.1 Introduction

This section describes these potential environmental impacts and recommends management and

mitigation measures during the pre-mining phase of the Project.

Production and auxiliary facilities to be constructed will include; mining production area: open

pits, vehicle repair workshops, mine offices, mine camp and an electric substation;

= Ore crushing facilities: primary crushing to facilitate transfer to the processing plant;
= Processing plant;

= Tailings storage facility;

= Waste disposal areas;

= Mine roads; and

= Water pipeline and water tanks;

These production and auxiliary facilities will be used for the life of the mine. In addition, some
temporary facilities will be developed for the pre-mining phase only, such as storage areas for

construction materials and construction machinery parking area.

The majority of the impacts identified for the pre-mining phase tend to fall in the moderate
category in terms of consequence and are likely to occur. However, the mitigation measures

outlined explain how these impacts can be reduced to acceptable levels.
Construction will have impact on the visual character and landscape in the Project area. There
will change land-use in the area. Any encroachment on Chilobe and Chana streams in the area

will be avoided. A Closure and Rehabilitation Plan and the Social Management Plan will be

required to manage these impacts to tolerable levels up to mine closure.

There are no likely or very likely catastrophic impacts during the Project construction phase.

89

MANAGEMENT EXPE!

ROSINVEST

An Environmental & Social Management Plan (ESMP) has been developed which incorporates

the findings of this EIS into a series of categories for implementation.

6.3.2 Summary of the Environmental Impacts — Pre-Mining Phase

A summary of the environmental impacts during the pre-mining phase are listed in Table below.

Table 8 Environmental Impacts Pre-Mining Phase

NO. | Potential Impact

Source

1 Landscape & Visual Character(EC1)

Removal of vegetation from construction sites
Landscape re-profiling for construction process

Construction of surface infrastructure

2 Soil

Loss of soil productivity due to topsoil &
vegetation removal Accidental oil / fuel /
chemical / reagent spills Contamination from
fugitive dust emissions Increased erosion due to
vegetation removal Contamination from waste

material e.g. scrap metal

3 Land Use

Change of some areas from agriculture to mining

activities

4 | Air Quality

Construction equipment and vehicles exhaust
emissions and dust generation
Fugitive dust emissions from mine _ site

construction

5 Noise / Vibration

Construction equipment and vehicles

Mine Site facility construction and operation

90

MANAGEMENT EXPE!

ROSINVEST

Surface Water

Change in drainage topography due to
construction Clearance of riparian vegetation may
affect the hydrological regime locally

Siltation in water courses due to increased soil
erosion from removal of vegetation

Fugitive dust emissions may contaminate water
Courses Domestic Waste Water Discharge

Mine Water Discharge Accidental oil / fuel /

chemical / reagent spillages

Ground Water

Contamination from accidental spills and oil

infiltrating from surface water

Ecological Environment

Loss of habitat due to vegetation removal

Habitat disturbance due to construction vehicles
and plant machinery

Increased fugitive dust will reduce biological
activity Accidental oil / fuel / chemical

Increased hunting and poaching

Cultural Heritage / Archaeology

Damage to cultural sites

Damage to archaeological relics

10

Solid Waste

Damage to the physical and social environment

Customary Land

Conversion of customary land previous utilised

by the community to a mining licence area

6.3.3 Pre-Mining Impacts Mitigation and Management

6.3.3.1 Landscape and Visual Character

Cause and Comment

The main components of visual intrusion to receptors around the Project site will be the waste

rock dumps and Tailings Storage Facilities. The area is a Greenfield site and there is potential of

loss of scenic integrity of the area.

91

TRO

MANAGEMENT EXPE!

ROSINVEST

Significance of Impact

Consequence Probability

Major Very likely

Mitigation Measures

The following mitigation measures will be carried out to reduce the impact significance:-

= Avoiding removal of vegetation as well as encouraging re-vegetation around the mine
facilities;

= Avoid stockpiling the ore at the mine;

= Revegetation programs will be implemented during the course of the pre-mining phase.

= Areas that have been exposed during construction e.g. road cuttings and drainage ditches
will be re-vegetated to avoid undue visual impacts; and

= Normal or non-reflective paints and tones that blend with the infrastructure in the area

will be used in the finishes on the plant and other buildings, where practically possible.

Therefore, mitigation will enhance the shielding of the mining facilities from the communities.

Impact Classification

The impact on visual aesthetics will be direct and irreversible.

Effectiveness of the proposed measures

The proposed measures are likely to be 98% effective. These measures will be reviewed and
periodically updated to enhance their effectiveness to reflect knowledge gained during the course

of the project’s construction.

Duration: Life Span of the Project

92
MANAGEMENT EXPE!

ROSINVEST

633.2 Soils

Cause and Comment

The pre-mining and mining phases will most likely reduce the agricultural potential of the soils
as well as the land capabilities of the project site. Soil erosion in the rain season is expected to
increase after clearing the site. There may also be accidental fuel and oil spillages within the

surroundings.

Significance of Impact

Consequence Probability
Moderate Likely

Mitigation Measures

= Restrict clearing to areas essential for mining;

= Before construction of the mine camp, workshop, offices and other surface infrastructure,
top soil will be stripped and stockpiled. This material will be used for rehabilitation at
mine closure;

= Vehicles and other mine machinery will only use maintained tracks and roads;

= Hydrocarbons to be used at the mine will be stored and handled in the heavy equipment
workshop to lined with impermeable surfaces, oil traps and bunded;

= At utmost prevent or institute an emergency clean-up of spillage or leakage of hazardous
material or any hydrocarbons from mining equipment or vehicles immediately it occurs;

= Potentially contaminated runoff from the equipment workshop and light vehicle car park
area will be directed to the settlement ponds. The sludge will be taken for
decontamination at the bioremediation facility to be located within the mine licence;

= Storm water and runoff from upstream catchments will be diverted away from active
mining and disturbed areas by bund walls to be erected around the facilities. Run-off

from these facilities will be contained by these same walls;

93
MANAGEMENT EXPE!

ROSINVEST

= Areas in the project area awaiting rehabilitation will be lower than surrounding landform,
which effectively provides internally draining sumps that contain storm water runoff and
run-off will be cleared from these areas immediately after the rain event;

= Areas disturbed by mining activities and infrastructure are to be rehabilitated to a stable
landform with a self-sustaining vegetation cover and where possible post mining drainage
flows will emulate pre mining flows;

= Disturbed areas around construction sites will be rehabilitated promptly;

= Sediment traps will be included as part of the drainage designs at points where haul roads
cross watercourses or channels; and

= Fuel storage areas have the potential to cause land contamination through leaks, spills and
rupture of tanks. ROSINVEST has elected not to have any fuel storage tank below-
ground but above-ground for easy management and monitoring. Tanks will have

containments both on the surface and side walls.

Impact Classification

The negative impact on soils will be cumulative and irreversible.

Effectiveness of the proposed measures

The proposed measures are likely to be 95% effective. These measures will be reviewed and

periodically updated to enhance their effectiveness to reflect knowledge gained during the course

of the project’s construction.

Duration: Life of the Project.

The management measures for pre-mining activities within the Project area including access

roads outside of the mining perimeter are presented in summary in Table 6-6.

94

JANAGEMENT EXPER

6.3.3.3 Land Use

Cause and Comment

The construction phase will most likely change the land use in the area. Land use conflict is not
expected as the project will be implemented within the license area and away from settlements.

However, some fields will be affected. Rosinvest will meet the affected people and offer
alternative land located in safe areas within its mining licence. It will also help affected people

clear these fields.

Significance of Impact

Consequence Probability
Minor Likely

Construction in the area may effect change from vegetated areas to mining activities.

Effectiveness of the proposed measure

The proposed measure is likely to be 100% effective.

Duration: Life of the Project.

6.3.3.4 Air Quality and Atmospheric Emissions

Cause and Comment

It is estimated that during the pre-mining and mining phases, ambient dust and exhaust fumes

levels in the vicinity of the project are expected to increase due to the use of earth moving

equipment and blasting activities. Excavation and Hauling machinery are expected to generate

dust and exhaust fumes. No dust and exhaust fumes are expected at post mining phase

95
TRO

MANAGEMENT EXPE!

ROSINVEST

Receptors of dust and exhaust fumes coming from the construction works will be the workers on
site, people living along the access routes and people walking in nearby footpaths. The impact

will be more significant for the workers and people living along access routes.

Significance of Impact

Consequence Probability
Moderate Likely

The potential sources of air emissions during construction are:

= Mine sites and roads; and

= Exhaust fumes from the operation of construction vehicles and heavy mining equipment

ions Management and Mitigations

= PM1O dust levels are expected to remain below the Zambian guideline levels during the
life of mine.

=  ROSINVEST will still implement dust suppression measures to control any dust that may
be generated. Good practice will involve implementation of the following dust
management measures to minimize health impacts:

= Keeping of on-site and haulage roads moist using water sprayers especially during the
dry season. Alternatively, the application of a dusticide or molasses will be considered;

= Implementation of the workplace health and safety plan that addresses health impacts of
dust; and

= Providing approved personal protective equipment to the people working in dust prone

areas.

Impact Classification

The impact on air quality will be direct and reversible.

96
TRO

MANAGEMENT EXPE!

ROSINVEST

Effectiveness of the proposed measures

The proposed measures are likely to be 95% effective. These measures will be reviewed and
periodically updated to enhance their effectiveness to reflect knowledge gained during the course
of the project’s construction.

Duration: Life of the Project.

The management measures for construction activities within the Project area and implementation

of mitigation measures for air-emission reduction are presented in summary in Table 6-4.

6.3.3.5 Noise and Vibrations
Cause and Comment — Noise
The sources of noise may vary according to daily activities. The major sources of noise during
construction phase will mainly be earth moving equipment, drilling and blasting activities. The
other major potential noise sources are transportation of personnel, materials, ore and waste rock.
Much of these activities will occur 24 hours a day, the impact of which will be felt most severely

at night when meteorological conditions favour noise propagation.

Significance of Impact

Consequence Probability
Moderate Likely

Continuous and permanent noise will be present in the various working areas of the construction

site e.g. open pits, processing plant and on WRDs etc. Some of the control measures are as

follow:

97

MANAGEMENT EXPE!

ROSINVEST

= Engineering controls; Engineering controls modify the equipment or the work area to
make it quieter. Examples of engineering controls are: substituting existing equipment
with quieter equipment; retro-fitting existing equipment with damping materials,

mufflers, or enclosures; erecting barri

s; and maintenance. Simple maintenance can
reduce noise by 50%.

= Administrative Controls; these are management decisions on work activities, work
rotation and work load to reduce workers’ exposure to high noise levels. Typical
management decisions that reduce worker exposures to noise are: moving workers away
from the noise source; restricting access to areas; rotating workers performing noisy
tasks; and shutting down noisy equipment when not needed; Noisy equipment can be
sited as far away as possible from workers and residents; and

= Personal Protective Equipment; Earplugs are the typical PPE given to workers to reduce
their exposure to noise. Earplugs are the control of last resort and should only be
provided when other means of noise controls are infeasible. As a general rule, workers
should be using earplugs whenever they are exposed to noise levels of 70 dB (A) or when

they have to shout in order to communicate.

Noise Monitoring Program

Rosinvest will implement a monthly noise monitoring program to ensure compliance with the
stipulated IFC noise guidelines. Site-specific monitoring will be conducted at strategic points
(areas likely to exceed 70dBA and 55dBA [during the day] and 70dBA and 45dBA [at night]
within the mine site and in the communities) when construction begins. All areas that exceed or

are within 10dB of the limit will be designated as noisy areas.

These areas will be demarcated and sign-posted.

98

TRO

MANAGEMENT EXPE!

ROSINVEST

Cause and Comment — Vibrations
The blasting and movements of machinery will likely induce ground vibrations around the
project and surrounding areas. Vibrations have the potential to induce cracking of structures and

cause annoyance to the local people.

Significance of Impact

Consequence Probability
Moderate Likely

Mitigation Measures

= Monitor vibration due to mining activities at the open pits in order to determine any
adverse effects on facilities near the mine site such as the tailing dam and waste rock
dumps;

= Traffic vibrations and noise should be managed by ensuring smooth roadways as far as it
is practicable; and

= Blast vibration information will be monitored for every blast and evaluated periodically
to ensure that all the blast generated vibrations and acoustic parameters fall within the

desired limits.

In terms of vibration management, Rosinvest Mine Project operations will not emit vibrations at

ground level higher than 1.25cm/s or air pressures greater than 120 linear decibels.
Effectiveness of the proposed measures
The proposed measures are likely to be 95% effective. These measures will be reviewed and

periodically updated to enhance their effectiveness to reflect knowledge gained during the course

of the project’s construction.

99
MANAGEMENT EXPE! ROSINVEST

Impact Classification
The impact of vibration will be direct and reversible.
Duration: Life of the Project.

6.3.3.6 Surface Water
Cause and Comment
Clearing of surrounding areas in the project area will likely cause siltation, especially during
rainfall events, the runoff around the project site and haulage road, may eventually find its way
into the nearby Chilobe and Chana streams.
Reducing the impact of such a discharge is reliant on sound design and good housekeeping
measures being maintained throughout the life of the mine. Effective monitoring is necessary to

ensure that any impact is rapidly identified so that it can be addressed.

Significance of Impact

Consequence Probability

Major Impact Unlikely

The potential significant impacts on surface water sources are:

= Landscaping and the clearance of vegetation can affect the hydrological regime locally
due to increased erosion and siltation in water courses;

= Soil scouring during floods following site-clearing for the construction of surface
infrastructure and widening of the haul road may lead to increased suspended solids in
the surface run-off; and

= Fugitive dust emissions can contaminate water courses.

100
TROPICAL ENV

MANAGEMENT EXPE!

ROSINVEST

The following mitigation measures will be carried out to minimize risks of surface and ground
water contamination during high rainfall periods:
= A perimeter drain will be constructed around the WRDs, TSF and ore handling facilities
to control potential water contamination. All the water will be collected in the wastewater
ponds to be located near the potential polluting sites and released to the environment
when declared safe;
= Surface water will continue to be monitored for pollution levels; and

= Rosinvest will clean any oil and diesel spills as soon as possible.

Impact Classification

The impact on surface water will be direct and reversible.

Effectiveness of the proposed measures

The proposed measures are likely to be 95% effective. These measures will be reviewed and

periodically updated to enhance their effectiveness to reflect knowledge gained during the course

of the project’s construction.

Duration: Life of the Project.

Ground Water

Cause and Comment

A Hydrogeological regime of the area indicated that the area has potential aquifers. This is as a

result of the presence of favourable hydrogeology and presence of absence of fractures within the

rocks.

Significance of Impact

Consequence Probability
Minor Unlikely

101

JANAGEMENT EXPER

Kany TROPICAL ENV

Mitigation Measures

= The following mitigation measures are recommended to minimize risks of ground water
contamination during high rainfall periods:

= Before commencing mining operations, Rosinvest will sink boreholes for monitoring the
quantity and quality of groundwater around the mine;

= Results of the quantities and quality of water will be submitted to ZEMA and MSD on
quarterly basis;

= All potential polluting sources will be lined with impermeable surfaces; and

= Rosinvest will minimise any spillages of oils, waste material and any other chemical

spills that can contaminate groundwater.
Impact Classification
The impact on ground water will be direct and reversible.
Effectiveness of the proposed measures
The proposed measures are likely to be 95% effective. These measures will be reviewed and
periodically updated to enhance their effectiveness to reflect knowledge gained during the course
of the project’s construction.
Duration: Life of the Project
6.3.3.7 Ecological Environment
Cause and Comment
The biodiversity assessment indicated that the project site has good biodiversity. It is an
Important Bird Area. The project area has the potential of impacting negative on this

environment. If not properly managed, the project can also lead to the degradation of terrestrial

102
MANAGEMENT EXPE! ROSINVEST

and aquatic ecosystems. The destruction and disturbance is expected to be more on the footprint

of the Area of Interest.

Significance of Impact

Consequence Probability
Moderate Likely

The terrestrial flora within and close to the project area mainly comprises thick vegetation and

forestry cover. Fauna distribution in this area is of minimal significance.

Mitigation Measures

=  Rosinvest will engage government in natural resource management to reduce the

disturbance on biodiversity in the area;

= Rosinvest will not clear any vegetation along the rivers and streams in the area; and

= Vegetation will only be cleared in areas that will be directly affected by the project.

Impact Classification

The impact on biodiversity will be direct and irreversible.

Effectiveness of the proposed measures

The proposed measures are likely to be 98% effective. These measures will be reviewed and

periodically updated to enhance their effectiveness to reflect knowledge gained during the course

of the project’s construction.

Duration: Life of the Project.

103
MANAGEMENT EXPE!

ROSINVEST
6.3.3.8 Cultural Heritage and Archaeological Sites
Cause and Comment
From a survey of the site and discussions with the people living near the project area, it was
revealed that no known affirmed archaeological or cultural sites exist within the areas to be
developed for mining activities.
6.3.3.9 Solid Waste
The major solid wastes to be generated at the Rosinvest Mine Project are mine wastes (waste
rock, overburden and tailings) and general solid waste. The mine waste will be stored on waste
rock and overburden dumps and tailings storage facilities. General waste will be handled in
different ways and will need a solid waste strategy for effective management.
Cause and Comment
Rosinvest endeavors to adhere to the Waste Management Regulations, 112 of 2013 Part 4 (SI
No. 18). which provides for the control of transportation of waste and management of waste

disposal sites.

Significance of Impact

Consequence Probability

Major Impact Very Likely

Waste Management Strategy

The waste management strategies proposed for the Project consider waste from the concept and

planning stages through design, construction, operation and decommissioning. The strategies aim

104

TRO

MANAGEMENT EXPE!

ROSINVEST

to minimise environmental harm that could occur if wastes are not managed properly and

contaminants impact environmental values.

The strategy ensures compliance with regulatory requirements as a minimum and incorporates

the waste minimisation hierarchy in order of preferred options:

= Waste Avoidance;

= Waste Re-Use;

= Waste Recycling;

= Energy Recovery From Waste, And

= Waste Disposal.

Waste generated on the Project site during the construction, operation and decommissioning

phases would be minimised through:

= Assessment of Waste Reduction Opportunities For Identified Waste; And

= Management of Waste In Accordance With the Waste Minimisation Hierarchy.
The strategy would also address monitoring, tracking and reporting of waste. ROSINVEST
would consult with the Kalomo District Council and ZEMA waste management strategies for the
Project.
Mitigation Measures

General waste

General wastes would be collected regularly and transported for disposal at the Kalomo District

Council and ZEMA licensed dump site.

105

VEST

JANAGEMENT EXPER

RO:

Kany TROPICAL ENV

Some solid wastes, such as cardboard packaging and wooden pallets would be reused on-site for
other purposes where practical. Scrap steel, batteries, toner cartridges, and other recyclables

would be recycled off-site by third parties where feasible.

Regulated wastes would be stored in appropriate locations and conditions, until they can be

transported off-site by a licensed regulated waste contractor.
Effectiveness of the proposed measures
The proposed measures are likely to be 95% effective. These measures will be reviewed and
periodically updated to enhance their effectiveness to reflect knowledge gained during the course
of the project’s construction.
Duration: Life of the Project.

6.3.3.10 Customary Land Rights
Cause and Comment
The project site is located in HRH Chief Simwata Chela. The implementation of the project will
entail the conversion of the land to a mining licence area and the restriction of activities which

the local people have been conducting in the area.

If not properly managed, the project has a potential to bring conflicts between the Rosinvest and

the local population.

Significance of Impact

Consequence Probability

Major Impact Very Likely

106
JANAGEMENT EXPER

RO:

VEST

Kany TROPICAL ENV

The project area has no cultivated fields. Implementing the project will not result in the loss of

fields, cultivated crops, human displacements or livelihood.

Impact Classification

The impact on customary rights will be direct.

Effectiveness of the proposed measures

The proposed measures are likely to be 100% effective.

Duration: Life of the Project.

6.4 OPERATIONAL PHASE ENVIRONMENTAL IMPACTS AND MITIGATIONS

6.4.1 Introduction

This section assesses the potential environmental impacts during the Mining (Operational) phase
of the Project. The production and auxiliary facilities proposed for this project will be used for

the forty-year life of the Project.

This section describes these potential environmental impacts and recommends management and

mitigation measures during the operating phase.

The majority of the impacts assessed fall in the moderate category in terms of consequence and
are likely to occur, however mitigation measures are outlined to explain how these impacts can

be reduced to acceptable levels.

Operations will have a moderate impact on ambient dust levels in the Project area due to mining

machinery and vehicles. In addition there will be risks with regards to surface and groundwater

107
JANAGEMENT EXPERTS

Kany TROPICAL ENV

conditions from potential seepage and silt runaways from waste rock dumps.

The majority of catastrophic impacts are related to unlikely to highly unlikely events such as
chemical spills and spills from storage facilities. Strict procedures will be in place for mining
operations (OMP) to ensure such events remain highly unlikely. There are no likely or very likely

catastrophic impacts from the Project operating phase.

An Environmental Management Plan (EMP) has been developed which incorporates the

findings of this EIS into a series of categories for implementation.

64.2 Environmental Impacts — Mining (Operational) Phase

64.2.1 AIR POLLUTION

Major environmental aspects that contribute to air pollution at the mine will include haulage of
waste from the pit to the dumpsites, haulage of the raw material from the pit to the processing
plant and road maintenance activities. The matrix table below presents the environmental risk of

air pollution without and with mitigation measures.

Table 9:- Air Pollution

Air Pollution Due to Dust Generation from Open S$

Magnitude (M) Significant
Frequency (F) Daily
Duration (D) 40 years
Extent (E) Local
Likelihood (L) Definite

Proposed Mitigation Measures

1) Water shall be sprayed along the ramps, access roads and open spaces using a water
bowser.
2) Appropriate protective clothes such as dust masks, goggles and work suites shall be

108
MANAGEMENT EXPERT: ROSINVEST

Air pollution After Applying Mitigation Measures

Magnitude (M) Negligible

Duration (D) 40 years

Extent (E) Activity Specific

Frequency (F) Daily

Likelihood Definite
6.4.2.2 WATER AND SOIL POLLUTION

Key environmental aspects that will contribute to water and soil pollution are generation of
hydrocarbon waste due to servicing of mining machines and distribution of fuel. Other activities
are domestic waste water, sewage disposal, dewatering activities and surface water run-off. The

overall environmental risk before and after mitigation measures is predicted in the table below.

Table 10:- Water and Soil Pollution

Water and Soil Pollution Without Mi

Magnitude (M) Significant
Frequency (F) Daily
Duration (D) 40 years
Extent (E) Activity Specific
Likelihood (L) Possible
Proposed mitigation measures

109
can} TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

Total Dissolved Solids using a potable field water monitoring instrument. Samples
shall also be analyzed using a reputable laboratory at least once in three months.

3) A perimeter drain shall be constructed around the camp, pit and the OB to facilitate
trapping of all the solids that may be washed by storm water.

4) A standard workshop with a dedicated storage facility and generation facilities for
hazardous waste shall be constructed. This shall be concrete lined, signs shall be
installed and a water/oil separator shall be installed for all the effluent from the
workshop and the washing bay.

5) A wash-bay for heavy machines as well as light vehicles shall be constructed and this
shall be concrete lined with a perimeter drain connected to a silt trap for capturing
solids from washing activities. The overflow from the washing bay silt trap shall be
directed into the central oil/water separator for trapping possible hydrocarbons from
washing activities.

6) All the hazardous wastes shall be segregated and stored within the workshop in a
dedicated hazardous waste storage room. These wastes shall include used fluorescent
tubes, used oil filters, expired fire extinguishers, used batteries and hydrocarbon
contaminated waste.

7) Disposal of hazardous waste shall be done using a licensed waste collection company
for appropriate disposal.

8) Spills containment facilities such as absorbents, drip trays, wheelie bin, shovel and oil
booms shall be made available at all points where hydrocarbons shall be handled.

9) A bio-remediation farm shall be established within the mine area for treatment of
hydrocarbon contaminated soils by mixing it with nitrogen based fertilizer, effluent
from the modular sewage treatment plant and by frequent aeration.

10) Domestic water and sewage waste are disposed off through septic tanks.
11) All employees shall be subjected to environmental inductions in order for them to be
aware of water and soil pollution control measures.
Water and Soil Pollution After Applying Mitigation Measures
Magnitude (M) Minor
Duration (D) 40 years
Extent (E) Local
Frequency (F) Monthly
Likelihood (L) Highly Unlikely
6.4.2.3 NOISE AND VIBRATION

Environmental aspects that will contribute to noise and vibration are movement of earth moving
machines, drilling activities, operations of the generator and blasting activities. Some of these

activities are continuous while others are intermittent. For examples, the generator will run about

110
TROPICAL ENVIRONMEN

MANAGEMENT EXPERTS ROSINVEST

12 hrs. per day while blasting will be done only once per day. The table below presents the

predicated environmental risk with mitigation measures and without mitigation measures.

Table 11:- Noise and Vibration

Noise and Vibration Without Mitigation Measures

Magnitude (M) Significant
Frequency (F) Daily
Duration (D) 40 years
Extent (E) Activity Specific
Likelihood (L) Definite

Proposed Mitigation Measures

Noise and Vibration After Applying Mitigation Measures

Magnitude (M) Marginal

Duration (D) 40 years

Extent (E) Local

Frequency (F) Monthly

Likelihood (L) Highly Unlikely
64.2.4 LOSS OF FLORA AND FAUNA

Project activities that interact with flora and fauna are disposal of overburden material, extension

of the pit, road maintenance activities, maintenance of the surrounding and maintenance of the

111
@ TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

firebreak/security patrol road around the camp. The environmental risk for flora and fauna was

predicted as explain in the matrix table below.

Table 12:- Loss of Flora and Fauna

Loss of Flora and Fauna Without Mitigation Measures

Magnitude (M) Marginal
Frequency (F) Annual
Duration (D) 40 years
Extent (E) Activity Specific
Likelihood (L) Possible

Proposed mitigation measures

1) Site clearing shall be limited to development areas and before any clearing is done,
the Mine Manager shall issue a site clearing approval in consultation with the SHES
Manager.

2) Biological monitoring of trees and animal species around the mine area shall be
undertaken once per year.

3) No charcoal burning shall be tolerated within the mine licence area and the mine shall
not buy charcoal from the community as this may promote charcoal burning by the
community. All cooking activities shall be done using a stove and only dead-wood
shall be collected from the forest as firewood for general purposes.

4) Trapping of wild animals and buying of illegal game meat shall be included in the
disciplinary code for all employees and applicable disciplinary measures shall be
instituted to erring employees in accordance with Labor Laws.

5) A firebreak shall be prepared every year around the mine licence area before the fire
burning season starts to protect flora and fauna within the mine area.

6) Security patrols shall be conducted in the entire mine area to monitor deforestation
activities which shall be considered as trespass and necessary legal actions shall be
instituted to offenders.

7) Wildlife conservation awareness campaigns shall be conducted once per year for

workers and the community.

8) Protection measures for flora and fauna shall be part of the material for environmental

inductions.

Loss of Flora and Fauna After Applying Mitigation Measures

Magnitude (M) negligible
Duration (D) 40 years
Extent (E) Local

112
Tein
oO)

TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

Frequency (F) Annually

Likelihood (L) Highly Unlikely

642.55 © NON-HAZARDOUS AND HAZARDOUS WASTE MANAGEMENT,
CHANGE OF LANDSCAPE AND LAND DEGRADATION

Key environmental aspects that contribute to change of landscape and land degradation will
include the open pit, disposal of overburden material at the OB dump, domestic waste from the
camp and clearing of access roads. Of significance however are the OB dump and the pit. The

table below presents the overall environmental risk before and after mitigation measures.

Table 13:- Non-Hazardous and Hazardous Waste Generation

Non-Hazardous and Hazardous Waste Generation and Disposal and Change of

Landscape and Land Degradation Without Mitigation Measures

Magnitude (M) Significant
Frequency (F) Daily
Duration (D) 40 years
Extent (E) Activity Specific
Likelihood (L) Definite

Proposed Mitigation Measures

1) Once production starts, all the material from the mine shall be used as backfilling
material for the pit as a measure to reduce the volume of waste to the OB dump.

2) Once backfilling starts, the OB dump shall be re-vegetated with local flora species
and this shall add to the aesthetic value of the area.

3) At closure, the OB dump shall fully be re-vegetated and the pit shall be stabilized to
let it steadily fill with water.

4) Re-vegetation activities shall be extended to the camp to close up spaces that will be
cleared.

5) All the domestic waste from the camp shall be collected in dedicated waste bins and a
land fill shall be constructed within the mine licence area for disposal. The landfill
shall be licensed by ZEMA and licence conditions for managing it shall be complied.

6) All the hazardous waste from the mine shall be collected by licensed transporters.

7) Hazardous waste that may not have commercial value shall be disposed off at a
licensed dumpsite that will be operated at the mine or kept within the storage house
awaiting appropriate disposal.

8) Sludge from sewage treatment plant will be dried on a drying pan and thereafter used

113
ICAL ENVIRONMEN

Non-Hazardous and Hazardous Waste Generation and Disposal and Change of

MANAGEMENT EXPE!

Landscape and Land Degradation After Mitigation Measures

ROSINVEST

Magnitude (M) Significant

Duration (D) 40 years

Extent (E) Activity specific

Frequency (F) Daily

Likelihood (L) Possible
6.4.2.6 OCCUPATIONAL HEALTH AND SAFETY

Main environmental aspects associated with occupation health and safety will include blasting,

loading and offloading waste, transportation of waste and raw material and general maintenance

activities. Contributing factors to risk assessment are dust, noise, explosions, fire and failure to

follow machine operating procedures. The table below presents the risk assessment for

occupational health and safety.

Table 14:- Occupational Health and Safety

ational Health and

ion Measures

Magnitude (M) Catastrophic
Frequency (F) Daily
Duration (D) 40 years
Extent (E) Project Site
Likelihood (L) Definite

Proposed Mitigation Measures

114

MANAGEMENT EXPERT: ROSINVEST

Occupational Health and Safety After Applying Mitigation Measures

Magnitude (M) Significant
Duration (D) 40 years
Extent (E) Activity specific
Frequency (F) Daily
Likelihood (L) Possible
6.4.2.7 SOCIAL CHALLENGES FOR EMPLOYEES

Employees will be staying in a camp from Monday to Friday and they will be taking a weekend

off. In addition, they will be entitled to their annual leave days. This practice shall continue.

However, there are social challenges with this schedule mainly family related hence the need to

consider the working schedule as an aspect that has potential to cause social conflicts. The risk

assessment and mitigation measures are presented below.

Magnitude (M) Significant
Frequency (F) Daily
Duration (D) 40 years
Extent (E) Province

115
TRO AL ENVIRONMEN MANAGEMENT EXPERT: ROSINVEST

Likelihood (L) Definite

Proposed Mitigation Measures

Social Challenges by Employees After Applying Mitigation Measures

Magnitude (M) Marginal
Duration (D) 40 years
Extent (E) Province
Frequency (F) Daily
Likelihood (L) Possible

6.4.2.8 CONFLICTS WITH THE LOCAL COMMUNITY AND NEARBY
MINES

For a project with environmental and social impacts, grievances are part of the development
process. It does not matter what level or amount of resources have been invested in corporate
social activities when it comes to grievances because it is not possible to please everyone in life.
Besides, it is human nature to view same issues differently and this difference in perception is

what makes social diversity and dynamics.
Rosinvest Zambia Limited recognizes the need to consider and address conflicts with the

community because this builds a good relationship, reduces the cost of resolving some conflicts,

it is a good alternative to litigation and the approach protects the corporate image.

116
Tein
So

TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

To avoid subjective decisions, it is imperative to have guiding rules for resolving social conflicts
and this is the approach adopted by the company. The table below presents the social risk

associated with the project before mitigation measures and after mitigation measures.

Table 16:- Conflicts With the Local Community and Nearby Mines

Conflicts With the Local Community and Nearby Mines Without Mitigation Measures

Magnitude (M) Significant
Frequency (F) Daily
Duration (D) 40 years
Extent (E) Province
Likelihood (L) Definite

Proposed Mitigation Measures

1) A grievance mechanism shall be developed by an independent and competent
consultant and shall be implemented within Six (6) months following approval of this
report. The mechanism shall be established to receive record and address stakeholder
concerns which shall be related to mining activities. The mechanism shall be
developed in a participatory manner.

2) The grievance mechanism shall be based on the extent of risk and adverse impacts
discussed in this report

3) Grievances shall be addressed promptly, in an understandable and transparent process,
which shall be culturally appropriate and readily accessible to all the Interested and
Affected Parties (IAPs) including vulnerable groups.

4) A system shall be put in place to ensure that grievance submission does not result into
costs and/or retribution.

5) Once the mechanism is endorsed by the General Manager, it shall be
publicized through consultative meetings and Community Representatives to facilitate
with receipt of grievances shall be appointed.

Conflicts With the Local Community and Nearby Mines After Applying Mitigation

Measures

Magnitude (M) Minor
Duration (D) 40 years
Extent (E) Province
Frequency (F) Daily
Likelihood (L) Possible

117

TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

6.4.2.9 HIV/AIDS RELATED CHALLENGES

It is commonly said that “if you are not infected by HIV/AIDS, then you are affected”. The
statement is absolutely true and the HIV/AIDS pandemic has since become part of the
development process. As such, government through the Ministry of Health has mainstreamed the
HIV/AIDS challenge in all sectors of the economy. Large scale mining is not exempted. The

table below predicts the HIV/AIDS challenge without mitigation and after intervention.

Table 17:- HIV/AIDS Related Challenges

HIV/AIDS Related Challenges Without Mitigation Measures

Magnitude (M) Significant
Frequency (F) Daily
Duration (D) 40 years
Extent (E) Province
Likelihood (L) Definite
Proposed Mitigation Measures

HIV/AIDS Related Challenges After Mitigation Measures

Magnitude (M) Minor
Duration (D) 40 years
Extent (E) Province
Frequency (F) Daily
Likelihood (L) Possible

118

TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

6.4.2.10 DISEASE VECTOR FROM PITS AFTER CLOSER

After closure, water will accumulate in the pits and form ponds. This may probably be the
sources for potential disease vectors such as mosquitoes. The ponds also pose danger to the

community who may want to swim and fish in these ponds.

Table 18:- Disease Vector

Disease Vector from Water that Have Accumulated in the Pits

Magnitude (M) Significant
Frequency (F) Daily
Duration (D) 40 years
Extent (E) Province
Likelihood (L) Definite

Proposed Mitigation Measures

HIV/AIDS Related Challenges After Mitigation Measures

Magnitude (M) Negligible
Duration (D) 40 years
Extent (E) Activity Specific
Frequency (F) Daily
Likelihood (L) Possible

Other Environmental Impacts will include;

119
MANAGEMENT EXPE!

ROSINVEST
64.2.11 Reduction in Ground Water Quantity

Nature and Source of Impact: Constant water abstraction from the mine to keep it in workable

condition has potential to reduce the ground water levels.

However, the aquifer at the project site is enormous and the amount of water that will be

abstracted during operations will not result in any significant reduction in ground water levels.

Impact Significance: Non significant

Proposed Mitigation Measures: Schedule dewatering operations targeting work areas only

allow the mine to flood at the end of mining operations.

64.2.12 Reduction in Ground Water Quality

Nature and Source of Impact: Indiscriminate disposal of solid and liquid wastes has potential
to contaminate ground water through seepage. These may include oil and fuel from operation

and servicing of equipment, material spillage, improper disposal of waste, etc.

Impact Significance: Moderate

Proposed Mitigation Measures: Prevent material spillage, contain all wastes and spilled
material, dispose of wastes in designated disposal sites, clean up and remediate all contaminated

sites.

64.2.13 Disturbance to Geological Integrity

Nature and Source of Impact: Mining activities involving blasting and excavation by nature
has potential to affect geological integrity by weakening the strata due to vibrations mainly from
blasting operations. However, being an open pit mine the effects are relatively minimal as they

do not affect much of the underlying strata.

120

JANAGEMENT EXPER

Impact Significance: Low

Proposed Mitigation Measures: Observe standard blasting guidelines for opencast mining and

use only explosives with approved power rating.

6.4.2.14 Loss of Soil Fertility

Nature and Source of Impact: Removal of ground cover and top soil on clearing land for Tin

mining leads to loss of soil fertility making it difficult for plant growth without remediation.

Impact Significance: Moderate

Proposed Mitigation Measures: Stockpile top soil for re-profiling back progressively after

mining each respective area.

6.4.2.15 Reduced Soil Stability

Nature and Source of Impact: Removal of ground cover and top soil on clearing land for
limestone and shale mining leads to loss of soil stability making it readily prone to agents of
erosion.

Impact Significance: Low

Proposed Mitigation Measures: Minimise area disturbed and ensure all worked areas are

adequately compacted and re-vegetated after use.

6.4.2.16 Loss of Biodiversity and Disturbance to Natural Lands and

Geographical Resources

Nature and Source of Impact: Loss of land cover and habitat destruction arising from Tin
mining results in loss of biodiversity as plant life and animals are lost in the process and their life

support systems are disrupted.

121

TRO

MANAGEMENT EXPE!

ROSINVEST

Similarly, discharge of high levels of sediments into the aquatic environment also disturbs
aquatic life and its productivity thereby limiting biodiversity. However, overall effects on
biological diversity, natural lands and geographical resources are negligible. This is due to the
relatively small area of project footing and relatively nontoxic emissions. Further, increased
supply of water to the nearby wetland is an enhancement factor compensating for the lost
biodiversity. The absence of endangered species in the project area and the relatively rich

diversity of plant life in the area surrounding the project site is another compensating factor.

Impact Significance: Low

Proposed Mitigation Measures: Limit disturbance of habitat by keeping the plant and mine
footing to minimal requirements together with adequate treatment of waste streams and
progressive rehabilitation of disturbed areas. Further action will involve planting of flowers,
lawn and fruit trees together with some indigenous trees found in the area in a well landscaped

manner.

64.2.17 Disturbance to Aquatic Life

Nature and Source of Impact: Discharge of process water and sediment loaded storm water

into the aquatic environment has potential to disturb aquatic life.
Impact Significance: Low
Proposed Mitigation Measures: Ensure all discharges from the plant and mine sites pass

through sediment traps and comply with licensed discharge limits. Regularly maintain sediment

traps for efficient operation.

64.2.18 Ecological Disturbance and Effect on Climatic Conditions

Nature and Source of Impact: Establishment and operation of the mine will disturb the

ecological setting of the area thereby rendering it less conducive a habitat for both plant and

122

TRO MANAGEMENT EXPE!

ROSINVEST

animal life through physical disturbance and discharge of pollutants. On the other hand the
presence of a large water-body creates a habitat with favourable conditions for breeding of
mosquitoes especially at the end of the project life when disturbing activities will have ceased.

Such insects being disease vectors for malaria have potential to negatively affect human health.

Minor changes are likely to have occurred in micro weather conditions within the confines of the
factory. The main elements likely to be affected are humidity and temperature while rainfall,
wind and sunshine are unlikely to be affected. Although the changes have not been monitored to
that effect it is unlikely that the same would be significant enough to affect the climatic
conditions of the area. Consequently project impacts on the climatic conditions of the area are

considered to be insignificant.

Impact Significance: Low/Moderate

Proposed Mitigation Measures: Limit disturbance of habitat by keeping the mine footing to
minimal requirements together with adequate treatment of waste streams and progressive

rehabilitation of disturbed areas to enhance life support systems.

6.5 SOCIAL IMPACT ASSESSMENT

6.5.1 Introduction

The identification of the potential social impacts that may result from project development is
based on a review of the project design and industry experience. These impacts include
aesthetics, noise, air quality (dust and pollutants), vibration, water discharge and runoff,
subsidence, waste sources include the open pit and surface infrastructure and access or haul
roads. If mining will cause quality deterioration of either surface water or groundwater,

remedial and treatment measures must be developed to meet discharge standards.

The potential impacts were also identified through site visits during the collection of baseline

data and during interactions with the local communities. Five factors were considered when

123

TRO

MANAGEMENT EXPE!

ROSINVEST

assessing the significance of all the social impacts, namely:-

Relationship of the impact to temporary (relating to measured time) scales - the temporal
scale defines the significance of the impact at various time scales, as an indication of the
duration of the impact.

Relationship of the impact to spatial (relating to space) scales - the spatial scale defines
the physical extent of the impact.

The severity of the impact - the severity/beneficial (state or extent of badness or benefit)

scale is used in order to

scientifically evaluate how severe negative impacts would be, or
how beneficial positive impacts would be on a particular affected system (for ecological
impacts) or a particular affected party. The severity of impacts can be evaluated with and
without mitigation in order to demonstrate how serious the impact is when nothing is
done about it. The word ‘mitigation’ means not just ‘compensation’, but also the ideas of
containment and remedy. For beneficial impacts, optimization means anything that can
enhance the benefits. However, mitigation or optimization must be practical, technically
feasible and economically viable.

The likelihood (degree of probability) of the impact occurring the likelihood of impacts
taking place as a result of project actions differs between potential impacts. There is
often no doubt that some impacts will occur (e.g. loss of vegetation), but other impacts
are not as likely to occur (e.g. vehicle accident), and may or may not result from the
proposed development. Although some impacts may have a severe effect, the likelihood
of them occurring may affect their overall significance.

Each criterion is ranked with scores

ssigned as presented in Table 6-10 (shown below)
to determine the overall significance of an activity. The criterion is then considered in
two categories, viz. effect of the activity and the likelihood of the impact. The total
scores recorded for the effect and likelihood are then read off the matrix presented in
Table 6-11, to determine the overall significance of the impact. The overall significance

is either negative or positive.

124

ROSINVEST

TROPICAL ENVIRONMEN MANAGEMENT EXPE!

6.5.2 Impacts and Mitigations Measures

6.5.2 1 Impact on Local Communities and Complaints

Cause and Comment

There is a possibility of complaints from the people from the communities especially those in
headman James which are closer to the proposed mine site. The following issues are likely to be

the sources of concern: -

= Disturbance of footpaths — People will likely complain that the project will disturb the
footpaths that they use in the area;

= Loss of farming plots on the footprint of the area of interest for the mine;

= Fear of drawing water from the local streams perceived to be contaminated by mine
operations; and

= Noise and Dust from the mine trucks operating in the area.

Significance of Impact Low to Moderate

Mitigation Measures

= Farming within the area of interest will be discouraged.

= Dust on the haul road will be regularly be suppressed by spraying water;

= People drawing water from local Chilobe and Chana streams will be regularly informed
on the quality of the water in these water facilities;

= Only equipment with noise levels up to 82dBA (measured at source) will be allowed to
operate at the mine and people will be sensitized on concentrating their daily activities
about 24m from the edge of the road;

= Signposts will be erected on all graveyards in the area. ROSINVEST will liaise with the
council on the choice of the cemetery which should remain active in the area ;

= ROSINVEST will implement speed retardants and limits on the mine roads to 50km/h

for safety reasons;

125
TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

= ROSINVEST will ensure that roads are kept clear of any debris and are smooth to avoid
noise and vibration; and
= ROSINVEST will engage the communities living along the haul road throughout the
project life.
Impact Classification
The negative impacts on the community will be cumulative and reversible.
6.5.2.2 Impact on the Establishment of Sound Relationships
Cause and Comment
Leaders of the people in the area (Traditional Leadership and government leaders) will be
involved from the inception to avoid the misunderstanding between the proponent and the
local community.
Significance of Impact Low to High

Mitigation Measures

Consultations relating to mine developments and other activities will constantly be relayed to

community leaders through ROSINVEST public relations office.

Impact Classification

The impact of establishing sound relationship with the community will be a cumulative and

reversible.

126
JANAGEMENT EXPER

Kany TROPICAL ENV

6.5.2.3 Impact on Economy — Local, Regional and National
Cause and Comment
The project will enable ROSINVEST establish a mine in an area which could improve
economically once the mine starts operating. This will create jobs in the local area, district and
regional level.
Decommissioning and closure unfortunately will be accompanied by possible job losses at the
mine. The local economy will likely be affected due to its high dependence on the mining and
related activities. If not mitigated or planned for, the impact will be severe for the
regional/national economy and the people involved.
Significance of Impact Low to High
Mitigation Measures
= ROSINVEST will continue with its exploration program in order to establish new ore
sources; and
= ROSINVEST will continue supporting diversification from mining activities in Chirobi
such as crafts, bee-keeping for honey and conservation farming;
Impact Classification
The impact on the regional and local economy will be a cumulative and irreversible.
6.5.2 4 Impact on Procurement and supply of Goods and Services
Cause and Comment

Procurement of goods and services is expected to continue during construction and operations

127
JANAGEMENT EXPER

RO:

VEST

Kany TROPICAL ENV

stage. Local procurement of materials and equipment is likely to be confined to relatively

specialized products which will be needed for the development and running of the mine.

ROSINVEST will procure goods and materials locally to the extent possible to ensure that

economic benefits are felt by the local suppliers and their employees.

ROSINVEST will ensure that procurement of good and services takes account of the manner
in which the material is produced, stored, transported so that good and services that violet
human rights and cause environmental degradation are avoided. Thus ROSINVEST will adopt

“cradle to grave’ concept of monitoring.
Goods and service procurement is likely to be active at regional rather than local level,
therefore the spatial scope is defined as ‘regional.’ However, even at the regional level, the
loss of business could have significant negative results.
Decommissioning and closure will be accompanied by fewer contracts for the supply of goods
and services. The local economy will likely suffer a significantly set back due to the loss of
such contracts. If not mitigated or planned for, the impact will be severe for the economy and
the companies/people involved.

Significance of Impact Low to High

Mitigation Measures

It is recommended that diversification of the economy be encouraged as early as possible by

both the mining companies and the government.
Impact Classification

The impact on procurement and supply of goods and services will be a cumulative and

reversible.

128
MANAGEMENT EXPE!

ROSINVEST

Loss of Employment

Cause and Comment

There is a possibility that people (both from ROSINVEST and Contractors) will likely lose
employment, for various reasons, during construction and operations stages of the project. It is
expected though that major employment loss will be at Mine closure stage. Loss of
employment will negatively impact the affected families, the community (as a result of the

economic trickle-down effect) and the government (loss of taxes).

Significance of Impact Moderate to Low

Mitigation Measures

Counseling and skills development as part of closure planning may assist some contractors to

sustain their businesses post-closure. Community development initiatives are not to be
exclusive for social development, but can encourage business development and the
identification of business opportunities in the general mining environment.
Impact Classification
The impact of loss of employment will be direct and irreversible.

6.5.2 6 Increased Business Activities
Cause and Comment
The development of the Rosinvest Mine Project will provide a lot of in Chirobi area. This will
help sustain, and possibly increase the current levels of business within the area and compel

government to improve infrastructure in the area.

Significance of Impact High to Moderate

129

Kany TROPICAL ENV

JANAGEMENT EXPER

Mitigation Measures
Dissemination of information about the mine and its operation through the corporate
communications function (annual reports) will potentially inform local business sentiment.
The same mode of communication will be used to alert the local business community to
imminent decommissioning and to other mining developments.
Impact Classification
The impact of increased business activities will be cumulative and irreversible.

6.5.2.7 Increased local risk of HIV/AIDS infection
Cause and Comment
The project is likely to attract a large number of job seekers from outside the community. This
population influx has the potential to increase the chances of the spread of HIV/AIDS
infections in the area. HIV/AIDS is not just a public health problem; it is a major development

crisis and will have implications on the operations of Rosinvest Mine Project. .

Significance of Impact Moderate

Mitigation Measures

ROSINVEST will implement an HIV/AIDS policy based on education and prevention, which
will be communicated to all employees. In practice, community, church and education groups
will be encouraged to support this initiative

Impact Classification

The impact of increased local risk of HIV/AIDS infection will be cumulative and irreversible.

130

JANAGEMENT EXPER

Kany TROPICAL ENV

6.5.2.8 Employees Health and Safety

Cause and Comment

ROSINVEST considers the safety and health of employees and contractors as paramount and

a fundamental requirement for continued operation and growth.

Pre-employment and periodic medical examinations will be conducted on all mine employees.

As a minimum, the baseline medical examination would include the following:

= A short medical history of the employee and his family history;
= Full occupational history of the employee;
= Signature of the employee to state that the above information is accurate and correct;

= Examination of:

Weight

Height

Blood pressure

Pulse

Urine test

Eye Test (Snelling Chart)

Chest X-ray (large 35 cm x 43 cm)

Audiometry test - physical and visual inspection of both ears

Lung function

NNN NNN NK NN

Cardio-respiratory examination (general physical examination)

A Doctor and trained staff will perform the employee medical examinations.

ROSINVEST will provide well-equipped sanitary facilities for its employees. Workers will
be encouraged to wash or shower frequently, particularly those employees exposed to dust,

chemicals or pathogens.

131
TROPICAL ENVIRONMEN

ROSINVEST

MANAGEMENT EXPE!

Workers in areas of high temperature and/or humidity will be allowed to take frequent breaks

away from these areas.

The Company’s Chief Medical Officer will keep a record of employee medical examinations,

specific surveillance records and medical history.

Significance of Impact High to Low

Mitigation Measures

Personal Protective Equipment (PPE) refers to protective clothing, helmets, goggles, or other
garments designed to protect the wearer's body or clothing from injury by blunt impacts,
electrical hazards, heat, chemicals, and infection, for job- related occupational safety and
health purposes. The following mandatory PPE would be required in all external areas within

the Project area:

= Safety Helmet;

= Steel-Cap Boots;

= Safety Glasses; and

= High-Visibility Clothing.

6.5.2 8.1 Dust and Gas

ROSINVEST would implement particulate and gas/vapour exposure controls which would
apply to dust, fibres, mist, fume (including diesel particulates), gas, and vapour exposure in
the workplace. The controls would cover, amongst other things, evaluation of particulate and
gas/vapour hazards, and development of a control program to ensure that employees and
contractors do not suffer adverse health effects in the work environment from particulates or

gas/vapours, either used or generated by the mine.

132

MANAGEMENT EXPE! ROSINVEST

The following controls would be implemented throughout construction and operation to ensure
employees and contractors would not suffer adverse health effects from noise generated in the

workplace:

= all noise sources in their area would be identified and assessed at least quarterly;

= noise sources in their area would be reassessed after any significant change;

= areas where hearing protection is required would be mapped and appropriately
signposted;

= where hearing protection is required a range of hearing protection devices that are
approved for site would be available;

= training would be provided in fitting, maintenance and the limitations of hearing
protectors;

= there would be documented procedures for inspection, assessment, and maintenance of
noise reduction devices and noisy equipment to ensure noise levels are minimised;

= employees would be given information, instruction and training regarding noisy
environments, including the hazards, potential health effects and control mechanisms;

= a formal review of the practicality of engineering controls would be conducted annually
in areas where a hearing conservation programme is required;

= each area where hearing protection is routinely worn (i.e. employees are exposed to
noise levels greater than 82dB(A) would have a plan of action for the control of noise;
and

= All employees would attend audiometric testing as required.

With the implementation of these control measures, the residual health risks associated with

noise and vibration are expected to remain moderate.

6.5.2 8.3 Raw Water

Water pumped from the open pits will be used as raw water for the operations at the mine.

133
TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

Boreholes will be sunk to supply drinking water.

The risk of unsafe drinking water is considered to remain low.

6.5.2 84 Waste

All first-aid facilities would be equipped with gloves and other protective equipment in

accordance with standard medical practice. Clinical waste would be segregated and incinerated.

Personnel are also at risk of bacterial or infectious disease when cleaning change houses and
toilets. Safe operating procedures would be developed for this work, including the use of

appropriate PPE and hygiene practices (e.g. washing hands before consuming food).

With the proposed control measures in place, the risks associated with other biological hazards

are considered to be moderate.

6.5.2 8.5 Hazardous Substances

Fuels (predominantly diesel), detergents, lubricants and oils, solvents, chemical for the leaching
and other processing chemical, degreasers, paints, resins and domestic cleaning agents would
form the majority of chemicals used at the mine site. The following controls would be

implemented:

= All chemical will be accompanied with Material Safety Data Sheet (MSDS);

= A register of all approved chemicals would be maintained;

= All chemicals would be labelled and stored according to the requirements of the
respective MSDS and relevant Zambian Regulations. Copies of MSDS's would be kept
near storage areas;

= PPE (e.g. gloves, face shields or respiratory-protection devices) and first-aid equipment
(e.g. emergency showers and eye-wash stations), as identified in the MSDS and/or risk

assessment would be maintained and available for use; and

134

TROPICAL ENV

MANAGEMENT EXPE!

ROSINVEST

= Training would be provided to employees and contractors through the site induction and

specific chemical awareness programs for relevant workers.

With the implementation of proposed controls, the residual health risk presented by hazardous

substances is expected to be moderate.

6.5.2 8.6 Manual Tasks

Manual tasks requiring force, repetition or awkward postures can lead to musculoskeletal

injuries. As much as possible these types of tasks would be eliminated through good design.

Where required, lifting devices would be provided to reduce manual handling.

Manual Handling System will be implemented by the Project and will provide the following

controls:

= good design, layout and practice, to minimise adverse health consequences due to
manual handling and vibration factors;

= completion of an assessment of manual handling and vibration risks associated with a
task or activity; and

= An ass

sment of ergonomic, manual handling and vibration risks for new plant or
equipment or modifications to existing plant or equipment.
With these controls in place, the risk of injury caused by manual handling injuries is low to

moderate.
6.5.2 8.7 Poor Lighting
Poor lighting levels or the lack of emergency lighting in times of power failure or emergency

situations has the potential to cause hazard. The following would be provided for both

construction and operation phases to provide a safe and comfortable visual environment:

135

JANAGEMENT EXPER

Kany TROPICAL ENV

= task lighting;

= access lighting, and

= Emergency lighting.

The Project would implement Lighting System which requires lighting surveys to be carried out

in all areas with permanent lighting on a regular basis or following a major change.

With the implementation of proposed controls, the residual risk presented by poor lighting is

expected to be low.

6.5.2 88 Injury from Vehicles

Vehicles on the proposed mine would include haul trucks, front-end loaders and light vehicles.
Collisions between these vehicles have the potential to cause serious injury to mine personnel

and members of the community. The following will be implementing to avert the impact:

= Roads would be designed to comply with requirements of the Road Safety Standards in
Zambian and roads graded to an adequate safe level for the vehicles;

= Construction workers and mine personnel operating vehicles on-site would be trained
and licensed, so that vehicles are driven in a safe and responsible manner;

= Safe work procedures regarding driver safety (including speed limits) and dust control
would be implemented;

= Speed limits around the site would be indicated by appropriate signage, and watering of
roads and access areas would be undertaken to suppress dust and improve visibility for
the driver;

= Adequate lighting would be installed on-site to ensure night driving and operating
conditions are safe; and

= Vehicle inspection checks would be undertaken as part of the routine maintenance

programme to control the risk.

The potential for injury from vehicles on the Project site during construction and operations is

136
TROPICAL ENV

JANAGEMENT EXPER

considered moderate.
6.5.2 8.9 Injury from Machinery

Personnel may be at risk of interacting with moving machinery and vehicles resulting in
potentially serious injury. Hazards in this category may occur during the construction of

infrastructure, movement of heavy equipment, maintenance programs or repair work.

ROSINVEST’s safe work procedure regarding the control of energized equipment and
machinery would be implemented incorporating isolation safety systems to reduce the likelihood
of exposure to sudden releases of all forms of energy to low levels. Appropriate speed limits and
traffic rules would be identified for the Project area. Barricades and visual demarcation would be
used to reduce the risk of pedestrian and vehicle interactions, as well as physical interaction with

other machinery.

The proposed controls would reduce the likelihood of occurrence personnel interacting with

moving machinery and therefore the risk to low levels.
6.5.2 .8.10 Fall from Height

There would be times where workers are required to work at height during the construction
phase (e.g. mine site building and the operation phase (e.g. maintenance of facilities).
ROSINVEST would plan activities so that work is performed at ground level where practical to
eliminate the requirement to work at heights. However, where working at heights ® is

unavoidable, ROSINVEST would implement the following controls:

= The hierarchy of controls are identified as follows:
1. Wherever possible work shall be performed from ground level.
2. In the event of raised plant and equipment, work shall be performed wherever
possible from permanently-positioned safe access to the task and work area.

3. Where this is not possible access via a temporary platform or elevated work platform

137

JANAGEMENT EXPER

Kany TROPICAL ENV

can be used.

4. An alternative option is to use a person-fall restraint system that does not allow the
user to fall.
5. Only in the event that none of the above options are possible, the work can be

performed by using a fall-arrest system after obtaining a working-at-heights permit.

= Personnel working at heights must be trained and deemed competent.
= Tasks undertaken from elevated work platforms will be accompanied with fall protection

equipment to be worn at all times and connected to an approved anchor point.

With these controls in place, the risk of injury caused by a fall from height is low to moderate.

6.5.2 8.11 Failure of Lifting Equipment

Items falling from height can also present a safety risk. PPE that protects against objects falling

from height include steel-capped boots and hard hats; will be worn in designated areas.

Failure of lifting equipment can result in serious injury. ROSINVEST will institute the following

controls:

= only competent operators can set up, inspect or operate lifting equipment;

= all lifting equipment would be inspected, maintained and stored to ensure the equipment
is able to function to its design specifications;

= lifting equipment must be used within their Safe Working Load for the conditions of use;
and

= A register of lifting equipment shall be maintained to record periodic inspections.

With these controls in place, the risk of injury caused by failure of lifting equipment is low to

moderate.

138
JANAGEMENT EXPER

Kany TROPICAL ENV

6.5.2 8.12 Shock from Electrical Installations

ROSINVEST will ensure that workers at electrical installation are protected by implementing

the following controls:

= electrical equipment and installations shall be designed, installed and maintained to

ensure that:

1. persons are not able to contact exposed conductors energised at lethal voltages;

2. under fault conditions persons are not exposed to lethal voltages, currents or arc
flash;

3. under fault conditions equipment does not pose a fire risk;

4. control systems, including protection systems, emergency stopping systems and
safety alarms operate safely under all operating conditions, including power
supply instability or failure;

5. there is an effective means for positive isolation of equipment or an installation;
and

6. Prior to accessing any electrical equipment, the hazards should be well
understood and appropriate isolations, permits and PPE identified and

implemented.
= electrical workers are competent for the tasks they perform;
= electrical equipment is regularly tested and maintained;
= earthling systems are installed and maintained, and
= Electrical plans are developed and maintained for services on-site.
With these controls in place, the risk of injury caused by electrical energy is low to moderate.
6.5.2 8.13 Risk of Injury in Confined Spaces

A confined space is an enclosed or partially enclosed space which is at atmospheric pressure

139
TRO ROSINVEST

MANAGEMENT EXPE!

during occupancy and is not intended or designed primarily as a place of work, and:
1. is liable at any time to:
v have an atmosphere which contains potentially harmful levels of contaminant;
v have an oxygen deficiency or excess; or
v cause engulfment; and

2. Could have restricted means of entry and exit.

For such working environments, ROSINVEST will implement the following controls and

processes required to be in place prior to entry into a confined space, including:

= assess and identify all confined spaces, including gas atmosphere testing;

= ensure only trained and authorised persons are permitted to enter confined spaces
through use of a permit system;
= ensure correct PPE is available for personnel working in confined spaces, and

= Rapid recovery procedures.

With these controls in place, the risk of injury in confined spaces is low to moderate.

6.5.2 8.14 — Slips and Falls

Slips and falls is mainly associated with poor housekeeping, such as excessive waste debris,
loose construction materials, liquid spills, and uncontrolled use of electrical cords and ropes on
the ground, are also among the most frequent cause of lost time accidents at construction and

decommissioning sites. ROSINVEST will implement the following countermeasures:

= Uphold good house-keeping practices, such as the sorting and placing loose construction
materials or demolition debris in established areas away from foot paths.

= lifting equipment must be used within their Safe Working Load for the conditions of use;

140

MANAGEMENT EXPE!

ROSINVEST

and

= A register of lifting equipment shall be maintained to record periodic inspections.

With these controls in place, the risk of injury caused by failure of lifting equipment is low to

moderate.

6.5.2 8.15 Shock from Electrical Installations

ROSINVEST will ensure that workers at electrical installation are protected by implementing

the following controls:

= electrical equipment and installations shall be designed, installed and maintained to

ensure that:

1. persons are not able to contact exposed conductors energised at lethal voltages;

2. under fault conditions persons are not exposed to lethal voltages, currents or arc
flash;

3. under fault conditions equipment does not pose a fire risk;

4. control systems, including protection systems, emergency stopping systems and
safety alarms operate safely under all operating conditions, including power
supply instability or failure;

5. there is an effective means for positive isolation of equipment or an installation;
and

6. Prior to accessing any electrical equipment, the hazards should be well
understood and appropriate isolations, permits and PPE identified and

implemented.

= electrical workers are competent for the tasks they perform;
= electrical equipment is regularly tested and maintained;
= earthling systems are installed and maintained, and

= Electrical plans are developed and maintained for services on-site.

141
RO:

VEST

JANAGEMENT EXPER

Kany TROPICAL ENV

With these controls in place, the risk of injury caused by electrical energy is low to moderate.
6.5.2 8.16 Risk of Injury in Confined Spaces

A confined space is an enclosed or partially enclosed space which is at atmospheric pressure

during occupancy and is not intended or designed primarily as a place of work, and:
3. is liable at any time to:
v_ have an atmosphere which contains potentially harmful levels of contaminant;
v have an oxygen deficiency or excess; or
v cause engulfment; and

4. Could have restricted means of entry and exit.

For such working environments, ROSINVEST will implement the following controls and

processes required to be in place prior to entry into a confined space, including:

= assess and identify all confined spaces, including gas atmosphere testing;

= ensure only trained and authorised persons are permitted to enter confined spaces
through use of a permit system;

= ensure correct PPE is available for personnel working in confined spaces, and

= Rapid recovery procedures.

With these controls in place, the risk of injury in confined spaces is low to moderate.

142
JANAGEMENT EXPER

Kany TROPICAL ENV

6.6 IMPACT EVALUATION CRITERIA

The objective of this section is to predict and to assess these potential impacts and to recommend
mitigating measures to be incorporated into the project design.
The assessment of the issues has been conducted according to a synthesis of criteria required by

the integrated environmental management procedure defined below.

6.6.1 NATURE OF IMPACT

This is an appraisal of the type of effect the proposed activity would have on the affected

environmental component. Its description should include what is being affected and in what way.

6.6.2 DIRECT IMPACT

An impact that appears immediately as a result of an activity of the project, for example, the loss

of ecological habitat is a direct impact.

The direct impacts would be experienced mainly during the site preparation and clearing, and
include effects on the physical environment, health and safety of the workers during the

developmental phase.

6.6.3 INDIRECT IMPACT

An impact that is related to the project but it’s of secondary nature. It only shows in an indirect
way. For example, the project may cause indirect impacts on the local economy of a community
by increasing accessibility to other markets or increased illegal settlements.

The indirect impacts are primarily socio-economic and extend beyond the project
implementation. The indirect impacts include changes in economic activities and long-term
changes, such as increased land degradation due to increased settlement and development at and

around the project site.

143
TRO

MANAGEMENT EXPE!

ROSINVEST

Unlike the direct impacts, which occur in the immediate environment, the indirect impacts would

be felt in the adjacent regions.

6.6.4 SPATIAL EXTENT

The physical and spatial size of the impact is a description of whether the impact would occur on
a scale described as follows:-
Site, the impact could affect the whole or measurable portion of the site. Whether it is limited to

the immediate area of the proposed project;

Local, the impact could affect the extended area adjacent to the site perhaps a neighbourhood or
small town. Whether it would affect environs up to 15km outside the immediate environment;

Regional, that impact could affect the area including the outlying areas of the city, the transport
routes and the adjoining towns and National. The impact could be as far as reaching

international boundaries.

6.6.5 FREQUENCY
Frequency is the incidence, occurrence, regularity, rate or rate of recurrence of the source of
impact. This is measured by the number of times of occurrence of the source of impact due to the

proposed development.

Occurs once, where the source of impact will either occur once or disappear with mitigation or

will be mitigated through natural process after occurring once due to the proposed development;

Occurs twice, where the source of impact will occur twice at any given phase of project
implementation and thereafter it will be entirely negated; and Occurs more than twice, where the
source of impact will continue or occur more than two times for the entire operational life of the

development, but will be mitigated by direct human action or by natural processes thereafter.

144

MANAGEMENT EXPE!

ROSINVEST

6.6.6 DURATION

The lifetime of the impact; this is measured in the context of the life-time of the proposed

development.

Short term, the impact will either disappear with mitigation or will be mitigated through natural

process in a span shorter than the preparatory phase,

Medium term, the impact will last for the period of the preparatory phase, thereafter it will be

entirely negated,

Long term: the impact will continue or last for the entire operational life of the development, but

will be mitigated by direct human action or by natural processes thereafter,

Permanent: the only class of impact which will be non-transitory. Mitigation either by man or
natural process will not occur in such a way or in such a time span that the impact can be

considered transient.

6.6.7 INTENSITY

A description of whether or not the intensity (magnitude) of the impact would be high, medium,
low or negligible (no impact). An attempt will be made to quantify the impacts on components of
the affected environment to be described as follows: Is the impact destructive, or benign? Does it
destroy the impacted environment, alter its functioning, or slightly alter it? These are rated as

follows:-

Low, where the impact will not have significant influence on the environment, and this will not
be required to be significantly accommodated in the project design or implementation; the
impact alters the affected environment in such a way that natural processes of functions are not

affected in any significant way,

145

TRO

MANAGEMENT EXPE!

ROSINVEST

Moderate, where it could have an adverse influence on the environment, which would require
modification of the project design or alternative implementation schedules; the affected

environment is altered, however, function and process continue, albeit in a modified way,

High, where it could have significant influence on the environment but cannot be mitigated or be
accommodated by the project environment by introducing alternative mitigation measures, such
as realignment at a particular stretch or adoption of different design measures. Function or

process of the environment is disturbed to the extent where it temporarily or permanently ceases

This will be a relative evaluation within the context of all the activities and the other impacts
within the framework of the project. Note that some impacts have a high intensity and a short

duration with no permanent audio effects.

6.6.8 SEVERITY

This describes whether the severity (harshness / gravity) of the impact would be high, medium,
low or negligible (no impact). The severity of the impact will be qualitatively determined on the
components of the environment to be affected by taking into consideration the following
questions. Is the impact harsh, serious or dangerous? Does it degrade the impacted environment,

alter its functioning, or slightly modify its natural state? These are rated as follows:-

Low applies where the impact is very little and will not have significant influence on the
environment. This will not be required to be significantly accommodated in the project design or
implementation and the impact changes the affected environment in such a way that natural

processes of functions are not affected in any significant way;

Moderate, applies where the impact could have an adverse influence on the environment and
would require some modification of the project design or alternative implementation schedules.
In this regard, the affected environment is altered while the function and process continue, albeit
in a modified way; and

High, applies where the impact could have significant influence on the environment but cannot

be mitigated or be accommodated by the project environment by introducing alternative

146

TRO

MANAGEMENT EXPE!

ROSINVEST

mitigation measures such as realignment at a particular stretch or adoption of different design
measures. In this regard, the function or process of the environment is disturbed to the extent

where it temporarily or permanently ceases.

6.6.9 PROBABILITY

This describes the likelihood of the impacts actually occurring. The impact may occur for any
length of time during the life cycle of the activity, and not at any given time. The classes are

rated as follows:-

Unlikely, the probability of the impact occurring is very low, due to the circumstances, design or
experience,

Possible, the impact could possibly happen, and mitigation planning should be undertaken,
Probable, it is most likely that the impact will occur at some or other stage of the development.

Plans must be drawn up before the undertaking of the activity,

Definite, the impact will take place regardless of any prevention plans, and only migratory

actions or contingency plans can be relied on to contain the effect.

6.6.10 SENSITIVITY

The sensitivity of the element being impacted would be regarded as being high, medium, low or
negligible (no impact). An effort will be made to determine the qualitative sensitivity of the
element of the environmental components being impacted upon due to the proposed
development. Is the reaction of the environmental component due to the impact acceptable or
not? Does it destroy the impacted environmental component, alter its functioning, or slightly
alter it?

Low, where the sensitivity of the element being impacted will not have significant influence on
the environmental component, and this will not be required to be significantly accommodated in
the project design or implementation. The impact to the affected environment will be in such a

way that natural processes of functions are not affected in any significant way;

147

TRO ROSINVEST

MANAGEMENT EXPE!

Moderate, where the sensitivity of the element being impacted could have an adverse influence
on the environmental component, which would require modification of the project design or
alternative implementation schedules. The affected environment is altered while the function and

process continue and the albeit in a modified way; and

High, where the sensitivity of the element being impacted could have significant influence on the
environmental component but cannot be mitigated or be accommodated by the project
environment by introducing alternative mitigation measures, such as realignment at a particular

stretch or adoption of different design measures. The function or process of the environment is

disturbed to the extent where it temporarily or permanently ceases.

6.6.11 DETERMINATION OF SIGNIFICANCE

The community provides information on the characteristics of the impacts and the significance is

determined based on this information.

Significance is an indication of the importance of the impact in terms of physical extent, intensity
and time scale, and therefore indicates the level of mitigation required.

The classes are rated as follows:-

Negligible, the impact is not substantial and does not require any mitigatory action,

Low, the impact is of little importance, but may require limited mitigation,

Moderate, the impact is of importance and therefore considered to have mitigation. Mitigation is
required to reduce the negative impacts to acceptable levels or positive impacts maximised,
High, the impact is of great importance. Failure to mitigate, with the objective of reducing the
impact to acceptable levels, could render the entire development option or entire project proposal
unacceptable. Mitigation is therefore essential. Positive impacts should be enhanced as a priority.
From the baseline information assembled in the previous chapter coupled with the information
gained during the consultation stage, the expected environmental impacts can be categorised into

positive and negative impacts.

148

JANAGEMENT EXPER

RO:

VEST

Kany TROPICAL ENV

In addition, it is important to consider the duration of the impact and at what phase of the project
it occurs, i.e. impacts during site preparation phase or impacts over the life of the (operational
phase) and whether the impacts are direct (i.e. removal of vegetation) or indirect (increased

sexual diseases as a result of the improved wages).

149
La TROPICAL ENVIRONMEN MANAGEMENT EXPERTS ROSINVEST -EIS

——

Table 19 Evaluation of Impacts

Description of Impact Spatial || Frequency ]/ Duration }| Intensity [] Severity Probability }| Sensitivity || Determination
Extent of Significance

Improved Aesthetics of the Area

[improved Aesthetics of the Are
Site Enhanced aesthetics of |] Indirect/ More than |] Long Moderate |} Moderate] Probable Moderate
Preparation || the project area by twice term
and improving the
Operational |} landscaping and
general cleanness of
the mine.

Boosting Supplying Sector

[Boosting Supplying Sect td
Site positive boost to the }] Indirect/ More than |] Long Moderate |} Moderate] Probable Moderate

Preparation |/local and national }} Direct twice term

and economy through its

Operation multiplier effect

Employment and Enhance Services

Site Employ about 82 ff Indirect/ More _ than |} Long Moderate |} Moderate] Probable Moderate
Preparation |/people during all the }j Direct twice term

and phases of theof the

Operational || project.

Improved local Econom:

Site Impacts on the local fj Indirect/ More than |] Long Moderate |} Moderate] Probable Moderate
Preparation || economy due to }] Direct twice term
and alternative income
Operational |} generating activities,

increased employment

levels, influx of people

to the area, land use

changes, increased

purchasing power.

150

TROPICAL ENVIRONMEN

MANAGEMENT EXPERT: ROSINVEST

Increased Social Interaction

Operational |} The project will offer }} Direct More than || Medium |] Moderate [| Moderate ] Probable Moderate High
variety of social twice term
amenities

Impacts on Localised Soil

[impacts on Localised Soild
Site Loss of organic matter }] Direct Medium [| Low Moderate ff Unlikely Moderate Moderate
Preparation || and nutrients by term
and removal of top soil and
Operation overburden. May result

in soil erosion

Impacts on Water Quality

Site Siltation of — water jj Indirect More than |] Long Moderate |} Moderate] Probable Moderate low
Operation courses due to soil twice term

erosion from mining

activities.

Impacts on Air Qualit:

Site Temporary air |} Direct More _ than }} Short Moderate |] Moderate |] Possible: Moderate Moderate
Operation pollution due to dust twice term

generated by

excavation, vehicle

traffic and

transportation of

materials and fumes

from vehicles and

equipment

Impacts on Noise

Site Noise generated _ by }} Direct More _ than }} Short Low Low Probable Moderate Moderate
Operation mining activities, twice term
especially vehicles,
earthmoving
equipment, excavation
151

Lon 4 TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

——
of construction
materials and Blasting

Impacts of Traffic

Site Mining activities could }] Indirect Medium |] Moderate [] Moderate [] Probable Moderate Low
Operation impact on undisturbed term

areas in the proposed
mining area.

Increased noise levels. ] Indirect i More _ than |} Long Moderate |} Low Possible Low Low
twice term

Impacts of Occupation Health and Safet

Site Lack of safety and }] Direct i Short Moderate |] Moderate |} Possible Low Moderate
Preparation || health regulations term
and could impact
Operation negatively on the
mining workers.
Operation Workers could be in ff Direct i More than |} Medium |] High Moderate ff Possible Moderate _ || Moderate
danger of accidents twice
from machinery such
as excavators etc.

152
TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST

7.0 ENVIRONMENTAL MANAGEMENT AND MONITORING PLAN

This Section presents the environmental management and monitoring plan. The plan shall be

audited annually to assess compliance and non-compliances shall be highlighted to management

for taking actions.

To successfully implement commitments presented in this report and specifically in this Section,
the Environmental Management Reporting structure below is hereby proposed. The Safety,
Health, Environmental and Social Manager (SHES) shall be appointed and this person shall be
responsible for coordinating all environmental and social activities. The Mine Manager is in
Charge of the Mine and Manager SHES shall report to him. A variety of alternatives, such as the

following, exist for the design and management of the project:

153
TROPICAL EN

ONMEN

MANAGEMENT EXPERTS RO:

VEST

Table 20:- | Environmental Management and Monitoring Plan (EMMP) and Cost Estimates

No. | Impacts or Aspects | Management and Management Activities or Monitoring Monitoring Responsible Annual
Monitoring Mitigation Measures Indicators Frequency personnel Monitoring
Objectives Cost (ZMK)
1.0 Positive Impacts of the Project.
Job creation To ensure that first | All recruitments shall be advertised | Number of locals employed Bi-annual General 10,000
priority is given to | in the local community and a | against the number of foreign Manager/Mine
the local people | database shall be developed for | employees Manager (to be
especially for non- | available local people with special done by an
specialized jobs skills independent
person)
1.2 Creation of business To facilitate local | Local business especially relating | Number of local businesses | Bi-annual Mine 20,000
opportunities to participation in | to daily consumables required at the | supported by the mine Manager/SHES
locals business mine shall be promoted. Examples Manager (to be
opportunities created | include garden and poultry produce. done by an
by Rosinvest (Z) | First priority shall be given to local independent
Limited suppliers person)
13 Increase to the | To align the mine | Top mine management shall remain | Active participation in the | Bi-annual General NIA
government revenue base | development in | committed to the Large Scale | Association of Large Scale Manager/Mine
through tax accordance with | Miners Association of Zambia and | Miners Manager
government policy on | shall continue providing the
large scale | necessary support
development of
mines
14 Increase to the | To ensure that all the | The company operations shall | Total tax paid to government | Annual General 10,000
government revenue base | revenue due to | remain open to external auditors | per annum Manager/Director
through tax government and the | and professional accounting (to be done by an
Local Authority is | systems shall continue _ being independent
remitted applied to ensure that all the forms person)
of tax due to government and the
Local Authority is remitted.
15 Profit to the company for | To operate the mine |The holding company shall | Number of __ investments | Annual General 15,000
reinvestment in a profitable continue identifying opportunities | undertaken or planned to be Manager/Director
manner so much that | for reinvestment especially in the | Undertaken within Zambia as (to be done by an
the company can re- | mining industry to ensure that the | part of reinvestment independent
invest and expand in | profit realized is shared with other person)
Zambia Zambians.
1.6 Increased corporate | To formalize the | All contribution to the community | Number _of corporate social | Bi-annual General 20,000

154
ROPICAL EN NMEN MANAGEMENT EXPERT: RO: VEST
social Tesponsibility | corporate social | shall be documented and publicized | responsibility activities Manager/SHES
especially in beekeeping | responsibility and | The Kalomo District Development | undertaken per year Manager (to be
activities, malaria | implement activities | Coordinating Committee (DDCC) done by an
control, conservation | in a _ systematic | shall always be consulted for any independent
farming, health and} manner and avoid | community development activity of person)
education. duplicity of effort by | significance
other institutions.
2.0 Social Challenges for Employees
2.1 Weakness in the family | To ensure that | The work schedule shall be | Number of weekends taken | Quarterly General 5,500
structure as a result of | workers have | formulated maintained and off and leave days taken per Manager/Mine
spending Five (5) days | reasonable time with | workers shall be reminded to employee Manager/Human
every week away from | their families go home when on break Resources
the family Manager
22 Risk of marriage break- | To strengthen family | Professional counseling services | Number of complaints | Quarterly General 5,500
upand marital problems | ties and avoid | shall be offered recorded — from _ family Manager/Mine
creating room for members and spouses Manager/Human
marital problems Resources
Manager
3.0 Conflicts with the Community
3.1 Land use and mining | To amicably solve | A grievance mechanism shall be | Number of grievances and/or | Monthly Mine 60,000
rights conflicts mining rights and | developed within Six (6) months | litigations recorded regarding Manager/SHES
surface rights issues | following approval of this report | land use and mining rights Manager (to be
that may arise | and this shall guide management of done by an
without all related grievances. independent
disadvantaging consultant)
anyone
3.2 Recruitment related To give first priority | Same as above Number of grievances | Monthly Mine Covered in the
Conflicts to the local people recorded Manager/SHES cost above
and ensure — zero Regarding recruitment of Manager
tolerance to labor local people
exploitation.
3.3 Encroachment and | To protect flora and | Same as above Number of cases of trespass | Monthly Assistant Mine | Covered in the
Trespass fauna resources in the and Manager/Security cost above
mining surface area Encroachment recorded by Manager
by preventing security personnel
trespass and
encroachment
34 Negative perception by | To create a good and | Same as above Number of negative | Monthly Mine Covered in the
the community towards | transparent comments about the project Manager/SHES cost above
the project relationship with the officially submitted Manager

155
MANAGEMENT EXPERT:

community and
prevent a hostile
perception towards

the mine by the local
people.

Discrimination To give an equal | Same as above Number of complaints | Annual General 10,000
opportunity to all the submitted to management Manager/Human.
employees including regarding discrimination Resources
those living with Manager
HIV/AIDS
4.0 HIV/AIDS Related Challenges
41 Stigmatization To treat employees | Equal opportunities shall be given, ] Number of employees | Annual General 15,000
living with | discrimination shall not be tolerated | submitted Manager/Human
HIV/AIDS — equally | and professional counselors shall be | complaints to the Human Resources
especially with other | engaged to offer counseling and | resources department Manager
employees voluntary testing services regarding
stigmatization
42 Discrimination To give an equal | Same as above Number of complaints | Annual General 15,000
opportunity to all the submitted to management Manager/Human.
employees including regarding discrimination Resources
those living with Manager
HIV/AIDS
5.0 Change of Landscape and Land Degradation
5.1 Loss of the natural | To try and restore the | Progressive rehabilitation shall Volume of waste material | Annual Mine 2,500
aesthetic value due to | natural built of the | be introduced and once production | used for backfilling purposes. Manager/SHES
opening up of the area by implementing | starts, backfilling of the pit with | The number of progressive Manager
area and mining waste | progressive waste rock shall also commence rehabilitation activities
disposal rehabilitation conducted per year. Number
activities. and type of trees and
planted as __ part
rehabilitation activities
progressive _rehabil
budget spent per year sha
also be considered.
5.2 Loss of land use| To minimize land | Same as above Total area cleared compared | Annual SHES Manager 2,500

potential due to mining
waste disposal and the
open pit development

clearing and to ensure
that all forms of
waste are

disposed of in
accordance _with the

with the mine licence area.
Volume of _ overburden
disposed off. Volume of raw
material transported to. the
washing plant and the volume

156
MANAGEMENT EXPERT:

Zambian legal of the pit.
Provisions
53 Hazardous and | To attain maximum | All the hazardous waste and non- | Quantities and types of | Monthly SHES Manager 5,000
nonhazardous waste adherence to the | hazardous waste shall be managed | hazardous waste generated
generation and disposal hazardous and non- | in accordance with respective | and disposed off. Area of land
hazardous waste | Regulations. contaminated by hazardous
management waste
Regulations
6.0 Occupational Health and Safety
6.1 Exposure to dust causing | To minimize dust | Periodic monitoring of ambient, | Medical reports, ambient dust | Annual Mine 90,000
silicosis emissions and protect | safety induction, medical check- | levels and number of dust Manager/SHES
all employees | ups, dust suppression and provision | protective clothes issued to Manager
exposed to dust of protective clothes employees Consultants
(TEME)
6.2 Explosion risk from | To avoid possible | Only blasting licence holders shall | Number of accidents and near | Monthly Mine N/A
explosives and fly-of | accidents due to poor | handle explosi the blasting | misses recorded Manager/SHES
rocks from blasting handling of | schedule shall remain at 16:00 hrs Manager
explosives and access to the pit shall be highly
restricted
63 Bodily injury due to | To minimize | Periodic safety talks shall be | Number of accidents and near | Monthly Mine NIA
misuse of machines and | accidents and near | conducted, safety statistics shall be | misses recorded Manager/SHES
accidents misses arising from | published, safety inductions shall Manager
usage of machinery | be compulsory and safety observes
shall be appointed.
64 Road traffic Accidents To minimize possible | Traffic signs and humps shall be | Number of accidents and near | Monthly Mine N/A
road traffic installed not only for the access | misses recorded Manager/SHES
accidents by adhering | road to the mine but including other Manager
to traffic control | public roads used to access the
standards and | mine site. All drivers be
procedures reminded of the dangers associated
with careless driving and road
traffic offences shall not be
acceptable
65 Open pit or dump wall | To conduct mining The pit shall be developed in | Number of tension cracks | Monthly Mine N/A
collapsing and overburden accordance with the pit design and | around the ~—pit'— and Manager/SHES
disposal in a a qualified Mining Engineer shall | Overburden Dump, accidents Manager

standard and
sional manner

always be responsible for mining.
Supervised end-tipping shall be
strictly followed and the dump shall
be managed and __developed

and near misses and number
of rock/earth fall recorded

157
MANAGEMENT EXPERT:

according to the proposed design
and conditions that shall be
prescribed by the Mine Safety
Department (MSD)

7.0 Air Pollution and Air Quality Monitoring

TA Dust emission from the
pit, waste dumps and
access roads

To minimize ambient
dust pollution by
monitoring and dust
suppression activities

Water shall be used for dust
suppression, protective clothes shall
be provided, medical check-ups
shall be done annually and ambient
dust monitoring shall be conducted

‘Ambient air quality results

Monthly

SHES Manager
Consultants
(TEME)

130,000

72 Exhaust fumes from
generators and heavy
mobile machines

To minimize air
pollution as a result
of exhaust fumes by
periodic servicing of
machinery

The machinery shall be serviced
according to the manufacture’s
specifications and schedule.

Conformance with the
servicing schedule

Monthly

‘SHES Manager

N/A

73 Workplace air Quality

To protect employees
working in confined
areas from air
pollutants

Air quality monitoring at various
benches within the open pit at the
overburden dump all be
conducted monthly to ensure that
siliceous dust is below the statutory
allowable concentration of 350
parts per cubic centimeter. Dust
masks shall also e provided to all
employees and it shall be
mandatory to use them when
working in the pit or at the
overburden dump.

Monthly siliceous dust
concentration results

Monthly

SHES
Manager/Mine
Manager
Consultants
(TEME)

15,000

8.0 Water and Soil Pollution

8.1 Hazardous waste
generation and disposal

To prevent soil and
water pollution by
proper _ generation,
storage and disposal
of hazardous waste

All forms of hazardous waste sha
be recorded. Generation and storage
shall be in designated facilities and
transportation and disposal shall be
done by registered companies.
Spillage containment facilities shall
always be available at points where
hydrocarbon wastes shall be
generated. All employees shall
undergo environmental induction

Quantities and types of
hazardous waste generated
and disposed of.

Presence of generation and
storage facilities. Evidence of

Monthly

SHES Manager

N/A

8.2 Domestic waste Disposal

To prevent water and
soil pollution by safe

Waste bins shall be provided for the
kitchen and offices and these shall

Quantities of domestic waste
generated _and disposed off.

Monthly

‘SHES Manager

N/A

158
MANAGEMENT EXPERT:

RO:

VEST

disposal of domestic
waste

always be provided with bin-liners.
Littering shall not be acceptable
and reminder signs shall be
installed to inform workers
visitors that all
must be thrown in designated w:
bins. The waste shall be disposed
through a landfill which shall be
licensed with ZEMA. Records of
the waste disposed off per week
shall be maintained.

‘Adherence to good practices
at the landfill (fenced,
warning signed, waste back
buried with top soil, and
facility under lock-and key).

83 Sewage disposal To ensure that | Septic tanks shall be constructed | Presence of the modular | Monthly SHES Manager N/A
sewage from the | with a soak-away system which | sewage treatment facility and
camp is disposed off | shall be used for domestic waste | the level of biological
in a nonpolluting | water such as water from the | parameters in the effluent
manner laundry as this may affect
biological activities if disposed off
through the modular sewage
management system
84 Effluent generation and | To attain maximum | Perimeter silt traps shall be | Weekly field results for pH, | Weekly for | SHES Manager 50,000
disposal adherence to the | constructed. All the open pit water | Conductivity, Dissolved | field Consultants
effluent standards as | shall be pumped into a settling | Oxygen and Total Dissolved | parameters (TEME)
enshrined to the | pond before discharge. The | Solids. Quarterly results for | and
Water Pollution discharged effluent shall__be | physical, chemical, total | quarterly for
Regulations frequently monitored. hydrocarbons and biological | lab
parameters as analyzed by a | anal
reputable laboratory
9.0 Noise and Vibration
91 Blasting activities To minimize noise | Noise monitoring shall _be | Noise results Monthly SHES Manager 15,000
and vibration by | conducted frequently and controlled Consultants
using the right type | blasting shall be applied (TEME)
of explosives
9.2 Haulage of material and | To reduce the noise | Same as above Noise results Monthly SHES Manager N/A
operations of the | emanating from
generator haulage tracks by
having the machines
frequently serviced
94 Workplace noise | To protect human | Noise monitoring shall be done | Noise results Monthly SHES N/A
Monitoring Health monthly and where noise levels Manager/Mine
exceed the international threshold Manager

159
MANAGEMENT EXPERT:

muffles shall be mandatory and
warning signs shall be provided

limit value of 85 dBA, use of ear

10.0Loss of Flora and Fauna

10.1 Loss of flora due to | To ensure that site | Bio-monitoring shall be conducted | Area cleared within the mine | Annual SHES Manager 8,000
project related site | clearing for project | annually to determine loss of | licence and density/diversity Consultants
clearing activities related activities is | vegetation. All site clearing | of trees preserved (TEME)
limited to the area | activities shall be approved by the
required for such | Safety, Health and Environmental
developments only Manager.
10.2 Deforestation due to} To protect forest | No charcoal burning shall be | Density of forest cover, | Annual SHES Manager N/A
charcoal burning and | resources in the | allowed. Security patrols shall be | number of charcoal kilns,
encroachment mining licensed area | implemented around the mine area | cases of encroachment
by preventing | to control deforestation. Awareness
trespass and | campaigns shall be conducted
encroachment by the Safety, Health and
Environmental Manager.
103 | Pit and OB dump | To reduce the extent | Vegetation clearing for the pit and | Area covered by the pit and | Monthly SHES Manager N/A
extension of land cleared for | dumpsite shall be limited to | overburden dump
the pit extension designated areas. The overburden
dump shall be vegetated as a way of
replacing vegetation loss
104 | Poaching and purchase | To avoid promoting | Being in possession of illegal game | Number of offences recorded | Monthly SHES Manager N/A
of illegal game meat by | poaching and | meat or killing of any wild animal
employees indiscriminate killing | shall be a dismissal offence. Buying
of wild fauna. of illegal game meat will not be
acceptable. Awareness regarding
this issue shall be
conducted for all employees
10.5 Weather To collect climatic N/A Rainfall information, | Daily SHE Manager 5,000
information for temperature information, Consultants
reporting purposes number of rainy days in the (TEME)
and use in day-today year, humidity, wind speed
operations and direction.
Total Cost 509,000

160
TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST

7A INSTITUTIONAL FRAMEWORK FOR MONITORING, REPORTING AND
SUPER VISION

In order to ensure that the identified environmental issues are addressed throughout the life cycle
of the project there will be need for all key stakeholders to collaborate. The main objective of
this collaborating network is to ensure that mitigation measures outlined in contracts are being
properly implemented by the Project owner. The main responsibilities of the collaborating

network will be to:-

= Complement the efforts for continuous monitoring and assessment of the implementation
of the environmental management plan.
= Liaise with respective local authorities on environmental issues which may arise during

the operation of the project.

7.1.1 MONITORING ARRANGEMENTS

To avoid deliberate creation of gaps between what actually gets implemented on the ground, the

contracts must spell out the sanctions for non-compliance with mitigation measures.

The developer is to compile an activity Environmental report from the field visits that will form

the basis for assessment of environmental performance.

71.2 OPERATIONAL PHASE

The local authority should be responsible for monitoring and management of all indirect impacts

occurring in the project area.

The following table illustrates the different stakeholders and their monitoring responsibilities
and reporting.

161

Kany TROPICAL ENVIRONME

JANAGEMENT EXPERTS

Table 21: Monitoring and Reporting Responsibilities

VEST -EIS

ZEMA

= Overall environmental performance of the Project

= Discussions with Project Manager

Rosinvest Zambia Limited

= Monitoring the implementation of EMP
= Overall environmental performance

the Project

= Regular environmental progress

reports to stakeholders

Contractor / Project/

Site Manager

= Mining Methods and Materials

= Implementation of mitigating measures for air, water, odour, etc.

= Environmental management of worksites
= Develop Waste management Plan

= Rehabilitation of abandoned worksites

= Performance of equipment

= Accidents (rock falls, pollution spills, etc.)

= Negative social and environmental impacts

= Regular environmental progress
reports to ZEMA

= Incident reports as and when
required (Pollution, accidents, etc.)

by ZEMA, local authority

= Environmental performance of equipment
= Implementation of mitigating measures

= Occupational health and safety plan

= Traffic and worksite accidents report

= Air quality

= Maintenance records
= Accidents reports

= Mitigating actions

Local Authorities

= Negative social and environmental impacts

= Complaints to Project Manager

162
TRO

AL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

8.0 CLOSURE AND DECOMMISSIONING

Closure and decommissioning of the Project would be accomplished in accordance with
Zambia’s Mining and Environmental Guidelines and the Company’s Policy and Standards.
Reclamation activities would be designed to achieve, at a minimum, post-mining land use
consistent with a level of productivity and biodiversity present at pre-mining levels. Post-mining
land use would be determined in consultation with the ZEMA, other Zambian governmental
institutions and stakeholders and local communities and is likely to include areas for agriculture,

livestock grazing and wildlife habitat.

A detailed Closure and Decommissioning Plan is required to be submitted to the ZEMA. The

Closure and Decommissioning Plan would describe reclamation objectives and_ specific

reclamation/closure activities for the open pits, Waste Rock Disposal Facility, Tailings Storage
Facility, Water Storage Facility, Crushing, Washing and Process Plant, Sediment Control
Structures, storm water management structures and ancillary facilities. Final grading and

contouring schemes would also be described for the Project area.

The Closure and Decommissioning Plan would be developed for anticipated operational
conditions of facilities, tailings characteristics, site climatic conditions and available construction

materials.

The Closure and Decommissioning Plan would also include descriptions of practices to be
implemented for post-operational water management and for ensuring long-term stability of

reclaimed areas.

The Company’s broad reclamation objective for the Proposed Mining Area is to ensure that the
site is left in a condition that is safe and stable, long-term environmental impacts are minimised

and any future liability to the community and future land use restrictions are minimised.

Specific Reclamation Objectives to be included in the Closure and Decommissioning Plan

include:

163

MANAGEMENT EXPE!

ROSINVEST

= Legal Compliance - Meet all statutory requirements.

= Landform Stability - Ensure that land is left in a stable condition that minimises long-
term environmental impacts and does not compromise proposed post mining land uses.

= Eco-system Re-establishment - Reclaiming as much of the affected area as possible to a
condition where its pre-mining usage can resume and ensuring the eco-system function is
representative of this land-use. The primary pre-mining uses include cropland, livestock
grazing and small residential development.

= Water Quality- Ensure that the quality of water that discharges from the reclaimed mine
area meets standards for the immediate downstream use.

= Public Safety - Ensure that reclaimed land is physically safe for people to access and
does not pose a human health risk.

= Infrastructure — Decontaminate, decommission, salvage or demolish all structures on the
site according to the terms of the mining agreement. These include facilities, ancillary
equipment and buildings.

= Biodiversity — Ensure that the biodiversity of the Proposed Mining Area is maintained at
pre-disturbance levels or improves.

The Company has prepared a Provisional Land Rehabilitation Plan that addresses land

stabilization and erosion controls during the life span of the mine. The Company proposes to
optimize this provisional plan to address the land stabilization and erosion control issues

associated with the broader Project

Notwithstanding the outcome of processes to arrive at a more detailed and sustainable Closure
and Decommissioning Plan and Land Rehabilitation Plan, this section of the EIS provides a

framework for the closure and decommissioning approach for the Project.

8.1 GENERAL APPROACH

Short-term reclamation goals would be to stabilize disturbed areas and protect disturbed and

adjacent undisturbed areas from unnecessary or undue degradation by erosion or sediment

164

MANAGEMENT EXPE!

ROSINVEST

transport and deposition. Long-term reclamation goals would be to ensure public safety, stabilise
the site and establish a productive vegetative community consistent with specific and targeted
post-mine land uses and in line with the EMA reclamation success criteria. The Company’s
priority is to decommission and reclaim the Proposed Mining Area in a manner that is protective
of human health and the environment, to the maximum extent practicable. General reclamation

activities would include the following:

= Contour the surface of the Tailings Storage Facility,

= Place a portion of the waste rock in the open pit,

= Contour the surface of the Waste Rock Disposal Facility,
= Regrade roads,

= Complete grading to ensure adequate drainage control,

= Remove and regrade stockpile areas,

= Replace salvaged topsoil,

= Seed disturbed areas and

= Monitor reclamation success.

Reclamation activities would be progressively completed during the operational phase of the
Project as specific areas or facilities would no longer be needed to support operation, and the

activities would continue for approximately two years after mining ceases.

Upon completion of reclamation and decommissioning activities, the site would be subject to
post-closure monitoring. Post-closure monitoring would continue after the reclamation phase of
the Project until such time as all closure objectives and success criteria defined in the final

approved closure plan have been met.

8.2 RECLAMATION ACTIVITIES

Several reclamation actions would take place prior to, during and following mine development

activities within the Proposed Mining Area. These actions are described below.

165

TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

8.2.1 TOPSOIL SALVAGE

As the mine, haul and access roads, stockpiles, Waste Rock Disposal and Tailings Storage
Facilities are being constructed; the Company would recover available topsoil from these sites
for future use in reclaiming disturbed areas. Topsoil profiles vary considerably across the
Proposed Mining Area. Recovery depths would be determined through an analysis of soil data
collected during baseline studies of the Study Area as verified by on-the-ground reclamation
specialists during salvage operations. The overall intent is to obtain only the growth medium
(topsoil and subsoil) necessary to achieve the objectives of the Closure and Decommissioning
Plan. Topsoil would be salvaged and transported to stockpiles using scrapers, wheel and track
dozers, haul trucks and loaders. Subsoil materials, where suitable for use as growth media in

reclamation, would be salvaged and stockpiled separately from topsoil.

8.2.2. ©GRADING DISTURBED AREAS

Prior to replacing topsoil or suitable growth media, facility sites and other disturbed areas would
be graded to attain a stable configuration establish effective drainage, minimise erosion and
protect surface water resources. To the extent practicable, grading would blend topography of

disturbed areas with the surrounding natural terrain.

Angular features, including tops and edges of the Waste Rock Disposal Facility, would be

rounded.

8.2.3. REVEGETATION

Prior to initiating the proposed reclamation vegetation plan, the Company would evaluate topsoil
replacement depths for various exposures to arrive at a design that accounts for soil replacement
depths that may vary according to location and soil type. The variety of replacement depths
would provide different vegetation mosaics on reclaimed areas. The regraded surface would be

ripped where necessary prior to placement of topsoil. Ripping would reduce compaction,

166

TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

maximise infiltration, provide a uniform seed bed and establish a bond between subsoil and
topsoil. The Company’s re-vegetation programme goals would be to stabilize reclaimed areas,
ensure public safety and establish a productive vegetative cover based on applicable land use

plans and designated post-mining land uses.

8.3 CLOSURE AND DECOMMISSIONING OF MINE
COMPONENTS

Using methods described above, decommissioning and reclamation of the major components
associated with the Project would occur as described below. Variations to these general
descriptions, up to including salvaging much of the infrastructure associated with these facilities,
would occur in the event the outcome of the process that engages stakeholders in developing a
sustainable land rehabilitation plan for the Project indicates otherwise. The Closure and

Decommissioning Plan envisioned represents a more traditional approach to site closure.

8.3.1 OPEN PIT

The open pit would cause a change in land form in the Proposed Mining Area which would be
considerably different from current topography. As indicated previously, the Company would
concurrently place waste rock in the smaller lobe of the open pit and complete reclamation

during mine operation.

The surface of the waste rock placed in the open pit would be stabilized and sloped to promote
positive drainage, covered with a growth medium and re-vegetated in accordance with the
Closure and Decommissioning Plan. The slope of the reclaimed area trending into the open pit
would be stabilized but would remain relatively steep. Access to the rim of the reclaimed area

would be limited to ensure public safety is maintained until the pit lake forms.

167

TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

8.3.2 WASTE ROCK DISPOSAL FACILITY

Following placement of waste rock in the open pit, the remaining waste rock in the Waste Rock
Disposal Facility would be graded and recon toured to provide a minimum 3.0H: 1.0V reclaimed

slope.

Grading would minimise potential for slope failures or rill erosion, facilitate reclamation
activities (seeding, mulching), and provide a surface that would enhance water retention and
support vegetation. The top of the Waste Rock Disposal Facility and remaining safety benches
would be graded to promote runoff of water (free draining), prevent ponding or impounding of

water and limit erosion.

Waste rock would be graded and ripped to relieve compaction from mining equipment. Upon
completion of grading, the Company would redistribute topsoil or other suitable growth media
over the waste rock. The area would then be seeded according to the Closure and

Decommissioning Plan.

8.3.3. ORE STOCKPILE

Generally, ore stockpiles would be removed by the end of mine life and stockpile areas
reclaimed by grading and re-vegetating to blend with surrounding topography. Ore stockpiles
that are not treated during the life of the project would be reclaimed using methods as described

for the Waste Rock Disposal Facility.
8.3.4 PLANT SITE
The mill and process plant would be decommissioned prior to demolition or salvage of any

structures. Portable equipment of value including vehicles, furniture and computers would be

removed for subsequent reuse or salvage. Decommissioning the crushing and washing plant

168

TROPICAL ENV

JANAGEMENT EXPER

RO:

VEST

would be initiated once the last ore has been processed. The Crushing plant would be
decommissioned once all economic recoverable tin solution has been processed.

Contaminated soil from oil spills and lubricants would also be removed and placed in an
approved disposal facility. Stripped areas in the vicinity of the mill and process plant would be
scarified, covered with topsoil, graded to match contours of surrounding topography and re-

vegetated.

8.3.5 TAILINGS STORAGE FACILITY

Reclamation of the Tailings Storage Facility would commence upon termination of tailings
deposition. After removal of the pond (through evaporation or direct discharge, depending on the
quality and timing of the action) in the low area adjacent to the final spillway, the tailings surface
would be allowed to dry to the point where cover placement is possible without excessive
deformation of the tailings surface. Drying is expected to take approximately 12 months in the

decant/final spillway area followed by installation of a cap during the dry season.

Tailings would be drained via the under-drain system. The under-drain system installed
throughout the tailings basin serves to reduce the phreatic surface within the tailings. Drains
would report to a collection sump, which would be dewatered by pumping from an access riser
pipe. Water treatment may be required during the dewatering process to ensure that water from
the facility can be discharged in accordance with applicable standards. Water quality monitoring
of the seepage and treated effluent would be conducted during the closure period until such time

as seepage meets discharge criteria or until seepage ceases.

The primary focus of reclamation would be revegetation, erosion control and storm water
management. The final profile of the tailings surface would slope from the north, east and west
embankments toward the final spillway. The low point on the tailings surface would be adjacent
to the spillway so that reshaping of the tailings surface would be minimized. The capping
material type and configuration would be determined during detailed design of the closure plan

for the facility.

169

TROPICAL ENV

JANAGEMENT EXPER

8.3.6 WATER STORAGE FACILITY

The Water Storage Facility would either remain as the responsibility of operations and
maintenance, given to an appropriate institution or breached and reclaimed, depending on the
approved Closure and Decommissioning Plan. Maintaining the facility may be useful for the
local community as a source of water for a variety of applications. Ongoing maintenance of the
dam and outlets would be required as well as the source water system that would maintain a

desired pool elevation.

In the event that the approved Closure and Decommissioning plan requires removal of this
facility, an engineered dewatering process would be developed to either direct the water into the
downstream drainage (depending on water quality) or into the open pit. The dam creating the
reservoir would be removed with material to be used for reclamation cover material (if suitable)
or hauled to the waste rock disposal facility prior to reclaiming those sites. The impoundment
area would be allowed to dry and the resultant land surface would be scarified, shaped to blend

in with surrounding topography, covered with suitable growth media and re-vegetated.

8.3.7 SEDIMENT CONTROL STRUCTURES

Upon completion of closure and reclamation activities, accumulated sediment would be removed
from areas upstream of the sediment control dams. Where possible, sediment and topsoil
collected from the base of the sediment control structures would be redistributed in areas
requiring additional reclamation growth media. The sediment control structures would then be
breached to restore free flowing conditions and the area reshaped to blend with the surrounding

topography.

8.3.8 ROADS

Roads associated with the Project would be reclaimed concurrently with cessation of operations

in each individual area. Roads remaining at the end of mining operations would be reclaimed

170

MANAGEMENT EXPE!

ROSINVEST

when no longer needed for reclamation and/or monitoring access. Reclamation of haul roads
would be by grading to provide proper drainage, replacement of topsoil and revegetation.
Reclaimed roads would be graded, to the extent practical, to re-establish the original topography
and drainage of the site in order to minimise erosion. Haul roads associated with the waste rock

disposal facility would be reclaimed concurrently with closure of the disposal site.

Exploration roads, drill pads, sumps and trenches would be reclaimed in conjunction with
ongoing operations. Exploration roads are constructed by stripping topsoil and using the topsoil
as a safety berm at the edge of the exploration road. Topsoil in the berm would be redistributed

back onto the graded surface during reclamation.

8.3.9 ANCILLARY FACILITIES

At the end of the Project mine life, the explosives magazine would be removed in consultation
with the MSD and fuel tanks and other mine support structures with significant salvage value
would be dismantled for salvage or used for other operations in the area. Unused explosives
would be returned to the vendor or used at other mine sites. Some Project facilities, such as the
accommodation and administration structures, may be turned over to an agreed upon end user or

may be dismantled at the government’s discretion.

84 MONITORING

Procedures for short- and long-term monitoring of the Proposed Mining Area after closure would
be established as a continuation of the operational monitoring programme to ensure that mining
activities do not affect surrounding areas. The items scheduled to be monitored should not be
considered as an all-inclusive monitoring list, and would be updated as mining and reclamation
activities progress. Periodic environmental reporting would be undertaken as required by the

appropriate statutory authorities.

171

MANAGEMENT EXPE! ROSINVEST

Short-term monitoring would consist of monthly monitoring of groundwater, fugitive dust,
revegetation progress, surface water run off quantity and quality, open pit condition, pit lake
water quality and Waste Rock Disposal Facility and Tailings Storage Facility effluent quantity
and quality. Monitoring would be performed routinely for the life of the Project. Monitoring
groundwater, surface water and pit lake water would consist of sampling for a selected list of
parameters. Air monitoring stations would be installed and sampled for fugitive dust.

Revegetation would be inspected for erosion, biodiversity and growth.

Long-term monitoring would be conducted on a quarterly basis and would consist of a
combination of observations, well measurements and sampling for water and air quality.
Groundwater and surface water sampling and site observations would be conducted in

accordance with a schedule agreed upon in discussions with the appropriate agencies.

172
TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

Table 22:- Decommissioning and Closure Activities and Cost Estimates

Project Facility Activity Responsible Cost (K)

Organisation/Personnel

Direct Costs

Open Pit Groundwater filling of open pit; construct spillway and decant | Developer/Site Manager 80,000

System; grade and place topsoil on selected areas; establish
erosion control vegetation; establish initial soil stabilizing and
nitrogen fixing vegetation; establish final land use vegetation on

selected areas.

Total Waste Rock Disposal Facility Reshaping/topsoil placement of selected areas(1), establish | Developer/Site Manager 45,000
erosion control vegetation — slopes, tops, and benches, establish
initial soil stabilization and nitrogen fixing vegetation, establish

final land use vegetation

ROM Zone Reshaping, topsoil and growth media placement, establish | Developer/Site Manager 15,000
erosion control vegetation, establish initial soil stabilizing and

nitrogen fixing vegetation, establish final land use vegetation

Plant Site Demolition and removal of treatment plant, structures, concrete | Developer/Site Manager 20,000
(Treatment plant; Mine Services; | footings; backfill foundation areas; removal of affected soil; re-
Explosives Magazine) spreading of topsoil/overburden; establish erosion control

vegetation (flat surface); establish initial soil stabilizing and

173
TROPICAL ENVIRONMEN

MANAGEMENT EXPERTS ROSINVEST -EIS

nitrogen fixing vegetation; establish final land use vegetation.

Haul & Access Roads Rip and grade, place topsoil in selected areas, establish erosion | Developer/Site Manager 25,000
control vegetation, establish initial soil stabilizing and nitrogen
fixing vegetation, establish final land use vegetation
Sediment Control Structures and | Remove sediment — place on reclaimed areas ; remove and | Developer/Site Manager 18,000
Process Water Ponds dispose of liner; rip and grade compacted surfaces; replace
growth media on selected areas; establish erosion control
vegetation; establish initial soil stabilizing vegetation and
nitrogen fixing vegetation; establish final land use vegetation.
Tailings Storage Facility Area Reclaim oxide waste from dump, truck, and place & spread | Developer/Site Manager 8,000
topsoil; final grading for water management; water treatment as
necessary; establish erosion control vegetation; establish initial
soil stabilizing and nitrogen fixing vegetation; establish final
land use vegetation.
Sub Total 211,000
Indirect Costs
Mobilization and Demobilization Developer/Site Manager 12,000
Consulting services Developer/Site Manager/Consultant 10,000
Management Developer/Site Manager 50,000
Repairs and Maintenance Developer/Site Manager 50,000
Monitoring/Decommission Report Developer/Site Manager/Consultant 60,000

174
TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

Grand Total 391,000

175
JANAGEMENT EXPER

Kany TROPICAL ENV

9.0 CONCLUSION AND RECOMMENDATIONS
9.1 FINDINGS OF THE EIA

The proposed Rosinvest Zambia Limited Mine is located within the Southern Province, and
within the Kalomo District Municipality. The study area is underlain by the Tin deposits.

Activities in the surrounding areas include mining activities as well as farming.

The proposed mine will be developed on a land constituting a total area of approximately 40km?.
The site is previously undisturbed with activities consisting of a combination of vacant,
wilderness land and subsistence farming. Sensitive areas were identified prior to the
development and conceptual design of the mine layout, which therefore takes cognisance of the

environmental sensitivities of the study area.

The main impacts associated with the development include impacts on the groundwater,
including seepage from the tailings dam and dewatering of the mine. Impacts on the air quality
are significant without mitigation measures; however, with the implementation of appropriate
mitigation measures as outlined in this report, the impact significance is reduced to “low”.
Impacts on the terrestrial ecology are significant and have a rating of “medium” for the loss of
vegetation of medium ecological importance, as well as fragmentation of natural habitat. Other
impacts assessed include impacts on the aquatic ecology of the Chirobi area, impact on soils,

noise, heritage resources, visual and impacts on health and social wellbeing.
9.2 RECOMMENDATIONS

The mitigation measures proposed by the specialists were incorporated into the Environmental

Management and Monitoring Programme (EMMP) and must be adhered to by the mine.

176
MANAGEMENT EXPE!

ROSINVEST

Roles and responsibilities were assigned to each mitigation measure. Monitoring will take place
for the groundwater and atmospheric emissions. Monitoring measures are included in the

EMMP.

It is recommended that an Environmental Management System is developed by the mine, which
should be incompliance with ISO14001. The mine should aim to acquire ISO14001

accreditation.

9.33. CONCLUSION

It is recommended that the mine is authorised to proceed for the following reasons:

= The new mine will be located in an existing mining region and therefore will not induce
an unexpected disruption to the social environment.

= The mine will be located outside of areas of environmental. However, vast expanses of
the vegetation type occur in the surrounding areas, thus in the event that the mine
proceeds, it is anticipated that the impact will be of medium significance.

= The impacts of dewatering of the underground aquifer, as well as seepage from the
tailings dam are significant; however, these impacts can be mitigated to a certain extent,
and therefore do not represent fatal flaws.

= Other impacts can be mitigated to levels which are acceptable, and therefore will not
have a detrimental impact on the environment.

= The proposed mine will induce positive socio-economic impacts within the area and the

Province, which is currently characterised by high levels of unemployment.

177

TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

LIST OF ANNEXTURES
TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

ANNEX 1

ATTENDANCE REGISTER
MANAGEMENT EXPER’ ROSINVEST

\
4

Latah
“TEV TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS

| CONTACT NO. 0977 864057

REGISTER FOR ROSINVEST

CHce* _SCOOPING MEETING IN KALOMO DISTRICT OF SOUTHERN PROVINCE
IGE Sida, Cote LA

Cirlose Vitec DATE bine to saunneeZO14

heap Demet SKALOBE
. NAME ORGANISATION/ADDRESS/CONTACT NRC NO, SIGNATURE
Se a at alm in ___ NUMBER a.
4 [nates Avy Sa | Tere ONPARERTA [ene si fic | act
azecai6ll

Q\ SoHN  BANEA wu 181093 L

2

Bl Micunee AKA Fa 44-7087 | 3103 42/G1/) Patktee

al| maxweee Soddue O977: “Tiqanes/6s/) ! ie

[Ms zy 2140/91 [1 | 9 We
1826 7a)ball (Ps. ~ Le

LASS 124 (4/4
LNG358/66//
276His Mol

Ros twVtST

CHOU RAN
Rosi NVFEST 0976

Wo 5ES

key NVESD OTSAS
J0| STeenew wren. Pros. ives tT 093 4tuset |My Gotan lt
31363 149/)

Yl Dan aAtt ch bONiGA  lOoei Nv eo7 OFTESS4
Bl sbi — Stdutdebee | Jur eGee __ Nite _| duetphg ths
| Cla Be 694710796124 Sasulo/,
| chasa oq7usnner __prqr6E¢T6ts
CHnnA assépahe, log t612c0k) [Cepiongum

180
ROSINVEST

22Gnte|-t6) 1 |

Lay7a _|

wages maia2

Doke\y Siecle es s6st/16{1  \DoRott —_
Biansse ACSI
ev
wagsee(e\ |e

ru Snex

Require  Srawbel

clea faced

ads f
i “

potska scl A

lines, Peuipey, lu sma |

Viola  Sramueme ly Chara

heePimvohr, Delemyana Nr. IC
fates: sr0 =<

Yy euore,

aya heh

Dh bance 1 Feber
Ja dacuy mBsob (164 \ 1 pounpeys |
[sa o305 [1611 | 6. Gye ongo-

181
a _Cugevt- Ss

Sic SSOooh ALS.

ROSINVEST

Si ant

Mi Le OCH.

Noe

3-| Spmes_.s baton
A lekucvakanru SReoweh
Sicmeecsett gre

[a jauoBra Gi BEr7| CH Sri

2 (.5iAavan
Sltailes Sendo

Qi Lechsey siahaSyu

3 Banlet  ManSimn eta

i Dipwessay Mbissstte tt Charen

pip _|assqéa/ab/

fesune |

CH oSe

Cw hoes Dic 10 bar

Chart alpe. aie 188 S5u8/el a

= \ un

oe ML. 13 265° 9 Fels
thes bubs Nit 23qub4/teh

Maka gala Nib _|222i9¢/zese |

Smale adu

qeollx]
12-3599 J 20/

main

OSU SoS6ig 21992

21435
_|934a00 FEM

alte lft
anand FA

n Petals somal
43
24
25

al Sir Pere Ta besten

ay

ESS

26

| Seog ime
pal dacct vr

wabdh tabs. qala
Makengala Nol

im

a4

182

MANAGEMENT EXPER’ ROSINVEST

_ EM, TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS
Pee x CONTACT NO. 0977 864057

REGISTER FOR ROSINVEST

SCOOPING MEETING IN KALOMO DISTRICT OF SOUTHERN PROVINCE

DATE:..

ORGANISATION/ADDRESS/CONTACT NRC NO. SIGNATURE
NUMBER

wolule
123951) (te f4
tei test

__|154307/1644
=e CTE.
ala fera2act ded |

[Evens ren :

|skyphern_tat  vadensclal

Baphices —Kelemdla Lass N
t

[Paloscn

ae MBieacs.

183
TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

ANNEX 2

MINUTES OF THE
SCOOPING MEETING
TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

MINUTES OF THE SCOOPING MEETING FOR ROSINVEST (Z) LIMITED
TIN MINING PROJECT KALOMO DISTRICT

Date 13" March, 2014,
Venue: Chirobi Village

Attendance: See attached schedule

Chairman’s introduction remarks

The Chairman (Mr. John Simumba Director Tropical Environmental Management
Experts (TEME)/Mr. Silungwe interpreter (Rosinvest Zambia) called the meeting to order at
exactly 12:30hrs. He begun by welcoming everyone present at the meeting. He introduced
himself first and then introduced the developer to the gathering. He told the meeting that his
company has been contracted to carry out an Environmental Impact Assessment (EIA) and
prepare an Environmental Impact Statement (EIS) afterwards which will be submitted to the
Zambia Environmental Management Agency for approval of the project before commencement.
He told the meeting that his area of concern is the environment. He said that before any
submission to ZEMA a meeting like this needed to take place so that all views and concerns

regarding the project would be taken into account and incorporated in the document.

Mr. Simumba

Mr. Simumba talked about the environmental part of the project and mentioned that the meeting
was called because the government requires that the public meeting be conducted before
development could take place. He quoted The Environmental Management Act (EMA) No. 12 of
2011 which came into force after repealing the Environmental Protection and Pollution Control
Act (EPPCA) of 1990 cap 204 of the laws of Zambia. This Acts states that the Agency shall
conduct surveys on the state of the environment and research and forecast environmental
changes and undertake other studies that may contribute to the formulation of policies and

185

MANAGEMENT EXPE!

ROSINVEST

preparation of action plans and strategies with regard to environmental protection, conservation
and management. It also provide for the prevention and control of pollution and environmental

degradation.

He said that in 1997, the EPPCA established regulations for conducting and reviewing of
Environmental Impact Assessments as well as detailing the types of projects that require
Environmental Impact Assessment. Mr. Simumba stated that the project under consideration

came under section 4 of the Second Schedule Regulation7 (2).

He stated that the law required that the developer had to meet certain requirements and also had
to follow them as they were in the document so that environmental impacts on mining would be

minimal.

He also mentioned that there were a lot of things that take place during mining like disturbing the
livelihood of the people, habitat of the area, and noise and air pollution from moving vehicle if
the mining was not done in a controlled way. He retaliated that trees would not be cut
unnecessarily to avoid soil erosion. He pointed out that there will be little disturbance to the eco-

system of the area in order to maintain the habitat.

Mr. Simumba mentioned that as neighbours and stake holders they needed to know what will be
happening and if they had any comments, complaints or questions concerning the project they
would be addressed and there comments would be put in the document that would be produced
as Environmental Impact Statement (EIS).He also mentioned that the EIS document would be

advertised in both the print and electronic media for more than 2 weeks.

He then listed issues that the study will address surrounding the following aspects of the

environment;

= Land and soil;

= Air quality and noise environment;

186

TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

= Surface water;

= Underground water and quality;

= Occupational health and safety;

= Public health and safety;

= Traffic, road safety and public access;

= Local Ecosystem, vegetation and habitat; Land use/ Aesthetics;

= Employment and multiplier effects

In conclusion he mentioned the benefits of the project and the development that will be brought
to the area and how as neighbors they would be able to benefit from the project during life cycle

of the project.

Then Mr. Simumba called upon Mr. Banda to outline the Social-Economic Impacts that will

result when the project is implemented.

Social-Economic Impacts outlined by Mr. John Banda

Mr. Banda talked about the social impacts of the project like creation of employment of about 80
people will be employed construction and operation of the mine. He stated that most of the work
will be given to local people. He also talked about the multiplier effects that would come with
the project where other businesses would benefit like suppliers e.g. food suppliers and benefits
that would go to government department like Kalomo District council from collection of levies.
He also mentioned benefits to the insurance industry, Napsa, Workers compensation ZRA and
the banking sector. He mentioned the benefits to local people both skilled and unskilled who
would earn a living during the project implementation phase. He also mentioned that the road

network will improve.

187

JANAGEMENT EXPER

Kany TROPICAL ENV

Negative Social Impacts

Mr. Banda also advised the local community to get involved in all project phases and monitor
any irregular conduct by the developer in order to minimise negative impacts of the project.

He also talked about the negative impacts of the project. Since the mine will attracted a lot of
different people he mentioned that diseases such as H.I.V and other STIs would increase. He
outlined how the developer would put up measures to sensitize workers on the dangers of H.I.V
and the frequency of that sensitization that would be at least quarterly in a year.

Views and Comments Session

Mr. Simumba next welcomed questions and comments from the audience.

Question |

Mr. Sinyangwe a Villager wanted to know what will happen to the fields since the mining area

has been for some time used for mining.
Answer 1

Mr. Simumba responded that it will be upon agreement between the developers/the chief and the

owners of the fields for resettlement.
Question 2

Mr. Marshal asked if the company will help the community in building Schools, Clinics and
Roads.

188
JANAGEMENT EXPER

Answer 2

Mr. Simumba answered by saying that it will be a deliberate policy by the company to help the

community.

Question 3

Mrs. Eness asked the promises from the company.

Answer 3

Mr. Simumba referred to the Social-Economic impacts as highlighted by Mr. Banda.

Mr. Kabonda

Mr. Kabonda wanted to know if the consulting company (TEME) will continue to monitor the

operations of Rosinvest.

Mr. Simumba agreed that the company (TEME) will continue as it will be engaged I monitoring
the management and auditing the company’s operations (Rosinvest). He also said that other
government institutes such as MSD, ZRA and ZEMA will be visiting the company to monitor its

operations.

Mr. Trust

Mr. Trust recommended the company as it had the consulting company (TEME) representing the

government institute (ZEMA). However he asked if the company will continue helping the

community.

189
JANAGEMENT EXPER

RO:

VEST

Kany TROPICAL ENV

The Developer Mr. Simukonda assured him that the company will continue helping them as they

will be the company’s priority.
Mr. Silozi

Mr. Silozi was concerned about the road network since the access road is too small and the pits

left unattended.
The developer said that they will differentiate roads for public and mining equipment.

Mr. Simumba also added that all road networks will have signage e.g. explosives heavy duty

equipment and slow down humps.

He also said that there will be a management and decommissioning plan over the pits and its

cost.

Mr. Gabson/Mary Moonga

Mr. Gabson was concerned about the resettlement since there are squatters within the area.

Mr. Simumba said that it will be agreement between the developer, the chief and the directly
affected people. He also said that the developer will engage the consulting company to do the

resettlement plan.

Mr. Simumba also emphasized that the developer has explored the area and knows the points of

mining area and knows exactly who are within.
Mr. PoiPoi

Mr. PoiPoi wanted to know the area covered by the mine.

190
TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

The developer said that the all mine is approximately 20km’.
Remarks from Chief’s Representative Mr. Patrick Champe

Mr. Champe asked if the community welcomed the company to which all agreed. He also told
them that there were lucky as words said by the chief reflecting back that many companies had
cheated them. He asked them if they had seen any difference with Rosinvest to which they said
yes. He highlighted that illegal miners never went to the chief but Rosinvest did. He also said
that the chief agreed with the company that they will build for the community a Dam and a Hand

Pump.

He then called upon the Advisor of the Chief who thanked the community for welcoming the
company and advised the community to avoid theft, vandalism and witchcraft. He highlighted
the benefit the community will derive from the project such as employment, good road network
and public facilities such as schools and clinics.

Conclusion

Mr. Simumba

Mr. Simumba thanked everybody for coming and attending the meeting. He emphasized that the

document will be available for all to see and read.

The meeting came to an end right about 16:00hrs.

hile

Secretary Signature Chairman Signature

191
TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

ANNEX 3

LETTER OF TERMS OF
REFERENCES
MANAGEMENT EXPER’

ZAMBIA ENVIRONMENTAL MANAGEMENT AGENCY

Head Office Norther Regional Ofice Livingstone Office Chirundu Border Office
Comer of Church & Suez Roads Jacaranda Road Plot No. 555 Lusaka Rood
PO. Box 35131 PO. Box 71302 Junction Obots /Neru Roads BO, Box CRUG
Lusaka, Zambia Livingstone, Zambia Chirundu, Zambia
fl: #260- 211-2541900 Tel Fax260-213-321297 Telex: #260-211-815261

Fex:4260-211-254164/

In reply please quote

No:

ZEMA/INS/101/04/1
April 28, 2014

The Director
Rosinvest (z) limited
P.O.BOX 50725
LUSAKA

Tel: 0977864057

Dear Sir,
REF: TERMS OF REFERENCE FOR THE PROPOSED TIN MINING ON LICENCE

NUMBER _16395-HQ-LPL_ IN CHIROBI VILLAGE OF _ MAPATIZYA
CONSTITUENCY OF KALOMO DISTRICT.

Reference is made to the Terms of Reference (ToRs) for the proposed Tin mining on Licence
number 16395-HQ-LPL in Chirobi Village of Mapatizya constituency of Kalomo District that you
submitted to Zambia Environmental Management Agency (ZEMA) on April 04, 2014

Kindly be advised that the review of the ToR’s indicates that the general objectives are
acceptable. The Agency therefore has no objection in you proceeding with the study.

Kindly find attached to this letter the list of issues that your EIA study should address.

Please do not hesitate to contact the undersigned should there be any issue during the study
needing our attention.

Yours sincerely,

Edwin Soko

Acting Director General
ZAMBIA ENVIRONMENTAL MANAGEMENT AGENCY

All correspondence to be addressed to the Director General - Head Office
Email: info@zema.org.zm, Website: www.zema.org.zm
Emergency Toll Free No. on Zamtel Lines: 953

TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

ANNEX 4

CVs OF THE EIA TEAM
TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

CONTACT DETAILS

31 Kakosa Street Kamenza Township, Chililabombwe
+260 979 505404 or +260 955 098166

moses.kapala@gmail.com

CAREER OVERVIEW

Qualified and experienced Environmental Engineer with broad knowledge in environmental
management. Over two years of energy, environmental and safety management in the mining
industry. I am a Certified auditor and implementer of BSI ISO 14001:2004 Environmental
Management System and internal Safety and quality audits.

PERSONAL ATTRIBUTES

“+ Technically competent/qualified in energy and environmental management.

“+ Calm, reliable and dependable in meeting organisational objectives.

“+ Energetic and physically very fit; quick to respond to opportunities and problems.

“+ Strong planning, organising and monitoring abilities - an efficient time-manager.

“+ Strives for quality and applies process and discipline towards optimising performance

“+ High level computer skills in Microsoft office including Excel, Word, PowerPoint,
publisher, Micro Station Design Software, SAP Business Management Software and
Harrington Quality Management system.

KEY STRENGTHS

“+ Over Two years of experience in development and implementation of ISO 14001
Environmental Management System (EMS).

“Identification and development of energy saving opportunities/initiatives to reduce cost.

“+ Over one year of Laboratory and analytical experience and expertise.

“+ Audit skills based on British Standard Institute (BSI).

“+ Lead auditor in internal Environmental and Safety audits and inspection based on the ISO
14001:2004 EMS and OHSAS 18001 SMS.

“+ Designing and conducting Health, Safety, and Environmental management trainings and

awareness.

195
MANAGEMENT EXPE!

ROSINVEST

CAREER HISTORY

October, 2011 — To present - Environmental Officer-Konkola Copper Mines Plc
Key Responsibilities

ey

“+ Track and report on effluent quality to ensure proactive and timely decision making to

prevent water pollution and increase the efficiency/life of underground pumps.

”

Ensure 100% closure of BSI ISO14001 Environmental Management System

nonconformities raised to ensure continuous improvement and Certification of the mine.

”

Assist with the development, maintenance and implementation of environment and safety

standard operating procedures (SOPs) and related plans for mine facilities.

”

Track and report on energy usage and propose improvement initiatives/corrective actions

to ensure 5% reduction.

”

Ensure 100% compliance with Zambia Environmental Management Agency (ZEMA)

licence conditions.

”

Writing Environmental statutory reports to ZEMA and MSD monthly, quarterly, annually

and bi annually for continuous improvement and compliance monitoring.

”

Coordinating trainings, Environmental awareness and mentoring others in the

implementation of the ISO 14001:2004 and also to meet legislative requirements.

”

Conducting internal EMS and OHSAS audits and inspections on all the sections of the

mine including suppliers as well as sub-contractors.

”

Developing environmental aspect/impact registers, Objectives and Targets and

monitoring the implementation of environmental management programs.

”

Developing scenarios for possible emergence situations and then coordinate emergency

drills i.e. Flooding of the mine and Tailings Dam wall failure.

”

Coordinate the Investigation of incidents and non-conformances to establish the root
cause and institute corrective action to ensure 100% closure is achieved.
Key Achievements
“+ Improved mine effluent quality by reducing the amount of suspended solid from over
100ppm to less than 65ppm the statutory limit being 100ppm.
“Successful implementation and Certification of the mine to the BSI ISO 14001:2004
EMS.

196
JANAGEMENT EXPER

Kany TROPICAL ENV

“+ Ensured 98% compliance to ZEMA Licence conditions.
“+ Ensured 100% closures to non-conformances raised during external audits and

achievement of over 90% of the annually set objectives.

January, 2011 — October 2011 — Environmental Engineer (Mine Ventilation)-Konkola

Copper Mines Plc
Key Responsibilities

“+ Emissions sampling from underground machinery and on surface plants to ensure the

levels fall below MSD and ZEMA statutory allowable limits.

”

Proposing, planning and designing Ventilation systems and set ups using micro-station
software and manually.

”

Conducting Underground ventilation air flow surveys, smoke shifts and setting re-entry
periods for blasted ends.

”

Writing ventilation statutory reports to ZEMA and MSD monthly, quarterly, annually and
bi annually.

”

Coordinating and proposing ventilation emergency preparedness situation by means of
drills in case of an underground gassing incident.

”

Conducted Occupation Hygiene measurements for Noise and Gas Emissions from the
newly commissioned KCM Diesel Power Plant to assess its impacts in the immediate and
surrounding Environment.
Key Achievements
“+ Effectively designed and implemented a ventilation system at No.1 Shaft 2650’L by
introducing more fresh air by reopening the Ventilation Shaft VS1D which improved
ventilation conditions by 30%.
“+ Effectively achieved 100% compliance to ZEMA statutory compliance of emissions from

the New Diesel plant by facilitating the approval of sampling procedures.

March, 2010 — December 2010 — Assistant Water Quality/Laboratory Officer (Temporal) -

Ministry of Mines, Energy and Water Development-Department of Water Affairs (DWA
HO
197
TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

Key Responsibilities

“+ Water quality sampling of both surface and ground water aquifers to assess the water
quality and pollution levels if any.

“> Worked hand in hand with Zambia Environmental Management Agency (ZEMA) Staff in
the water sampling campaign of the Kafue River (Lower and upper Kafue River) and
other streams to ascertain environmental pollution levels in Lusaka.

“> Further laboratory testing and analysis of the collected water samples at the Department
of Water Affairs National Laboratory to quantify compliance to set standards.

Key Achievements

“+ Introduction of new laboratory procedures through research.

“ Development of an organised record keeping system in the laboratory through document
filling.

EDUCATION AND QUALIFICATIONS

1. Bachelor of Engineering in Environmental Engineering with a major in Combustion and
Energy Engineering with Distinction- Copperbelt University, Kitwe.(2005-09)

1. Examination Council of Zambia School Certificate — Nchelenge Secondary School,
Nchelenge.(2000-02)

2. Examination Council of Zambia Junior Secondary School Leaving Certificate- Mansa
School for Continuing Education, Mansa.(1998-99).

PROFESSIONAL QUALIFICATIONS/DEVELOPMENT

I have undergone various trainings during my graduate training program with KCM and these
include;
> BSI Environmental Management System (EMS ISO14001:2004) Internal Auditors
Training.
> Occupational Hygiene and Ventilation Controls Certificate Elementary Certificates.
> Total Quality Management (TQM) and Harrington Quality Management System
(HQMS) Internal Trainings.
> Root Cause Analysis Techniques (RCat) Internal Training.
198

TROPICAL ENVIRONMENTAL MANAGEMENT EXPERT:

> Holder of Clean valid Driver’s Licence.

> Holder of a valid Mining Blasting Licence.

RESEARCH AND PUBLICATIONS

3. Final year Project: An Evaluation of Water loss in a typical Urban
Distribution System- A case study of Bulangililo Water Treatment Plant and
Riverside Township Water Network with NWSC in the year 2009.

4. Fourth year research project: How the scaling up of Indoor Residue Spray
(RS) of DDT in malaria control can be a trade barrier to Zambia.
REFERENCES

1. Mr Mwila Chitoloma
SHE-Environmental Coordinator
Konkola Copper Mines Plc
Konkola Mine, Private Bag KCM (K) 2000,
Chililabombwe, Zambia. Cell: +260 977 844929

E-mail: Mwila.chitoloma@kcm.co.zm

2. Mr Isaac Chongo
Manager — Ventilation
Konkola Copper Mines Plc,
Konkola Mine Private Bag KCM (K) 2000
Chililabombwe, Zambia. Cell: +260 968 338 937
E-mail: isaac.chongo@kcm.co.zm

3. Prof. Nkonde G.K.

Lecturer-Department of Chemical Engineering

199
TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

Copperbelt University, Zambia.
P.O. BOX 21692,

Kitwe.

Cell: 0977 879 986.

Email: gnkonde@cbu.ac.zm

ankoncere COu ac Zi

200
MANAGEMENT EXPER’ ROSINVEST

DOREEN N V MUKUBE

Zambia Institute of Mass Communication Educational Trust
P.O. Box 50386 RW, Lusaka
Mobile: 097 7 859676; 097 7 607225
E-mail: doreennasilelev@ yahoo.co.uk

doreen.mukube@ gmail.com

PERSONAL INFORMATION

PROFILE

Marital Status: Married
Nationality: Zambian
Date of Birth: — January 10, 1980

EDUCATION

Tam a hardworking, self-motivated individual with great initiative. I am also a self-starter who
is able to handle pressure, achieve results and reach targets. Furthermore, I am a self-starter,
with a mind for corporate image building.

2012 University of Zambia
Certificate in Project Planning, Monitoring, and Evaluation

2012 University of Wisconsin — Madison Global Health Institute, USA

Certificate in Communicating Public Health Information Effectively

= I was trained in communicating health messages effectively and planning communication
strategies pertaining to public health concerns, which included, among other things, writing
letters to the editors, lobbying policymakers, coming up with a testimonial that I delivered
before the representatives of senators in the State Capital of Wisconsin in Madison

This involved researching on particular topics assigned to us and preparing a presentation for a
television interview

2000 — 2004 University of Zambia
Bachelor of Arts, Development Studies & Mass Communication (Major & Minor respectively)

1994 — 1998 Roma Girls Secondary School
General Secondary School Certificate

WORK EXPERIENCE

2011 to date Zambia Institute of Mass Communication Educational Trust, Lusaka

Specialist - HIV/AIDS (Project Coordinator for the Health Communication Media Project
Funded by USAID)

201
MANAGEMENT EXPE! ROSINVEST

= Tarrange logistics such as car hire and accommodation for foreign partners

= Furthermore, I organise workshops, which involves calling up participants, writing
letters and making budgets for workshops, booking conference halls, and so forth

= T have in the recent past organised a DJ’s training workshop in HIV/AIDS, which was
attended by DJs from several community radio stations

= Ido the budgeting for the project activities

= I write concept papers and project proposals for the proposed activities in the department
and marketing these to prospective sponsors

= I preparing work-plans, following through to ensure activities actually take place as
planned

= Talso carry out monitoring and evaluation of project activi

= I write reports and engage in productions of radio and television programmes and
messages on HIV and AIDS

= I coordinate meetings for our partners with government officials and other stakeholders
= T organise and participate in community outreach activities for the HIV/AIDS project

ies

Public Relations

= T arrange for and participate in activities to profile my institution such as participating in
the Agriculture and Commercial Show

= I market the courses at ZAMCOM on radio, television and newspapers

= Tama consultant for Public Relations for Government Departments

= I carry out other Public Relations communications and functions both within and outside

ZAMCOM, in addition to producing materials such as brochures and documentaries for
ZAMCOM

Gender

= As the gender focal person at ZAMCOM I lecture on gender and the media

= T arrange for the students (both pre-service and in-service) to participate in events aimed
at exposing students to gender in the media. Last year I successfully arranged for the pre-
service students to participate in a cyber-dialogue that was organised by Gender links
and involved students and lecturers from various countries conversing via internet to
mark 16 Days of Activism against Gender Based Violence

= Arranged ZAMCOM’s participation in Women’s Day activi
ceremony to award an outstanding woman at ZAMCOM

ies last year and organised a

Lecturer
= Tama lecturer in Community Development, with a focus on gender issues, community
development, population, and poverty
co This involves preparing notes and lesson plans, maintaining records of students”
assignments, and organising field trips

These accomplishments are indicative of my abilities to reach audiences with a message
primed towards influencing a change in people’s thinking

2011 Western Union, Ndeke Road, Lusaka

= started from Jacaranda Mall, Ndola

= My accomplishments included customer service, handling customer queries, carrying out
money transactions, handling petty cash and reconciliation

= Talso performed end of day writing of reports on the daily cash control

202
RESEARCH

MANAGEMENT EXPER’ ROSINVEST

= I compiled a weekly report at the end of the week showing the branch’s financial situation for
the week

= I further compiled a monthly report showing the financial activity for the month

= Additionally, I did record-keeping and filing of documents that were used in my daily
operations

These successes show my propensity towards storing information and paying attention to detail

2007-2010 Sitas Boutique, 470 Shopping Mall, Cairo Road, Lusaka
= Tran the boutique for three years, indicative of my ability to use initiative

August 2008 Consultant for Napsa/Esco Complex

= I worked in conjunction with the Environmental Council of Zambia to draw up an
environmental impact assessment of the Napsa/Esco Complex

= I shared in a stakeholders’ briefing on the same, the stakeholders being the Lusaka City
Council, the Lusaka Fire Brigade, the Ministry of Tourism, among others

May 2006 Consultant for Oddy’s Works

I did an environmental impact assessment and helped compile detailed report for the same

September — October 2005 Project Concern International
Research Assistant

I carried out a community-based baseline study, involving extensive travel and visits to community
schools

The consultancy services I offered and the work I did at Project Concern evidence my ability to
carry out research and organise useful information

January —June 2000 Ronsmoen Trading (now defunct)
Receptionist/Sales Assistant

Thandled phone calls and visitors
I arranged meetings and performed marketing work for the firm

The work I did here shows that I have people skills

July — August 2004 Germany Technical Assistance to Zambia (GTZ)

= I took part in the decentralisation program of local government carried out with the help of
GTZ. The research involved conducting a baseline study of local organisations in the
district of Sinazongwe with a view to making the Sinazongwe District Council a self-
sustaining organisation

= The other aim of the study was to identify the capacity needs of the community with a view
to future capacity building

203
MANAGEMENT EXPER’ ROSINVEST

I gathered data and wrote a report on the findings of the baseline study

CONFERENCES/WORKSHOPS

COMPETENCIES

I was usher at the International Conference on Health Reforms organised by the Central

Board of Health and World Health Organisation, among others

INTERESTS

Tam able to coordinate with a team and work under minimum supervision
Tam computer literate

Tam able to carry out research (such as baseline studies) and compile reports
T have excellent interpersonal skills

Tam skilled in public relations such as image building, media communications work, and
advertising and marketing work

Tam able to do gender analysis and planning as well as economic policy analysis
I am knowledgeable in project planning, implementation, and analysis

I worked as a research assistant in relation to office love affairs and the effects of such on
the performance of industries, evidence of my social awareness

LANGUAGES

Reading, music and poetry, research, home-making

REFERENCES

English, Silozi, Chinyanja

Mr John Simumba, Director, Tropical Environmental Management Experts, Findeco
House, 18" Floor, Room 19 Email:Tropicalenvironmental 123 @yahoo.com, Phone: 097-
7864057

Mrs Annie Mumbi, Country Director, American International Health Alliance (AIHA, a
ZAMCOM partner). Email: Amumbi@aiha.co.zm. Phone: 096 6 784790

The Dean, School of Humanities & Social Sciences, University of Zambia, Box 32379,
Lusaka, Zambia. Tel: 021 1 291381

204
TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

JOHN SIMUMBA

Cell: +260-0977 864057
E-mail: izukanji123@yahoo.com

Born: 21/09/1969
Sex: Male
Marital Status: Married

Nationality: Zambian
NRC No.: 276200/61/1

Professional Career: Environmental Consultant and Project Manager through training and
experience.

Professional Qualification: 1Metallurgical Engineer

University: University of Zambia School of Mines, Department of Metallurgy

Year: 1991-1996

Professional Qualification 2: Environmental Science

College: Metropolitan Johannesburg

Year: 2003-2005

Work Experience:

1997: Cobalt Plant in ZCCM-Nkana Division

1999: Alamo foundry-American company dealing in ferrous and nonferrous materials

2004: Found own company; Tropical Environmental Management experts.

Languages
1. English
2. Namwanga
3. Bemba
4. Lamba
5. Lala

205
6. Mambwe
7. Lungu

Work Experience.

Project Briefs of the fo!

MANAGEMENT EXPE!

lowing Companies.

ROSINVEST

> Coordinator and Director of Environmental Impact Assessments and Environmental

HYBRID (Z) Ltd

Environmental assessment for the

Establishment of Hatcheries throughout the
Country.

MEDI-CARE (Z) Ltd

Environmental Impact Assessment for the

Construction of the Hospital in Lusaka

LAMASAT AND LAMISE
INVESTMENTS

Environmental Impact Assessment for the
Construction of a Factory dealing in PVC
Pipes, Plastic Tanks and Polythene bags in
Lusaka

CHEVRON (Z) Ltd

Environmental Impact Assessment for the
Expansion of the Fuel Depot to accommodate a

new 2 million Liter Fuel Tank - Lusaka

MEDICAL STORES

Assessment, sorting,

destruction, treatment and
transportation of the treated
Pharmaceutical products to

the dumpsite.

INTERNATIONAL DRUG Assessment, sorting,

COMPANY destruction, treatment and
transportation of the treated
pharmaceutical products to
the dumpsite.

NGASA Assessment and destruction

PHARMACEUTICALS of 22000 packets of expired

206

NME! MANAGEMENT EXPERT: ROSINVEST
LIMITED pharmaceutical Latex Gloves-
100pairs/packet
8. PHARMACEUTICAL Assessment, sorting,
REGULATORY BOARD destruction, treatment and

transportation of the treated
pharmaceutical products to

the dumpsite and the

incinerator.
9. | WATCHTOWER BIBLE & Assessment and disposition
TRACT SOCIETY OF of 210 litres of Hypsin
ZAMBIA Hydraulic oil, 80 litres of

Heat treatment oil and 440
litres of Trash liquids from a

mixture paints and thinners

10. | AUCHIM ZAMBIA LIMITED Assessment, sorting,
destruction, treatment and
transportation of the treated
pharmaceutical products to
the dumpsite. About 1.5
tonne of expired

pharmaceutical Products were

destroyed.
11. | SAFINA Assessment, sorting,
PHARMACCEUTICALS destruction, treatment and

transportation of the treated
pharmaceutical products to

the dumpsite.

12. | BO.C GASES Assessment of the existing environment and | Construction of a new Steel
preparation of an Environmental Project Brief. | Shelter or Filling Doc for
extra gas cylinders at the
Lusaka Plant for BOC
GASES (formerly ZAMOX).

207
MANAGEMENT EXPERT:

ROSINVEST

13. | MEBMARK TRANSPORT Assessment of the existing environment and | Construction of fuel tank
preparation of an Environmental Project Brief. | stand and bund wall,
Installation of fuel tank,
Construction of a 4 bed
roomed house servants
quarter, wall fence and
installation of sewer system
in Makeni
14. | BARLOWORLD PLASCON The Designing of the Environmental
LTD Monitoring Plan and carrying out its
implementation according to ISO 14001. The
project ran from 2005 to 2007.
15. | BARLOWORLD The Designing of the Environmental
EQUIPMENT Monitoring Plan and carrying out its
Implementation according to ISO 14001. The
project ran from 2006 to 2008.
16. | KWAKUWAHI LODGE- Environmental Project Brief
MWINILUNGA
17. | SOLWEZI HOTEL-SOLWEZI | Environmental Project Brief
18. | REEDBUCK LODGE- Environmental Project Brief
KABULONGA
19. | PAPER TREE LODGE- Environmental Project Brief
SIAVONGA
20. | FALLS WAY LODGE — Environmental Project Brief
LIVINGSTONE
21. | KOBIL SERVICE STATION- | Environmental Project Brief
KITWE
22. | CHAIMAN Environmental Project Brief
MANUFACTURING
(MANGANESE MINE
KABWE)
23. | RAILWAY SYSTEMS — Environmental Project Brief

208

NME! MANAGEMENT EXPERT: ROSINVEST
KABWE
24. | RAINBOW TRADING- Environmental Project Brief
LUSAKA
25. | ASHIA HAULAGE-LUSAKA _ | Environmental Project Brief
26. | CHISTEEL ZAMBIA- Environmental Project Brief
LUSAKA
27. | ROCK WOOD QUARRY- Environmental Project Brief
LUSAKA
28. | CHAT 3 BREWERY-LUSAKA | Environmental Project Brief
29. | CHIMELA BREWERY- Environmental Project Brief
LUSAKA
30. | KHOLOWA SERVICE Environmental Project Brief
STATION PETAUKE
31. | CALIFORNIAN Environmental Project Brief
BEVERAGES-LUSAKA Production of plastic bottles
32. | NAC 2000-LUSAKA Environmental Project Brief
AIRPORT
33. | LAMASAT COMPANY- Environmental Project Brief
LUSAKA
34. | LAMISE -LUSAKA Environmental Project Brief
35. | FORM CAP -—LUSAKA Environmental Project Brief
Production of plastic bottles
36. | MWANANSHIKU AND Environmental Project Brief
COMPANY Manganese Mining
37. | SSWAYA LODGE Environmental Project Brief
Building of Lodge
38. | JODAM MINING Environmental Project Brief
Manganese mining
39. | MATCH CO. (Z) LTD Environmental Project Brief

Eucalyptus Plantation

209

MANAGEMENT EXPERT:

ROSINVEST

40. | BIWORLD (Z) LTD Environmental Project Brief
Installation of a Diesel Tank
41. | PREMIER HOTEL Environmental Project Brief
Renovation of existing building
42. | KEREN MOTORS (Z) LTD Environmental Project Brief
Installation of a Diesel Tank
43. | KRONOS HOSPITAL Environmental Project Brief
Construction of a private Hospital
44. | HAUCHANG RED BRICK Environmental Project Brief
production of red bricks
45. | KINGFISHER MILLING Environmental Project Brief
Mealie Meal production
46. | LIMBE PROPERTIES Environmental Project Brief
Construction of a storey building
47. | DOLOMITE AGGREGATE Full- Environmental Impact Assessment of the
effects of Lime Production on the surrounding
Environment in Lusaka West
48. | FLY DRAGON (CHAMA | Full Environmental Impact Assessment of
DISTRICT) wood harvesting and Saw Milling
49. | NASLA CEMENT Full-Environmental Impact Assessment for the
construction of the cement plant in Lusaka
with the Capacity of 1500 tonnes per annum
50. | LEVY PARK - FORMER Full Environmental Impact Assessment
ESCO. Construction of multiuse building.
51. | ODY’S HOTEL Full-Environmental Impact Assessment on the | Construction of a pump

construction of Premier Hotel with 200 bed

capacity in Lusaka.

house, Installation of sewer
line stretching about 2.8km,
Plastering of hotel rooms and
painting lots and Construction
of oil (fuel) separators for

Oddy’s service stations.

210

MANAGEMENT EXPERT:

ROSINVEST

52. | FLAME ARAB | Full-Environmental Impact Assessment on the
CONTRACTORS construction of the five Star hotels with 200

bed capacity in Lusaka.

53. | SWASCO (LIBUYU | Full-Environmental Impact Assessment for
SANITATION PROJECT | construction of sewer line and bio digesters.
LIVINGSTONE)

54. | DONCROFT INVESTMENTS | Full-Environmental Impact Assessment for
(CHELSTONE) provision of residential serviced plots.

55. | FLY DRAGON (SIKONGO | Full-Environmental Impact Assessment for
SIAVONGA) Timber harvesting.

56. | FLY DRAGON (LUANGWA) Full-Environmental Impact Assessment for

Timber harvesting.

57. | BANTU PARK SALES | Environmental Project Brief
CENTER-LILAYI Sales Center

58. | WAMUKUPIKA Environmental Project Brief

Lodge-Emmasdale
59. | MICMAR INVESTMENTS. Environmental Project Brief
Office block-Along Great East Road
60. | OF[A INVESTMENTS Environmental Project Brief
Mineral Exploration-Solwezi
61. | KALABA Environmental Project Brief
Mine-Kitwe
62. | DOLPHIN Environmental Project Brief

Lodge-Emmasdale.

Technical Corporation and Professional Support

Tropical Environmental Management Experts is registered with the Zambia Environmental

Management Agency (ZEMA)-the Statutory mandated body responsible for regulating

Environmental Management., Local Authorities and other professional bodies in the country.

211

TROPICAL ENVIRONMEN

MANAGEMENT EXPE!

ROSINVEST

Tropical Environmental Management Experts also has Technical Corporation with SAVA —
Sonderabfallverbrenunganlage of Germany and enjoys professional support from Sustainable

Environmental Management Institute (SEMI) of Germany.

It also includes Dr. Heino Vest - International Consultant on Waste Management and formerly

Director GTZ sub-Saharan Africa.

Prof. Simukanga — Metallurgist and Vice Chancellor, University of Zambia and Dr. Edward
Lusambo — Head of Department, Dept. of Agricultural Engineering, Sch. of Engineering, UNZA.

Computer Knowledge
Proficient in;
e Microsoft Office.

E-MAIL: tropicaenvironmental123@yahoo.com

REF:
1. Vice Chancellor Professor Simukanga
2. Professor Jere
3. Professor Whitker
4. Professor Nkonde

Nh Kb

SIGNATURE ‘

2

212
TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS

FELIX CHABALA

Curriculum Vitae

NAME: Felix Chabala
PROFESSION: Civil /Environmental Engineer
DATE OF BIRTH: 7th July 1969

SEX: Male

NATIONALITY: Zambian by birth
LANGUAGES: English (Fluent)

MOBILE NO: +260 955 880216

+260 966 880216

E-MAIL felixchabala@ yahoo.com

Affiliations:
= Member of the International Association of Impact Assessment (AIA)
= Engineering Institution of Zambia (EIZ)

Key Qualifications

Felix Chabala holds a Master’s Degree in Water Engineering from the University
of Perugia in Italy as well as a Bachelor’s Degree in Civil Engineering from the
University of Zambia. He has over 15 years’ experience in the construction
industry and environmental management, compliance monitoring and enforcement
in Zambia. He has supervised various infrastructure developments like Roads,
Bridges and Water related projects.

Relevant working experience from present and previous assignments includes:

2001 —Jan 2010 Working as Principal Inspector - Environmental Impact
Assessment (EIA) at the Environmental Council of Zambia (ECZ). He was in
charge of the implementation of a component on Environmental Management and
Compliance Monitoring of various mining related projects under the Nordic

213
TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS

Development Fund/World Bank Funded Copperbelt Environment Project (CEP).
In addition, Felix spearheaded the review, carried out verification inspections and
made recommendations for decision making of over 100 Environmental and Social
Managements Plans as well over 1000 environmental Project Briefs many of them
donor funded. He has also carried out compliance inspections and environmental
audits on all companies that submitted ESMPs to the ECZ.

EDUCATION AND PROFESSIONAL QUALIFICATIONS

Year Qualifications Institution
2007 Master of Engineering — (Water) University of Perugia - Italy
1994: Bachelor of Engineering Degree School of Engineering,
in Civil Engineering (B.Eng.) University of Zambia
1989: ‘O’ Level, School Certificate David Kaunda Sec Tech Sch.

Lusaka, Zambia
PROFESSIONAL COURSES ATTENDED
Environmental Monitoring December 2007
Strategic Environmental Assessment (SEA), South Africa August 2006

Risk Management in Development Planning at Charmers University

Gothenburg, Sweden April — May 2002
Advanced Certificate in Environmental Impact Assessment (EIA),

Sweden Stockholm June — July 2003
Environmental Auditing and Communication November 2002

DETAILED DESCRIPTION OF PROFESSIONAL EXPERIENCE

2011 to date
The following table indicates some EIA studies projects undertaken:

214
TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS

Environmental Impact Statement for | Mopani Copper | 2013

Mopani Copper Mines Area D extension | Mines Plc

open Pit in Kitwe

Shimzu Corporation Quarry in Lusaka 2013
Corporation

Huate International Construction Asphalt 2013

Plant in Lusaka

Environmental Impact Assessment for an | Universal Mining | 2012
Iron Ore Project in Nampundwe and Chemicals

Industries Limited
Resettlement Action Plan for Twashuka | NFC Africa | 2011
and Mukulumpe Communities Mining Plc
Preparation of a Chapter on Land for the | Zambia 2011
Zambia Environment Outlook Report Environmental
Management
Agency

Environment Fund
Albidon Zambia | 2011
Limited

2001 —Jan 2010 Environmental Council of Zambia (ECZ) LUSAKA-—
Position: Principal Inspector -Environmental Impact Assessment

Evaluation of innovative environmental
project proposals for possible funding
Auditing of Environmental and Social
Management Plan

(EIA)

Achievements

e As head of the Environmental Impact Assessment (EIA) Unit, I
was responsible for reviewing all EIA submitted for approval,
arranged for public hearings, conducted disclosure meetings and
made recommendations for board approval.

e Participating in the planning, training, organizing and review of
the DANIDA Strategic Environmental Assessment (SEA) for the
Phase II of the Mongu — Senaga Road Project.

e¢ Coordinated the preparation of the draft 2006 Zambia
Environmental Outlook chapter on Mineral Resources

e Reviewed the Environment Programmes and Natural Resources
Component of the Fifth National Development Plan (FNDP)

215
TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -

e Did peer review of the Repackaging of Environment and Natural
Resources Programmes of the Fifth National Development Plan
DRAFT Natural Resources Concept Note

¢ Coordinates the various Government Departments/Ministries that
are stakeholders in the Environmental Impact Assessment
Process.

e Carried out public disclosure of all donor/GRZ funded projects
that are subjected to Environmental Assessment

e¢ Coordinates the activities of Environmental Management
Component of the NORDIC/World bank funded Copperbelt
Environment Project.

e Carried out statutory environmental Audits on the following
Approved Environmental and Social Management Plans
(ESMPs) in order to meet the output indicators for the CEP:

- First Quantum Mining and Operations Limited —

Bwana Mkubwa Mine Site

- Konkola Copper Mines Plc - Nampundwe Mine

- Konkola Copper Mines -Nkana Smelter

- Konkola Copper Mines Plc — Nchanga Mine Site

- Kansanshi Mine

- Chambishi Smelter

- Over 30 Tailings dams owned by ZCCM —IH Plc

e Provided legal guidance, carried out reviews, inspections

and recommendations of the following Environmental and
Social Management Plans for the following facilities:

- Konkola Copper Mines Ple (KCM)Heap Leach project in
Chingola Zambia,

- Mopani Copper Mines Plc underground in-situ leaching
project in Mufulira,

- Mopani Copper Mines Plc underground in-situ leaching
project in Mufulira

- KCM Plc — Chingola Heap Leach Project

- KCM Plc Fitwaola Open Pit

- Mopani Copper Mines Plc in Mufulira and Kitwe

- Bwana Mkubwa Mine in Ndola

- Chambeshi Metals Plc in Chambeshi

- Kansanshi Mine Plc in Solwezi

216
- KCM Plc Nkana Smelter

- KCM Plc Nchanga Smelter
- KCM Plc Nampundwe Mine
- KCM Ple Nchanga Mine

- KCM Plc Konkola Mine

e Supervised the implementation of the following
Resettlement Action Plans: KCM Kawama Project funded
by World bank and, Zambia Electricity Supply
Rehabilitation project funded by world bank

e Supervised the following public disclosure meetings for the
following mine projects ZCCM -— IH Counterpart
Environmental Management Plans for Bwana Mkubwa,
Luanshya, Chibuluma, Nchanga, Nkana, Chililabombwe,
Mufulira and Several abandoned Tailings Dams and Mine
Dumps in all Towns on the Copperbelt province of Zambia.

e Carried out environmental Compliance monitoring on over
200 facilities over a period of 8 years

e Carried out environmental Licensing (Waste Generation, air
Pollution, Pesticides and Toxic Substances) on over 500
facilities in Zambia

e Carried out review and made recommendations on over
1000 Environmental Assessment Reports over a period of
eight years.

e Carried out the review of Environmental Impact Assessment
for the Mulungushi Dam in Kabwe for National College of
Management

e Carried training in Environmental Management for the
following Companies: Chilanga Cement Plc, KCM Plc, all
local Authorities in Zambia, Zambia National Tourism
Board

e Carried out national wide training of all local authorities in
Zambia under the support from the World Bank in 2002 -
2003

1997 - 2001 RANKIN ENGINEERING CONSULTANTS
KASAMA, ZAMBIA

217
TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS

POSITION: SECTION ENGINEER (Infrastructure)
e Draft tender documents, invite bid and made recommendations to national
Roads board on various small scale road works in Northern Province.
e Supervised the construction of the Vitondo dam in Isoka funded by the
Economic Expansion in Outlying Areas (EEOA)
e Designed the small earth dam and weir. The design involved material specs. i.e.
grade of concrete for the weir., materials for dam walls , angle of dam walls.
e Designed 3 culvert bridges and supervised their construction.
e Designed earth roads ( Over 1000 km) in the following districts of Zambia:
- Chinsali
- Nakonde
- Mpika
- Isoka
This involved design for drainage, small bridges, material specs, and levels.

e Carried out road surveys in terms type and density of potholes, drainage, road
Deformation, type and width of cracks.
e Prepared tender documents and did tender adjudication for labour based Road

contractors

1995- 1997 ZCCM,KONKOLA DIVISION - CHILILABOBWE
Position Held: Section Engineer- Civil, Mechanical Construction and Contract
Management

Achievements:

e Carried out contract administration for the Mine involving, Invitation to Tender,
Tender Evaluation, made recommendation for Award of Contract and draft
Contracts for successful bidders

e Carried out the routine maintenance of the Lubengele Tailings dam, pipeline,
surface water management structures in Chililabombwe for KCM/ZCCM

e Constructed the Lubengele embankment across the Lubengele River in
Chililabombwe

e Constructed an emergency earth embankment to link Kawama Township with
the rest of Chililabombwe when the Lubengele Tailings dam flooded.

e Carried out road surveys (density of pot holes, drainage, types of cracks and
size etc.) to determine amount of repairs required.

e Carried out Road resurfacing (8.0Km) in the townships using bitumen.

218
TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

e Carries out Maintenance of roads (60 Km tarred and 100Km gravel) and
buildings in the townships (over 5000 structures).

REFEREES

1) Mr Patson Zulu
Manager — Inspectorate

Environmental Council of Zambia

P.O Box 35131

LUSAKA

Mobile Number: 260 955 833581/0977 470849
Office: +260 211 254094

E-mail: pzulu@necz.org.zm

2) Mr Yoram Simbeye
Bicon Zambia Limited
4 Omelo Mumba Road
P.O Box 39528
Lusaka
Zambia
Cell 0977 - 873970
Office: 0211 232978
3. James Tembo

Senior Lecture — Department of Civil and Environmental Engineering

219
TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

Great East Road Campus
P.O Box 32379
LUSAKA

Zambia

Office: 0211 290962

220
MANAGEMENT EXPER’

CURRICULUM VITAE

Manda Nosh M.

PERSONAL DETAILS

Sueneme: Manda first Neare: Noah MC

Sex: Male Date of Birth: 12" October, 1983

Place of Birth; Ndula Aderriuasl Stennis; Simul

NRO Ne

Netiomeiny: Zambivar

Mobile: 260.977 693 543 Eenaif: noalumei

2 Cfo Mr George C. Mumba
Minisiry of Vinance and Nativnal Planning
P.O. Box $0062
Chimanga Road
LUSAKA

Pasta ddkive:

QUALIFICATIONS
UNIVERSITY OF ZAMBIA, SCHOOL OF NATURAL SCIENCLS
Nachelur of Science Degree in Natural Reaurees (2005-2009)
Certificate in Planning, Munituring and Evaluation (PM&E) (May, 2009)

DETAILS OF EDUCATIONAL. BACKGROUND

SCHOOL T QUALIFICATION YLAR
ATTAINLD
The University of Zarabia- Lusi BSc, Natural Resources 2005-2009

shoal Certificate | 2003

pale Chinigave Grade 12 §

| Chongwe High §

Chiftibu Ligh Schaal- Nuala Grade $ Cerdficale
Malusha Primary School-Ndoka Grade ? Certificate 1998
1

221
MANAGEMENT EXPER’ ROSINVEST

POSITIONS HELD
UNZA
University of Zambia Natural Resources Society (UNZANARSO) Executive Committee
member (Trustee): (2007-2009)

Chongwe High School
Academic Prefect (Grade 12: 2003)

Red Cross President (2003)

School Tack shop Chairperson (2002-2003)

JETS Chemistry and Biology Coordinator (Grade 12- 2003)

WORK EXPERIENCE

Environmental Council of Zambia- UNEP/GEF-IAS project: Attachment (November,
2008)

* Q&B Books and Tuition Centre- Part-time Tutor in Science and Commercial subjects.

© Participant for the training workshop on procedures and Guidelines for Risk Analysis,

Early Detection and Rapid Response System for Invasive Plant Species Management in

Zambia. Contributed to the Preparation of the training workshop report,

SKILLS AND ABILITIES

Computer Skills:

MS word, MS power point, MS Excel, Internet explorer and Special Package for Social Scientist
(SPSS).

Research Skills:

Project proposal writing, Research Instrument Design, Data collection, Data entry, Data analysis,

Report writing.
Planning, Monitoring and Evaluation Skills:

M&E plans and systems development, Construction of M&E indicators, Data systems, Results
Based Management (RBM) and Use of Participatory M&E
MANAGEMENT EXPER’

Geography skills:

Able to work with the Global Positioning System (GPS), proficient in cartographic skills
(Mapping techniques), air photo interpretation and Geographical Information Systems (GIS) data
layers interpretation. Climatology, Environment and Development, Natural Resource Economics,

Land Resources Survey and Soils Geography.

PERSONALITY

-Adaptive-fast learner - Creative and Innovative
-Self-motivated -Able to work with minimum supervision
-Able to work under pressure - Able to work with others-team player.
Languages

Able to speak clearly English, Nyanja, Bemba, Lamba and Tonga

Workshops/ Conferences Attended/Training

© Projects presentation on bio-fuels and renewable energy by Mr. G. Musonda, (UNIDO
project officer) held at UNZA, (2009)

© Procedures and Guidelines for Risk Analysis, Early Detection and Rapid Response
System for Invasive Plant Species Management in Zambia (2008).

© World Environment Day 2008, (presentation on effects of climate change in agro
ecological zones I&II of Zambia and adaptation options).

© The Access Initiative (TAI) Zambia Coalition team formation workshop. Trained to
assess government response to disasters. (2007)

© Invasive Plant Species Management in Zambia held at UNZA by the environmental
council of Zambia (2007).

© Paramedic trainee officer at Chainama Community Police Post, Ambulance Response

Unit (2004)
MANAGEMENT EXPER’

REFEREES
Dr. Henry M. Sichingabula, Mrs. Bridget Bwalya Umar,
Senior Lecturer and Head, Programme Coordinator (Natural Resources),
Department of Geography, Department of Geography,
University of Zambia, University of Zambia,
P.O. Box 32379, P.O. Box 32379
Lusaka. Lusaka.
Tel: 290603 Tel: 290603
Mobile: 0977 808956 Mobile: 0977 575667
Email: sichingabula@unza.zm Email: brbwalya@unza.zm

Mr. Brian Nkandu,
National Project Coordinator, UNEP/GEF-IAS,
Environmental Council of Zambia,

Corner Suez/Church Roads,

P.O, Box 35131.

Lusaka.

Tel: 254023/254059

INTERESTS
Keep fit sports such as football, running and gym work outs. Monitoring world events ranging

from environmental news, political developments, technological (Computers) advancements and
business fluxes. Reading widely i.e. current affairs, magazines motivational books and religious

publications. Interested in surveying cultural diversity and meeting new people.
MANAGEMENT EXPER’

CURRICULUM VITEA

SURNAM LUNGU

OTHER NAME; HENRY

DATE OF BIRTH: 25™ JULY 1985
ADDRESS: C/O MR P, LUNGU,

NRDC RANCH FARM,
P.O BOX 310099,

LUSAKA.
CONTACT: 097798 1988
E MAIL: henrylungu85@gmail.com

PROFESSIONAL QUALIFICATION
YEAR: 2006_2008

INSTITUTION: Natural Resources Development College
ACHIEVED: University Diploma in Water Engineering

ACADEMIC QUALIFICATION

Year School certificate
1993-1999 Kapwelyomba primary school grade (7) certificate
2000-2001 Katete day high school grade (9) certificate
2002-2004 Chadiza boarding high school grade (12) certificate

WORK EXPERIENCE

CAMCO EQUIPMENT ZAMBIA LIMITED

Position: sales engineer
Reporting to: senior sales engineer
Period: January 2009- June 2009

JOB DESCRIPTION
= Providing technical information to clients on different pumps.
Advising clients the best and economical methods of water supplying systems
Reticulation of domestic and municipal water systems
Agricultural equipment identification and sales.
Going in the field to find new clients
MANAGEMENT EXPE! ROSINVEST

MINIMAC

Position: sales manager
Reporting to: the director
Period: July 2009-October 2009
Job description
= Supervising staff for the firm
= Developing new clients and providing after sales services so as to maintain our
clients
Teaching staff how to determine pump sizes and factors that are considered for
any water supply designs
= Providing solutions to problems that some sales engineers fail to handle

IRRIGATION WORLD ZAMBIA LIMITED

Position: sales engineer
Reporting to: The director

JOB DISCRIPTION

= Finding new clients for the company

Assessing the site and providing the quotation to clients in need of our
services
Coming up with borehole reports after drilling
Supervising plumbers and electricians as they equip the borehole
* Design and installation of irrigation sys
Assessing and coming up with the bill of quantity for different water projects

Hobbies

= Playing chess
= Playing music
"Making new friends

TROPICAL EN

MANAGEMENT EXPER’

Referees

1) Mr. Joseph Matambo
Managing director
Irrigation world
P.O box 359006
Lusaka

TEL +260 211243806
CELL + (260) 977651543
+ (260) 966436868

2) Mr. Fred kabamba
Assistant sales manager
CAMCO Equipment Zambia Limited
P.O BOX 39558
Lusaka.

Tel: +260 211273263_4
Cell: +260 977785910
Email: fred.ka

amba@gmail.com

3) Mr. C.S Chisakuta
Natural resources Development College
Head of department water engineering
P.O box 310099
Lusaka
MANAGEMENT EXPE! ROSINVEST

P.O BOX 34933, LUSAKA, ZAMBIA,
PHONE +260 979 301544 + E-MAIL CHIBS23@HOTMAIL.COM

NCHIMUNYA HIMUNYANGA

PERSONAL INFORMATION

Age — 23 years
Sex - Female
Nationality - Zambian

NRC # - 880388/11/1

OBJECTIVE

To create an accurate presentation of myself for the application for
employment.

EDUCATION

1990 - 1996 | Lumuno Primary School
Attended grades one to seven at the named school.

1997 — 2001 | St Mary’s Secondary
School

Attended grades eight to twelve at the named school
Obtained GCE Olevel Certificate.

2003 — 2004 | University of
Zambia

Attended first and second year in the School of Natural Sciences.

2005 to date ] The Copperbelt
University
Attended first, second, third and fourth and final years of study

Completed a Bachelor of Science degree in Forestry.

WORK EXPERIENCE

[ 15% January 2007 — 28 February 2007 | Copperbelt Forestry Company
Intern at the Copperbelt Forestry Company’s Kalibu plant in Kitwe.

Carried out quantity and quality analy for the purpose of quality

228
MANAGEMENT EXPER’ ROSINVEST

control, on several company products.

Compiled a report written to highlight some of the shortcomings of the
various departments at the company.

Compiled a final report establishing standard consumptions and quality
control system in various sections.

[ 15% September 2008 — 28 September 2008 ] Martin Sampa & Associates
Enumerator for Environmental Baseline Study.
Compiled a legal and policy framework for mineral exploration.

Carried out data collection required for the compilation of an
Environmental Project Brief, in concerned areas.

[ 29% August 2008 — January 2009 | New Kaloko Pilot Project in Urban
Agriculture.

Enumerator for Pilot Project Impact Assessment.

Carrying out monthly assessments in the project area on the themes of
gender, socio-economic and the community environment.

Conducting focus group discussions to be used in gender, economic,
environment, and health and nutrition scheme.

EXTRACURRICULAR ACTIVITIES

Vice President of the Copperbelt University Natural Resources and
Environmental Society (CUNARES) 2006-2007.

Trustee of the Copperbelt University Natural Resources and
Environmental Society (CUNARES) 2007-2008.

The society is a group of students from the School of Natural Resources at
the Copperbelt University, a leading force in the coordination and unity of
all its members in carrying out natural resource management projects and
advancing public awareness of the beneficial influence of our
environment.

HOBBIES

Reading various literatures and playing volleyball.

229
REFERENCES

MANAGEMENT EXPE!

ROSINVEST

Mr. S. Mwewa
Operations Manager
Coppetbelt Forestry Company (+260 977 844508)

Mr. R. Kasubika
CUNARES Patron

‘The Copperbelt University (+260 979 319871)
Mr. K. Mwelwa

Assistant Dean — School of Natural Resources

‘The Copperbelt University (+260 966 909250)

Mr. Martin Sampa

Managing Associate

Martin Sampa & Associates-Environmental Advisory Services
P.O Box 90885,

Luanshya, Zambia. (+260 977 437612)

Dr. J. Mwitwa

Project Coordinator
New Kaloko Pilot Project (+260 977848462)

230

TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

ANNEX 5

MINING LICENSE
ROSINVEST -EIS

MANAGEMENT EXPE!

Form XVI
(Regulation 23)

REPUBLIC OF ZAMBIA

‘The Mines and Minerals Development Act, 2008
(Act No. 7 of 2008)
The Mines and Minerals Development (General) Regulations, 2008
LICENCE NO. 16395-HOQ-LPL

PROSPECTING LICENCE
(Section 16 of the Mines and Minerals Development Act, No. 7 of 2008)

Holder's name: Daled Mining Limited
Address: Post Net 400, Private Bag E017 Crossroads, Lusaka

The prospecting area shall be the area described in the Schedule and annexed hereto and
bordered Blue on the Plan.

‘The licence relates to the following minerals: Tantalum and Tin.

The licence is granted for a period of 2 Years commencing on the 27" day of May, 2013

‘The Conditions of grant of the licence are as shown in the Annexures attached hereto.

Issued at Lusaka this 6 day of Jun

ENDORSEMENT OF REGISTRATION
This Prospecting Licence has on this 27% day of May, 2013

registered in the Register.

C. Mukofu

Director

TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

ANNEX 6

DALED CERTIFICATE OF
INCORPORATION
JANAGEMENT EXPER

ROSINVEST

66398

pacro - lcofin 7 - 6430 Company Registration No

Republic of Zambia

CERTIFICATE OF INCORPORATION
OF A PRIVATE COMPANY LIMITED BY SHARES

(Section 10)

This is to certify that

DALED MINING

is on and from the.
Incorporated as a private company limited by shares.
any Given under my hand and Seal at Lusaka, Zambia, this...........0.0.00..c00ss0ee

fee PO ee coerce agers days OB sts

Registrar of Companies

(Note that this certificate is not valid unless the official Seal of the Registrar of Companies has been affixed]
Stocked by the Office of the Registrar of Companies
—— ae TY

TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

ANNEX 7

ROSINVEST CERTIFICATE
OF INCORPORATION
MANAGEMENT EXPE! ROSINVEST

Companies Form 7 Company Registration No. 120174

Serial No. 2548446

CERTIFICATE OF INCORPORATION
OF A PRIVATE COMPANY LIMITED BY SHARES

(Section 10)

This is to certify that ROSINVEST ZAMBIA LIMITED is on and from

the 26" day of February, 2014 incorporated as a private company limited by shares,

Given under my hand and seal at Lusaka, Zambia, 26 day of February, 2014.

Moola

Assistant Registrar of Companies

(Note that this certificate is not valid unless the official seal of the Re of Companies has been affixed)

MANAGEMENT EXPERTS

TROPICAL EN

We, the several persons whose names and addresses are subscribed, wish to be formed into a PRIVATE JOIN VENTURE COMPANY
LIMITED BY SHARES in pursuance of this application, and we respectively agree to take the number of shares in the capital of the company
set opposite our respective names, Company: ROSINVEST ZAMBIA Limited

[ | Nationality and NRO Signature of subscriber
| Forenames and surname Number or passport Residential address Postal address shares to be taken (On behall of Company)
number
ae ok eee aa 7 Ordinary | Preferential
VIDAYU Certificate of Plot 6786 , P.O.Box 3:
HOLDINGS Incorporation | Chiwalamabwe | Woodlands 2,500
CORPORATION No 86125 Rd., Olympia, | Lusaka, Zambia
ZAMBIA LTD. Lusaka _ |
| DALED MINING Centatinatelot Plot 5176, P.Bag B 017. 2,500
LIMITED Incorporation | Chishango Rd., | Cross Roads
No 66398 Villa Elizabetha, | Lusaka, Zambia
Lusaka, Zambia |
eer —__| aN exxeosmems
\ l 25 FEB 20%
Seen te j
FOSTNET 400 a
NS
Dated the BO arth eatth day of..... February 2014 .
Witness to the above signatures:
V.Mikhaylichenko... Chivalamabwe Rd., Plot 6786, Olympia Businessman
Name Address Oveupation Signature

Name and address of individual lodging the application:

Yury Zhukov, ...2.... Central Street, Plot 66, Jesmondine

TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

ANNEX 8
MINE LAY OUT PLAN
TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

ANNEX 9

CONCENTRATOR DESIGN
TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

241
TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

ANNEX 10
SMELTER DESIGN
TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

ANNEX 11
CRUSH PLANT
TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

(eed
soles

Be,

ea a

<_>

| Designes by | Checkea py Approved by - date Filename Date Scale
Liu | Robin 0302
' | Shanghai Zenith Mining ana Construction Machinery Co., Lid
Crush Plant

245
TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

ANNEX 12
TIN PROCESSING PLANT
TROPICAL ENVIRONME

JANAGEMENT EXPERTS

VEST -EIS

equipment Vist

in Teen Node Qaaitty tein
i tall will {© 270ee4000 i
2 E TO-P400 T (i
3 DHT d
i
4

== =
10 Ha —h

T A. rele; = tailings

a, middling

a , concentrate

1000t/day tin ore processing plant

12.5,

ZENITH

247

TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

ANNEX 13

STONE PRODUCTION
LINE
MANAGEMENT EXPERTS ROSINVEST

Raw tim ore

Fi eins separator

Hopper & ——— conveyor Tailtf®mess

Bali“axill

DMiagmeTic separ

= Tin comcentrate From COs cmtr
Wamae _ Ritodel Power kw Pos es

Jisser Ss =

Ball orilt ‘ 12003000 : 1

Miagsmetic separator FSO 1300 = q =

Hiopper iso = at FT

Feeder / | =a o.35 a

Conveyor | S00*1 0000 5.5 joe 2

Stome Preodiaactior: Times

249
TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

ANNEX 14

GRAVITY
CONCENTRATOR
CIRCUIT
TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

ANNEX 15

ROCK CRUSHING
CIRCUIT
TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

ANNEX 16

TANK DESIGN
TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

ANNEX 17

UNZA LABORATORY
RESULTS
TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

ANNEX 18

LETTER FROM THE
CHIEF
TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

ANNEX 19

SITE LOCATION MAP
TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

ANNEX 20

TOPOGRAPHICAL MAP
TROPICAL ENVIRONMENTAL MANAGEMENT EXPERTS ROSINVEST -EIS

ANNEX 21

GEOLOGICAL MAP
